Name of proof of claims where to
                                                   Case 20-10256-KBO          Doc 586   Filed 04/07/21   Page 1 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (UNKNOWN)



****CLAIM NUMBER VOIDED BY AGENT****               Claim Number: 146
                                                   Claim Date: / /
                                                   Debtor: DEBTOR NOT FOUND
                                                   Comments: EXPUNGED


TOTAL                      Claimed:                           $0.00
****CLAIM NUMBER VOIDED BY AGENT****               Claim Number: 313
                                                   Claim Date: / /
                                                   Debtor: DEBTOR NOT FOUND
                                                   Comments: EXPUNGED


TOTAL                      Claimed:                           $0.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 1
Name of proof of claims where to
                                                   Case 20-10256-KBO   Doc 586       Filed 04/07/21     Page 2 of 264            Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (UNKNOWN)




                                                                  Summary Page

                Total Number of Filed Claims:                 2                                       Claimed Amount     Allowed Amount

                                                                   Administrative:                               $0.00              $0.00
                                                                   Priority:                                     $0.00              $0.00
                                                                   Secured:                                      $0.00              $0.00
                                                                   Unsecured:                                    $0.00              $0.00
                                                                   Total:                                        $0.00              $0.00
Name of proof of claims where to
                                                     Case 20-10256-KBO           Doc 586      Filed 04/07/21     Page 3 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10255)



AJJ ENTERPRISES INC                                   Claim Number: 79
D/B/A FISH WINDOW CLEANING                            Claim Date: 03/25/2020
PO BOX 22267                                          Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37933


UNSECURED                   Claimed:                           $1,080.00
ALBERT'S ORGANICS INC                                 Claim Number: 10491
C/O LANDIS RATH & COBB LLP                            Claim Date: 08/24/2020
ATTN RICHARD S COBB & MATTHEW R PIERCE                Debtor: EF INVESTMENT HOLDINGS, INC.
919 MARKET ST, STE 1800                               Comments: POSSIBLE DUPLICATE OF 10485
WILMINGTON, DE 19801                                  DOCKET: 510 (11/10/2020)

ADMINISTRATIVE              Claimed:                   $1,763,142.14 UNLIQ
UNSECURED                   Claimed:                   $3,635,977.88 UNLIQ
ALSTON, LINDA M                                       Claim Number: 10554
17428 HAWKWATCH LN                                    Claim Date: 02/02/2021
CHARLOTTE, NC 28278                                   Debtor: EF INVESTMENT HOLDINGS, INC.



PRIORITY                    Claimed:                              $0.00 UNDET
ALSTON, LINDA M                                       Claim Number: 20133
17428 HAWKWATCH LN                                    Claim Date: 02/02/2021
CHARLOTTE, NC 28278                                   Debtor: EF INVESTMENT HOLDINGS, INC.



ADMINISTRATIVE              Claimed:                              $0.00 UNDET
DAKIN DAIRY FARMS INC                                 Claim Number: 10412
30771 BETTS RD                                        Claim Date: 08/21/2020
MYAKKA CITY, FL 34251                                 Debtor: EF INVESTMENT HOLDINGS, INC.



UNSECURED                   Claimed:                           $2,512.73           Scheduled:                  $2,469.85




Epiq Bankruptcy Solutions, LLC                                                                                                           Page: 1
Name of proof of claims where to
                                                     Case 20-10256-KBO           Doc 586     Filed 04/07/21   Page 4 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10255)



DEPARTMENT OF TREASURY - IRS                          Claim Number: 80
INTERNAL REVENUE SERVICE                              Claim Date: 03/30/2020
PO BOX 7346                                           Debtor: EF INVESTMENT HOLDINGS, INC.
PHILADELPHIA, PA 19101-7346                           Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

PRIORITY                    Claimed:                           $5,000.00 UNLIQ
HAN, JESSICA                                          Claim Number: 10487
11106 HARROWFIELD RD                                  Claim Date: 08/24/2020
CHARLOTTE, NC 28226                                   Debtor: EF INVESTMENT HOLDINGS, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

PRIORITY                    Claimed:                              $0.00 UNDET
HAN, JESSICA                                          Claim Number: 20098
11106 HARROWFIELD RD                                  Claim Date: 08/24/2020
CHARLOTTE, NC 28226                                   Debtor: EF INVESTMENT HOLDINGS, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
HAPPY COW CREAMERY INC                                Claim Number: 31
332 MCKELVEY ROAD                                     Claim Date: 03/02/2020
PELZER, SC 29669                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,651.25
HILL, BEVERLY T                                       Claim Number: 50010
8832 SW 94TH LN, UNIT E                               Claim Date: 08/13/2020
OCALA, FL 34481                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,489.92




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 2
Name of proof of claims where to
                                                     Case 20-10256-KBO          Doc 586      Filed 04/07/21   Page 5 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10255)



JENKINS, TERRANCE                                     Claim Number: 10031
201 TROWBRIDGE RD                                     Claim Date: 02/22/2020
COLUMBIA, SC 29229                                    Debtor: EF INVESTMENT HOLDINGS, INC.



UNSECURED                   Claimed:                              $0.00 UNDET
KELSI CORNETT, AMY HILE, KAREN BAUER                  Claim Number: 10488
C/O MARY E OLSEN                                      Claim Date: 08/24/2020
PO BOX 3103                                           Debtor: EF INVESTMENT HOLDINGS, INC.
MOBILE, AL 36652                                      Comments: EXPUNGED
                                                      DOCKET: 546 (01/14/2021)

ADMINISTRATIVE              Claimed:                  $10,000,000.00
PRIORITY                    Claimed:                  $10,000,000.00
TOTAL                       Claimed:                  $10,000,000.00
KELSI CORNETT, AMY HILE, KAREN BAUER                  Claim Number: 20100
C/O MARY E OLSEN                                      Claim Date: 08/24/2020
PO BOX 3103                                           Debtor: EF INVESTMENT HOLDINGS, INC.
MOBILE, AL 36652                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                  $10,000,000.00
KELSI CORNETT, AMY HILE, KAREN BAUER                  Claim Number: 20102
C/O MARY E OLSEN                                      Claim Date: 08/24/2020
PO BOX 3103                                           Debtor: EF INVESTMENT HOLDINGS, INC.
MOBILE, AL 36652                                      Comments:
                                                      AMENDS CLAIM #20100

ADMINISTRATIVE              Claimed:                  $10,000,000.00
LENNY BOY LLC                                         Claim Number: 78
ATTN NATHAN VILLAUME                                  Claim Date: 03/24/2020
3000 S TRYON ST                                       Debtor: EF INVESTMENT HOLDINGS, INC.
CHARLOTTE, NC 28217


UNSECURED                   Claimed:                           $6,467.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 3
Name of proof of claims where to
                                                     Case 20-10256-KBO          Doc 586      Filed 04/07/21   Page 6 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10255)



LIBERTY MUTUAL INSURANCE COMPANY                      Claim Number: 10351
ATTN K POTVIN                                         Claim Date: 08/17/2020
100 LIBERTY WAY                                       Debtor: EF INVESTMENT HOLDINGS, INC.
DOVER, NH 03820


UNSECURED                   Claimed:                           $0.00
MALINOWSKI, MARK                                      Claim Number: 10468
161 ROBERT ST                                         Claim Date: 08/24/2020
TORONTO, ON M5S 2K6                                   Debtor: EF INVESTMENT HOLDINGS, INC.
CANADA


UNSECURED                   Claimed:                           $0.00 UNDET
OAK HILL CAPITAL MANAGEMENT LLC                       Claim Number: 10405
ATTN ALLAN KAHN                                       Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                   Debtor: EF INVESTMENT HOLDINGS, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                  $14,800,000.00
OAK HILL CAPITAL MGMT PARTNERS III LP                 Claim Number: 10391
ATTN ALLAN KAHN                                       Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                   Debtor: EF INVESTMENT HOLDINGS, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                  $14,800,000.00 UNLIQ
OAK HILL CAPITAL PARTNERS III LP                      Claim Number: 10395
ATTN ALLAN KAHN                                       Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                   Debtor: EF INVESTMENT HOLDINGS, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                  $14,800,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 4
Name of proof of claims where to
                                                     Case 20-10256-KBO          Doc 586      Filed 04/07/21   Page 7 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10255)



PETERS, ARIEL A                                       Claim Number: 20072
912 WELBOURNE ST                                      Claim Date: 08/21/2020
JOHNSON CITY, TN 37601                                Debtor: EF INVESTMENT HOLDINGS, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $830.89
REID, FATIMA O                                        Claim Number: 10556
1600 PRESIDENT LN                                     Claim Date: 03/05/2021
HIGH POINT, NC 27265                                  Debtor: EF INVESTMENT HOLDINGS, INC.



UNSECURED                   Claimed:                             $0.00 UNDET
REID, FATIMA O                                        Claim Number: 20135
1600 PRESIDENT LN                                     Claim Date: 03/05/2021
HIGH POINT, NC 27265                                  Debtor: EF INVESTMENT HOLDINGS, INC.



ADMINISTRATIVE              Claimed:                             $0.00 UNDET
SMITH, BRIAN P                                        Claim Number: 20005
4385 ELMHURST LN                                      Claim Date: 08/04/2020
CUMMING, GA 30028                                     Debtor: EF INVESTMENT HOLDINGS, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $0.00 UNDET
TREASURER OF VIRGINIA                                 Claim Number: 10326
C/O VA DEPT OF THE TREASURY                           Claim Date: 08/14/2020
ATTN UNCLAIMED PROPERTY DIVISION                      Debtor: EF INVESTMENT HOLDINGS, INC.
PO BOX 2478
RICHMOND, VA 23218-2478

UNSECURED                   Claimed:                             $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 5
Name of proof of claims where to
                                                     Case 20-10256-KBO          Doc 586      Filed 04/07/21   Page 8 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10255)



UNITED NATURAL FOODS INC                              Claim Number: 10486
C/O LANDIS RATH & COBB LLP                            Claim Date: 08/24/2020
ATTN RICHARD S COBB & MATTHEW R PIERCE                Debtor: EF INVESTMENT HOLDINGS, INC.
919 MARKET ST, STE 1800
WILMINGTON, DE 19801

ADMINISTRATIVE              Claimed:                   $5,425,761.47 UNLIQ
UNSECURED                   Claimed:                   $9,846,613.53 UNLIQ
WALTERS, JOHN M                                       Claim Number: 10316
2234 SUMMIT RIDGE LP                                  Claim Date: 08/14/2020
MORRISVILLE, NC 27560                                 Debtor: EF INVESTMENT HOLDINGS, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                           $656.08
WINKLEPLECK, ANGEL M                                  Claim Number: 10442
3583 HARRISON LN                                      Claim Date: 08/22/2020
LENOIR CITY, TN 37772                                 Debtor: EF INVESTMENT HOLDINGS, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                             $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 6
Name of proof of claims where to
                                                     Case 20-10256-KBO   Doc 586       Filed 04/07/21     Page 9 of 264             Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10255)




                                                                    Summary Page

                 Total Number of Filed Claims:                 28                                       Claimed Amount      Allowed Amount

                                                                     Administrative:                       $37,191,224.42              $0.00
                                                                     Priority:                             $10,005,656.08              $0.00
                                                                     Secured:                              $44,400,000.00              $0.00
                                                                     Unsecured:                            $13,503,302.39              $0.00
                                                                     Total:                               $105,100,182.89              $0.00
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 10 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



16000 PINES RETAIL INVESTMENTS LLC                    Claim Number: 116
C/O DANIEL N GONZALEZ, ESQ                            Claim Date: 05/19/2020
200 S BISCAYNE BLVD, STE 3200                         Debtor: EARTH FARE, INC.
MIAMI, FL 33131


UNSECURED                   Claimed:                     $315,437.31
16000 PINES RETAIL INVESTMENTS LLC                    Claim Number: 117
C/O DANIEL N GONZALEZ, ESQ                            Claim Date: 05/19/2020
200 S BISCAYNE BLVD, STE 3200                         Debtor: EARTH FARE, INC.
MIAMI, FL 33131


UNSECURED                   Claimed:                   $2,029,386.97
4505 MEATS INC                                        Claim Number: 10526
548 MARKET ST, #15676                                 Claim Date: 08/27/2020
SAN FRANCISCO, CA 94104-5401                          Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 10076


UNSECURED                   Claimed:                      $16,447.88
4505 MEATS INC.                                       Claim Number: 10076
548 MARKET ST                                         Claim Date: 03/23/2020
#15676                                                Debtor: EARTH FARE, INC.
SAN FRANCISCO, CA 94104-5401                          Comments: EXPUNGED
                                                      DOCKET: 546 (01/14/2021)

UNSECURED                   Claimed:                      $16,447.88 UNLIQ
ABEBE, MESFIN A                                       Claim Number: 10523
243 BEECH BROOK ST                                    Claim Date: 08/26/2020
JACKSONVILLE, FL 32259                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $882.56




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 1
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 11 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ABEL, KATHRYN M                                       Claim Number: 336
2943 OAK CREST AVE SW                                 Claim Date: 08/20/2020
ROANOKE, VA 24015                                     Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:               $679.80
UNSECURED                   Claimed:                           $679.80
ABIGAIL L MILLER                                      Claim Number: 20130
6880 83RD AVE N                                       Claim Date: 10/07/2020
PINELLAS PARK, FL 33781                               Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $179.86
ACCENT INDUSTRIES INC                                 Claim Number: 10281
5800 S MOORLAND RD                                    Claim Date: 08/11/2020
NEW BERLIN, WI 53151                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                      $55,166.91 UNLIQ          Scheduled:           $29,443.45
ACCRUENT LLC                                          Claim Number: 10421
ATTN LEGAL                                            Claim Date: 08/21/2020
11500 ALTERRA PKWY, STE 110                           Debtor: EARTH FARE, INC.
AUSTIN, TX 78758


UNSECURED                   Claimed:                      $27,573.53
ACOSTA, INC.                                          Claim Number: 10022
6600 CORPORATE CENTER PARKWAY                         Claim Date: 02/18/2020
JACKSONVILLE, FL 32216                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $112,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 2
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 12 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ADAMS, RACHEL A                                       Claim Number: 10540
646 BRITTAIN RD                                       Claim Date: 09/15/2020
AKRON, OH 44305                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $657.14
ADDISON FARMS VINEYARD                                Claim Number: 20000
4003 NEW LEICESTER HWY                                Claim Date: 08/03/2020
LEICESTER, NC 28748                                   Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $168.00
ADP LLC                                               Claim Number: 38
1851 N RESLER                                         Claim Date: 02/27/2020
EL PASO, TX 79912                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $87,245.33
ADS SECURITY                                          Claim Number: 383
3001 ARMORY DR, STE 100                               Claim Date: 08/24/2020
NASHVILLE, TN 37204                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,588.86
AFB MANUFACTURING LLC                                 Claim Number: 58
2450 MERRITT DR                                       Claim Date: 03/16/2020
GARLAND, TX 75041                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $25,819.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 3
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 13 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



AFB MANUFACTURING LLC                                 Claim Number: 59
2450 MERRITT DR                                       Claim Date: 03/16/2020
GARLAND, TX 75041                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $25,819.00
AJJ ENTERPRISES INC                                   Claim Number: 79
D/B/A FISH WINDOW CLEANING                            Claim Date: 03/25/2020
PO BOX 22267                                          Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37933


UNSECURED                   Claimed:                           $1,080.00
ALABAMA POWER COMPANY                                 Claim Number: 10140
C/O BALCH & BINGHAM                                   Claim Date: 07/16/2020
ATTN JEREMY L RETHERFORD                              Debtor: EARTH FARE, INC.
1901 6TH AVE N, STE 1500
BIRMINGHAM, AL 35203

UNSECURED                   Claimed:                      $20,582.46
ALACHUA COUNTY TAX COLLECTOR                          Claim Number: 411
C/O JOHN POWER, TAX COLLECTOR                         Claim Date: 08/18/2020
ATTN MISTY BLACKFORD                                  Debtor: EARTH FARE, INC.
5830 NW 34TH BLVD                                     Comments: EXPUNGED
GAINESVILLE, FL 32653                                 DOCKET: 546 (01/14/2021)

SECURED                     Claimed:                      $73,994.69 UNLIQ
ALACHUA COUNTY TAX COLLECTOR                          Claim Number: 10548
ATTN MATT GEIGER                                      Claim Date: 09/24/2020
12 SE 1ST ST                                          Debtor: EARTH FARE, INC.
GAINESVILLE, FL 32601                                 Comments: DOCKET: 538 (12/18/2020)


PRIORITY                                                                            Scheduled:           $31,799.24
SECURED                     Claimed:                      $58,543.99




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 4
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 14 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ALBERT'S ORGANICS INC                                 Claim Number: 10485
C/O LANDIS RATH & COBB LLP                            Claim Date: 08/24/2020
ATTN RICHARD S COBB & MATTHEW R PIERCE                Debtor: EARTH FARE, INC.
919 MARKET ST, STE 1800
WILMINGTON, DE 19801

ADMINISTRATIVE              Claimed:                   $1,763,142.14 UNLIQ
UNSECURED                   Claimed:                   $3,635,977.88 UNLIQ
ALL-LINES LEASING                                     Claim Number: 208
DIV OF FIRST WESTERN BANK & TRUST                     Claim Date: 08/10/2020
ATTN DOUG BUCK                                        Debtor: EARTH FARE, INC.
100 PRAIRIE CENTER DR                                 Comments:
EDEN PRAIRIE, MN 55344                                AMENDS CLAIM #10040

UNSECURED                   Claimed:                     $178,844.61
ALLEN COUNTY TREASURER                                Claim Number: 1
1 E MAIN ST, STE 104                                  Claim Date: 02/10/2020
FORT WAYNE, IN 46802-1888                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $52,990.82
ALLEN, KATHY A                                        Claim Number: 20066
1175 HAYWOOD RD, 4F                                   Claim Date: 08/21/2020
GREENVILLE, SC 29615                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                             $0.00 UNDET
ALLEN, SARAH M                                        Claim Number: 149
653 DEVON RD                                          Claim Date: 08/07/2020
GROVETOWN, GA 30813                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $427.00              Scheduled:               $437.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 5
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 15 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ALLEN, SARAH M                                        Claim Number: 154
653 DEVON RD                                          Claim Date: 08/07/2020
GROVETOWN, GA 30813                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $437.00
ALLEN, WILLIAM D                                      Claim Number: 10329
3323 RYDERWOOD DR                                     Claim Date: 08/15/2020
GREENSBORO, NC 27407                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,736.89
ALOE LIFE INTERNATIONAL                               Claim Number: 10285
11657 RIVERSIDE DR, STE 169                           Claim Date: 08/12/2020
LAKESIDE, CA 92040                                    Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                             $274.57
UNSECURED                   Claimed:                           $1,334.02            Scheduled:               $1,522.02
ALQIWAMI, SALEM ALI O                                 Claim Number: 50020
1522 NORTHSHORE WOODS DR                              Claim Date: 08/19/2020
KNOXVILLE, TN 37919                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $612.42
ALQIWANI, SALEM ALI O                                 Claim Number: 325
1522 NORTHSHORE WOODS DR                              Claim Date: 08/19/2020
KNOXVILLE, TN 32919                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $612.42             Scheduled:                $612.42




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 6
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 16 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



AMERICAN EXPRESS TRAVEL RELATED                       Claim Number: 20052
C/O BECKET AND LEE LLP                                Claim Date: 08/18/2020
PO BOX 3001                                           Debtor: EARTH FARE, INC.
MALVERN, PA 19355-0701                                Comments: DOCKET: 550 (01/19/2021)


UNSECURED                   Claimed:                            $179.62
AMERICAN NEWS COMPANY LLC                             Claim Number: 35
ATTN AMI HARRIS                                       Claim Date: 03/04/2020
1955 LAKE PARK DR, STE 400                            Debtor: EARTH FARE, INC.
SMYRNA, GA 30080


UNSECURED                   Claimed:                           $4,661.77
AMERICAN PREMIUM BEVERAGE                             Claim Number: 10369
5241 NATIONAL CENTER DR                               Claim Date: 08/19/2020
COLFAX, NC 27235                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $568.94
AMMON, KELLY                                          Claim Number: 214
18645 DETROIT AVE, #614                               Claim Date: 08/11/2020
LAKEWOOD, OH 44107                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $217.98             Scheduled:               $217.98
AMMON, KELLY                                          Claim Number: 50006
18645 DETROIT AVE, #614                               Claim Date: 08/11/2020
LAKEWOOD, OH 44107                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $217.98




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 7
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 17 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



AMPERSAND                                             Claim Number: 26
F/K/A NATIONAL CABLE COMMUNICATIONS                   Claim Date: 02/26/2020
C/O CCR                                               Debtor: EARTH FARE, INC.
20 BROAD HOLLOW RD, STE 1002
MELVILLE, NY 11747

UNSECURED                   Claimed:                      $38,822.52
ANASTASSIOU, ANDREW G                                 Claim Number: 232
346 CESSNA AVE                                        Claim Date: 08/13/2020
CHARLESTON, SC 29407                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,891.20            Scheduled:               $1,891.20
ANDERSEN, LINDA CHRISTINA                             Claim Number: 367
202B GOVERNOR'S VIEW RD                               Claim Date: 08/24/2020
ASHEVILLE, NC 28805                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $2,169.44            Scheduled:               $2,169.44
ANDRADE, JAN M                                        Claim Number: 10340
5070 ASHLEY LAKE DR, APT 824                          Claim Date: 08/16/2020
BOYNTON BEACH, FL 33437                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $668.51
ANDRADE, JAN M                                        Claim Number: 20044
5070 ASHLEY LAKE DR, APT 824                          Claim Date: 08/16/2020
BOYNTON BEACH, FL 33437                               Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $668.51




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 8
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 18 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ANDRADE, JAN MARCOS                                   Claim Number: 10339
5070 ASHLEY LAKE DR, APT 824                          Claim Date: 08/16/2020
BOYNTON BEACH, FL 33437                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $287.06
ANDREWS, JOHNNY HOWARD                                Claim Number: 10383
2009 DECK HILL RD                                     Claim Date: 08/20/2020
BLOWING ROCK, NC 28605                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,660.56
ANSTAR LLC                                            Claim Number: 225
D/B/A VERDURA BRAND                                   Claim Date: 08/11/2020
22191 POWERLINE RD, 28C                               Debtor: EARTH FARE, INC.
BOCA RATON, FL 33433


UNSECURED                   Claimed:                           $1,847.28            Scheduled:               $538.80
APG-EAST LLC                                          Claim Number: 10063
ATTN: JACESON M. COOK                                 Claim Date: 03/12/2020
PO BOX 1815                                           Debtor: EARTH FARE, INC.
BOONE, NC 28607


UNSECURED                   Claimed:                           $8,767.20
APIARIES, RITTER                                      Claim Number: 10407
219 N SHARON AMITY RD                                 Claim Date: 08/21/2020
CHARLOTTE, NC 28211-3003                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $876.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 9
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 19 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ARAMARK UNIFORM & CAREER APPAREL LLC                  Claim Number: 10364
C/O HAWLEY TROXELL ENNIS & HAWLEY LLP                 Claim Date: 08/18/2020
ATTN SHEILA R SCHWAGNER                               Debtor: EARTH FARE, INC.
PO BOX 1617                                           Comments: DOCKET: 550 (01/19/2021)
BOISE, ID 83701

UNSECURED                   Claimed:                     $562,512.12
ASAP EVENT ADVERTISING                                Claim Number: 10532
PO BOX 710979                                         Claim Date: 09/01/2020
CINCINNATI, OH 45271-0979                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,646.59                Scheduled:           $10,646.59
ASSA ABLOY ENTRANCE SYSTEMS                           Claim Number: 37
1900 AIRPORT ROAD                                     Claim Date: 03/05/2020
MONROE, NC 28110                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $6,621.33            Scheduled:               $6,621.23
ASSET ENTERPRISES INC                                 Claim Number: 321
3431 N INDUSTRIAL DR                                  Claim Date: 08/19/2020
SIMPSONVILLE, SC 29681                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $36,509.09                Scheduled:           $36,506.09
ATLANTIC NORTH SHOPPING CENTER                        Claim Number: 10502
1 SLEIMAN PKWY, STE 240                               Claim Date: 08/24/2020
JACKSONVILLE, FL 32216                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $618,724.53                Scheduled:           $51,545.17




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 10
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 20 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ATMOS ENERGY CORPORATION                              Claim Number: 47
ATTN BANKRUPTCY GROUP                                 Claim Date: 03/09/2020
PO BOX 650205                                         Debtor: EARTH FARE, INC.
DALLAS, TX 75265


UNSECURED                   Claimed:                           $1,317.06            Scheduled:               $1,247.73
AUCOIN, FRANCIS                                       Claim Number: 302
4126 SYLVANIA CT S                                    Claim Date: 08/18/2020
HEPHZIBAH, GA 30815                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $653.91             Scheduled:                $653.91
AXIOM IMPRESSIONS LLC                                 Claim Number: 10376
3200 E HEARTLAND DR                                   Claim Date: 08/19/2020
LIBERTY, MO 64068                                     Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      AMENDS CLAIM #10050

UNSECURED                   Claimed:                     $182,196.94                Scheduled:           $146,432.58
AXIOM IMPRESSIONS, LLC                                Claim Number: 10050
3200 E HEARTLAND DR                                   Claim Date: 02/28/2020
LIBERTY, MO 64068                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                      $93,353.97
UNSECURED                   Claimed:                      $90,890.10
B&B DISTRIBUTORS, INC                                 Claim Number: 10082
1600 PORTER ROAD                                      Claim Date: 03/26/2020
ROCK HILL, SC 29730                                   Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $881.48




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 11
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 21 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BADER, SUSAN L                                        Claim Number: 10465
2613 POINCIANNA ST SW                                 Claim Date: 08/24/2020
HUNTSVILLE, AL 35801                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $607.24
BAILEY, MITCHELL E                                    Claim Number: 10437
4040 MOUNTAIN CREEK RD, APT 1902                      Claim Date: 08/22/2020
CHATTANOOGA, TN 37415                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $692.70
UNSECURED                   Claimed:                             $0.08
BAILEY, MITCHELL E                                    Claim Number: 20074
4040 MOUNTAIN CREEK RD, APT 1902                      Claim Date: 08/22/2020
CHATTANOOGA, TN 37415                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $692.78
BALCOM, KATHARINE                                     Claim Number: 10338
4918 72ND CT E                                        Claim Date: 08/16/2020
BRADENTON, FL 34203                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $437.00
BANDWAVE SYSTEMS, LLC                                 Claim Number: 10029
438 HIGH STREET                                       Claim Date: 02/20/2020
BURLINGTON, NJ 08016                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $584.14




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 12
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 22 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BARAKA                                                Claim Number: 326
PO BOX 101                                            Claim Date: 08/19/2020
SEBASTOPOL, CA 95473                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,216.46            Scheduled:               $2,178.78
BARANOSKI, WENDY M                                    Claim Number: 439
2412 DUCK POND CIR, APT D                             Claim Date: 09/18/2020
MORRISVILLE, NC 27560                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                              $0.00 UNDET
BARBER, LEREMY                                        Claim Number: 10251
4451 GULFSTREAM RD                                    Claim Date: 08/10/2020
LAKE WORTH, FL 33461                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                              $0.00 UNDET
BARLEANS                                              Claim Number: 10533
3660 SLATER RD                                        Claim Date: 09/01/2020
FERNDALE, WA 98248                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $92,780.83
BARNES, CHRISTIAN M                                   Claim Number: 10149
903 1/2 CHARLOTTE AVE                                 Claim Date: 08/03/2020
ROCK HILL, SC 29730                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                              $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 13
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 23 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BARON'S SPECIALTY FOODS INC                           Claim Number: 207
6680 ALHAMBRA AVE, #406                               Claim Date: 08/10/2020
MARTINEZ, CA 94553                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $7,654.91            Scheduled:               $4,273.76
BATISTINI USA                                         Claim Number: 20128
PO BOX 1457                                           Claim Date: 09/17/2020
CLEMMONS, NC 27012                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $955.86
BATTERSBY, CATHERINE JEAN                             Claim Number: 10287
24 JUNO DR                                            Claim Date: 08/12/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,006.63
BATTLE-AXE COFFEE CO                                  Claim Number: 195
ATTN BETSY VALINE                                     Claim Date: 08/10/2020
1221 KIRBY HOLLOW RD                                  Debtor: EARTH FARE, INC.
DORSET, VT 05251                                      Comments: POSSIBLE DUPLICATE OF 50003


UNSECURED                   Claimed:                            $330.00             Scheduled:                $330.00
BATTLE-AXE COFFEE COMPANY                             Claim Number: 50003
ATTN BETSY VALINE                                     Claim Date: 08/10/2020
1221 KIRBY HOLLOW RD                                  Debtor: EARTH FARE, INC.
DORSET, VT 05251                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $330.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 14
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 24 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BAXTER, CHARLES R                                     Claim Number: 10348
572 VALBON ST                                         Claim Date: 08/17/2020
ORANGE PARK, FL 32073                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,436.85
BECK, MAKAYLA M                                       Claim Number: 10430
5841 106TH TER N                                      Claim Date: 08/21/2020
PINELLAS, FL 33782                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $702.98
BECK, YOLANDA L                                       Claim Number: 10429
5841 106TH TER N                                      Claim Date: 08/21/2020
PINELLAS PARK, FL 33782                               Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 20069


PRIORITY                    Claimed:                            $168.00
BECK, YOLANDA L                                       Claim Number: 20069
5841 106TH TER N                                      Claim Date: 08/21/2020
PINELLAS PARK, FL 33782                               Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $168.00
BECKWITH, MAURICE                                     Claim Number: 395
18 CLOVER HILL PL                                     Claim Date: 08/24/2020
DURHAM, NC 27712                                      Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 50031


PRIORITY                    Claimed:                            $216.30             Scheduled:               $216.30




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 15
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 25 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BECKWITH, MAURICE                                     Claim Number: 50031
18 CLOVER HILL PL                                     Claim Date: 08/24/2020
DURHAM, NC 27712                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $216.30
BEE CITY                                              Claim Number: 166
ATTN SCOTT BIERING                                    Claim Date: 08/10/2020
1066 HOLLY RIDGE LN                                   Debtor: EARTH FARE, INC.
COTTAGEVILLE, SC 29435                                Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                      $13,739.25
UNSECURED                   Claimed:                       $1,048.00                Scheduled:           $13,739.25
BEE CITY                                              Claim Number: 221
ATTN SCOTT BIERING                                    Claim Date: 08/11/2020
1066 HOLLY RIDGE LN                                   Debtor: EARTH FARE, INC.
COTTAGEVILLE, SC 29435                                Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $14,787.25
BEE WELL HONEY FARM & SUPPLY INC                      Claim Number: 173
C/O BEE WELL 1-6NEY FARM                              Claim Date: 08/10/2020
PO BOX 732                                            Debtor: EARTH FARE, INC.
PIEKEN, SC 29671


UNSECURED                   Claimed:                           $2,794.00            Scheduled:               $2,794.00
BENAVIDES, MARIA N                                    Claim Number: 10347
PO BOX 238321                                         Claim Date: 08/17/2020
COCOA, FL 32923                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                              $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 16
Name of proof of claims where to
                                                    Case 20-10256-KBO              Doc 586        Filed 04/07/21   Page 26 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BENCHMARK LADY LAKE 25 ASSOCIATES LLC                 Claim Number: 10500
C/O LIPPES MATHIAS WEXLER FRIEDMAN LLP                Claim Date: 08/24/2020
ATTN JOHN A MUELLER                                   Debtor: EARTH FARE, INC.
50 FOUNTAIN PLZ, STE 1700
BUFFALO, NY 14202

UNSECURED                   Claimed:                   $1,766,577.70
BENJAMIN, JONATHAN W                                  Claim Number: 349
427 BLUE RIDGE DR, APT C44                            Claim Date: 08/21/2020
MARTINEZ, GA 30907                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,595.43
BENJAMIN, JONATHAN W                                  Claim Number: 50025
427 BLUE RIDGE DR, APT C44                            Claim Date: 08/21/2020
MARTINEZ, GA 30907                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,595.43
BENNERMAN, MICHAEL ERICHSON                           Claim Number: 10387
1204 E WASHINGTON ST                                  Claim Date: 08/20/2020
GREENSBORO, NC 27401                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,916.41
BENUCCI, KAREN LEE                                    Claim Number: 371
3807 72ND AVE E                                       Claim Date: 08/24/2020
SARASOTA, FL 34243                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                            $292.50                 Scheduled:                 $292.50




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 17
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 27 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BERKLE, PAUL J JR                                     Claim Number: 10248
10920 79TH ST E                                       Claim Date: 08/09/2020
PARRISH, FL 34219                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $4,284.00
BERRY'S BLOOMS                                        Claim Number: 169
ATTN ROBERTY BERRY                                    Claim Date: 08/10/2020
2060 GRANGER RD                                       Debtor: EARTH FARE, INC.
MEDINA, OH 44256


UNSECURED                   Claimed:                           $4,633.50            Scheduled:               $4,633.50
BERRY, MELISSA D                                      Claim Number: 10439
217 FARMINGTON DR                                     Claim Date: 08/22/2020
HARVEST, AL 35749                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $471.01
BETBEZE, MELANIE PARTRIDGE                            Claim Number: 10266
75 N SPRINGS DR                                       Claim Date: 08/11/2020
HENDERSONVILLE, NC 28791                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $981.05
BETLOCK, CLINTON T                                    Claim Number: 10450
1393 FRYSTON ST                                       Claim Date: 08/23/2020
SAINT JOHNS, FL 32259                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,109.80




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 18
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 28 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BEVERAGE DISTRIBUTORS INC                             Claim Number: 10077
3800 KING AVE                                         Claim Date: 03/24/2020
CLEVELAND, OH 44114                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $277.37
BIG DIPPER WAX WORKS                                  Claim Number: 10209
700 S ORCHARD ST                                      Claim Date: 08/06/2020
SEATTLE, WA 98108                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,578.70            Scheduled:               $1,579.20
BISHOP AND SONS PLUMBING AND PIPING INC               Claim Number: 273
PO BOX 12266                                          Claim Date: 08/17/2020
CHARLESTON, SC 29422-2266                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $150.00             Scheduled:                $150.00
BISHOP, MIRELVIS                                      Claim Number: 247
20 OAKCREST DR                                        Claim Date: 08/14/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,687.14            Scheduled:               $1,687.14
BISHOP, MIRELVIS                                      Claim Number: 50011
20 OAKCREST DR                                        Claim Date: 08/14/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,687.14




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 19
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 29 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BITTENBENDER, LISA A                                  Claim Number: 253
5209 BENTGRASS WAY                                    Claim Date: 08/14/2020
BRADENTON, FL 34211                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $877.44             Scheduled:                $877.44
BLACK POWDER ROASTING COMPANY                         Claim Number: 10394
256 RACEWAY DR, STE 10                                Claim Date: 08/20/2020
MOORESVILLE, NC 28117                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,720.50            Scheduled:               $1,251.50
BLACKHAWK NETWORK INC                                 Claim Number: 81
ATTN ROBERT L GOLISH, ESQ                             Claim Date: 03/30/2020
6220 STONERIDGE MALL RD                               Debtor: EARTH FARE, INC.
PLEASANTON, CA 94588


UNSECURED                   Claimed:                      $91,902.46
BLAKLEY, MARSHALL                                     Claim Number: 20111
3884 SILSBY RD                                        Claim Date: 08/24/2020
CLEVELAND, OH 44111-5830                              Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $945.00
BLAZING BEAN ROASTERS                                 Claim Number: 10196
PO BOX 15053                                          Claim Date: 08/06/2020
CLEARWATER, FL 33766                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                           $1,071.00
UNSECURED                   Claimed:                             $791.97            Scheduled:               $1,862.97




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 20
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 30 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BLUE HILL BY HAND                                     Claim Number: 53
C/O METRIC FORREST STUDIO                             Claim Date: 03/09/2020
1146 E WASHINGTON AVE                                 Debtor: EARTH FARE, INC.
MADISON, WI 53703


UNSECURED                   Claimed:                      $73,768.00                Scheduled:           $73,920.50
BLUE MOUNTAIN DISTRIBUTORS                            Claim Number: 46
112 MERRI DRIVE                                       Claim Date: 03/09/2020
HENDERSONVILLE, NC 28792                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $48,836.07                Scheduled:           $38,154.46
BLUE RHINO                                            Claim Number: 92
ONE LIBERTY PLAZA MD 40                               Claim Date: 04/17/2020
LIBERTY, MO 64068                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $8,099.50
BLUE RIDGE APIARIES                                   Claim Number: 333
3465 LITTLE GUNPOWDER CREEK DR                        Claim Date: 08/20/2020
HUDSON, NC 28638                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,667.20            Scheduled:               $3,667.20
BOCO, ELIZALDE                                        Claim Number: 10425
215 SANDY PEACH LN                                    Claim Date: 08/21/2020
LEXINGTON, SC 29073                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,739.23




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 21
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 31 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BOCO, ELIZALDE                                        Claim Number: 20068
215 SANDY PEACH LN                                    Claim Date: 08/21/2020
LEXINGTON, SC 29073                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $422.76
BODDIE, MARY L                                        Claim Number: 458
3212 EASTOVER RIDGE DR, #716                          Claim Date: 02/26/2021
CHARLOTTE, NC 28211                                   Debtor: EARTH FARE, INC.



SECURED                     Claimed:                             $0.00 UNDET
BONE, LORENZA K                                       Claim Number: 10445
109 QUIET LN                                          Claim Date: 08/22/2020
HAZEL GREEN, AL 35750                                 Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLY AMENDED BY 10551


UNSECURED                   Claimed:                           $423.78
BONE, LORENZA K                                       Claim Number: 10550
109 QUIET LN                                          Claim Date: 12/09/2020
HAZEL GREEN, AL 35750                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $423.78
BONE, LORENZA K                                       Claim Number: 10551
109 QUIET LN                                          Claim Date: 12/09/2020
HAZEL GREEN, AL 35750                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 546 (01/14/2021)

PRIORITY                    Claimed:                           $423.78




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 22
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 32 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BOOZER, GARY L                                        Claim Number: 10168
103 JALA LAKE DR                                      Claim Date: 08/04/2020
EASLEY, SC 29642                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,941.87
BOQUETE MOUNTAIN COFFEE                               Claim Number: 6
1256 RED RIVER RD                                     Claim Date: 02/17/2020
ROCK HILL, SC 29730                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $452.22 UNDET
BOTANICAL INTERESTS INC                               Claim Number: 401
660 COMPTON ST                                        Claim Date: 08/24/2020
BROOMFIELD, CO 80020                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                      $72,249.19
UNSECURED                   Claimed:                       $4,557.60                Scheduled:           $36,144.59
BOTHA, BONNIE G                                       Claim Number: 346
7353 122ND WAY                                        Claim Date: 08/21/2020
SEMINOLE, FL 33772                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $498.75             Scheduled:               $498.75
UNSECURED                   Claimed:                            $288.56
BOYLES, ASHLEY M                                      Claim Number: 10510
4030 BRIGHT AVE                                       Claim Date: 08/24/2020
COLUMBIA, SC 29205                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $790.95 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 23
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 33 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BRACELIN, STEFANI N                                   Claim Number: 10440
175 ALBANY ST                                         Claim Date: 08/22/2020
KALAMAZOO, MI 49001                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $706.58
BRADBURN, CHARLOTTE M                                 Claim Number: 10231
4056 MEANDER PL, UNIT 202                             Claim Date: 08/07/2020
ROCKLEDGE, FL 32955                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $270.00
BRADLEY, NESHUN                                       Claim Number: 404
4903 MASTIN LAKE RD                                   Claim Date: 08/24/2020
HUNTSVILLE, AL 35810                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                              $0.00 UNDET
BREIT MF EP II LLC                                    Claim Number: 10033
SHOPCORE PROPERTIES                                   Claim Date: 02/24/2020
ATTN WILLIAM MCDONALD                                 Debtor: EARTH FARE, INC.
10920 VIA FRONTERA, SUITE 220
SAN DIEGO, CA 92127

UNSECURED                   Claimed:                   $1,208,536.46
BREUNIG, DALE                                         Claim Number: 380
1219 LOGGERS RD                                       Claim Date: 08/24/2020
GOODVIEW, VA 24095                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $2,132.83            Scheduled:               $2,132.83




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 24
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 34 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BREWER, KATHLEEN D                                    Claim Number: 10200
186 BRITTANY PLACE DR, APT E                          Claim Date: 08/06/2020
HENDERSONVILLE, NC 28792                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,099.98
BRIERDALE SHOPPING CENTER LLC                         Claim Number: 113
C/O RAYBURN COOPER & DURHAM                           Claim Date: 05/15/2020
ATTN MATTHEW L TOMSIC                                 Debtor: EARTH FARE, INC.
227 W TRADE ST, STE 1200                              Comments: EXPUNGED
CHARLOTTE, NC 28202                                   DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                     $370,860.62
BRIERDALE SHOPPING CENTER LLC                         Claim Number: 121
C/O RAYBURN COOPER & DURHAM                           Claim Date: 06/05/2020
ATTN MATTHEW L TOMSIC                                 Debtor: EARTH FARE, INC.
227 W TRADE ST, STE 1200                              Comments:
CHARLOTTE, NC 28202                                   AMENDS CLAIM #113

UNSECURED                   Claimed:                     $380,860.62
BRIGHT RIDGE                                          Claim Number: 128
PO BOX 1636                                           Claim Date: 06/30/2020
JOHNSON CITY, TN 37605                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $17,895.83
BRIGHT, PRINCE                                        Claim Number: 215
1731 W AVALON CIR, #F                                 Claim Date: 08/11/2020
CHARLESTON, SC 29407                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,814.40            Scheduled:               $1,814.40




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 25
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 35 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BRINDLE, CHRISTOPHER W                                Claim Number: 10389
420 PLOVER PL                                         Claim Date: 08/20/2020
PALM HARBOR, FL 34683                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $276.95
BRINK, JEFFREY A                                      Claim Number: 10370
218 LOWER GLEN CIR                                    Claim Date: 08/19/2020
BLYTHEWOOD, SC 29016                                  Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 20057


PRIORITY                    Claimed:                            $315.00
BRINK, JEFFREY A                                      Claim Number: 20057
218 LOWER GLEN CIR                                    Claim Date: 08/19/2020
BLYTHEWOOD, SC 29016                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $315.00
BROGDON, MICHAEL TODD                                 Claim Number: 20055
2483 HOLLAND TR                                       Claim Date: 08/19/2020
LENOIR CITY, TN 37772                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $3,253.82
BROWN, DUSTIN H                                       Claim Number: 10297
15 LYNWOOD CIR                                        Claim Date: 08/12/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,067.17




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 26
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 36 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BRYANT, JAMES G                                       Claim Number: 10462
2566 GARY CIR, APT 3                                  Claim Date: 08/23/2020
DUNEDIN, FL 34698                                     Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $2,643.60
BUNZL DISTRIBUTION SOUTHEAST LLC                      Claim Number: 10494
C/O THOMPSON COBURN LLP                               Claim Date: 08/24/2020
ATTN DAVID D FARRELL                                  Debtor: EARTH FARE, INC.
ONE US BANK PLZ, STE 2700
SAINT LOUIS, MO 63101

ADMINISTRATIVE              Claimed:                     $365,253.99
UNSECURED                   Claimed:                     $474,636.95
BURKART, ANDREW R                                     Claim Number: 10188
3011 EASTON RIDGE PL                                  Claim Date: 08/05/2020
FORT WAYNE, IN 46818                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,832.50
BURRILL, PAMELA A                                     Claim Number: 286
24906 HYDE PARK BLVD                                  Claim Date: 08/17/2020
LAND O LAKES, FL 34639                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                             $90.00             Scheduled:               $90.00
BUTLER, EMMALEE O                                     Claim Number: 10211
1557 NEWFOUND RD                                      Claim Date: 08/06/2020
LEICESTER, NC 28748                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $3,614.63




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 27
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 37 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



BUTTERFIELD, RAYE                                     Claim Number: 186
101 BURNHAM                                           Claim Date: 08/10/2020
WILLIAMSBURG, VA 23188                                Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:               $248.86
UNSECURED                   Claimed:                           $248.86
BUZZN BEE INC                                         Claim Number: 10189
1341 SE DIXIE HWY                                     Claim Date: 08/05/2020
STUART, FL 34994                                      Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      AMENDS CLAIM #10084

ADMINISTRATIVE              Claimed:                           $119.76
UNSECURED                   Claimed:                           $622.74              Scheduled:               $742.50
BUZZN BEE INC.                                        Claim Number: 10084
1341 SE DIXIE HWY                                     Claim Date: 04/01/2020
STUART, FL 34994                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $119.76
BYNE BLUEBERRY FARM                                   Claim Number: 428
537 JONES AVE                                         Claim Date: 09/02/2020
WAYNESBORO, GA 30830                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $122.80 UNDET
BYNE BLUEBERRY FARMS INC                              Claim Number: 50037
537 JONES AVE                                         Claim Date: 09/02/2020
WAYNESBORO, GA 30830                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $117.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 28
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 38 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CABABRUS COUNTY TAX COLLECTIONS                       Claim Number: 284
ATTN CABARRUS COUNTY TAX COLLECTORS                   Claim Date: 08/17/2020
PO BOX 707                                            Debtor: EARTH FARE, INC.
CONCORD, NC 28026


PRIORITY                    Claimed:                      $45,793.03
UNSECURED                                                                           Scheduled:           $23,470.38
CAFFEY DISTRIBUTING COMPANY INC                       Claim Number: 227
8749 W MARKET ST                                      Claim Date: 08/12/2020
GREENSBORO, NC 27409                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                            $833.33
CAFFEY DISTRIBUTING COMPANY, INC.                     Claim Number: 10030
8749 WEST MARKET STREET                               Claim Date: 02/20/2020
GREENSBORO, NC 27409                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                            $773.00
UNSECURED                   Claimed:                             $60.00
CALABRESE, ANDREA                                     Claim Number: 20112
12 ROBIN LN                                           Claim Date: 08/24/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                             $80.92
CAMPBELL, CHRISTOPHER J                               Claim Number: 10531
303 ANNA AVE NW                                       Claim Date: 09/01/2020
CANTON, OH 44708                                      Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $2,203.40




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 29
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 39 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CAMPBELL, JASON K                                     Claim Number: 10542
4140 BONAPORTE DR, APT 6                              Claim Date: 09/16/2020
NORTH CHARLESTON, SC 29418                            Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $810.90
CANNON MARKETING INC.                                 Claim Number: 10064
4684 HWY. 70 WEST                                     Claim Date: 03/12/2020
KINSTON, NC 28504                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,481.87            Scheduled:               $4,481.87
CAREY, MAILE                                          Claim Number: 309
7406 ROOK ST                                          Claim Date: 08/18/2020
AUSTIN, TX 78745                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $906.40             Scheduled:                $906.40
CARMICHAEL, JOHN ROBERT                               Claim Number: 402
452 HARLEY PERRY RD                                   Claim Date: 08/24/2020
ZIONVILLE, NC 28698                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $2,900.55            Scheduled:               $2,900.55
CAROLINA REFRIGERATION                                Claim Number: 50008
PO BOX 2013                                           Claim Date: 08/12/2020
LEXINGTON, SC 29071                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 30
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 40 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CAROLINA REFRIGERATION SERVICES INC                   Claim Number: 228
PO BOX 2013                                           Claim Date: 08/12/2020
LEXINGTON, SC 29071                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $126,615.16                Scheduled:           $99,973.39
CAROLINA WATER CONSULTANTS LLC                        Claim Number: 182
ATTN KALA WOLFIE                                      Claim Date: 08/10/2020
PO BOX 1469                                           Debtor: EARTH FARE, INC.
ARDEN, NC 28704


UNSECURED                   Claimed:                            $249.85
CARROLL DISTRIBUTING COMPANY                          Claim Number: 453
1553 CHAD CARROLL WAY                                 Claim Date: 11/23/2020
MELBOURNE, FL 32940                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $521.00
CARROLL DISTRIBUTING COMPANY                          Claim Number: 20114
1553 CHAD CARROLL WAY                                 Claim Date: 08/26/2020
MELBOURNE, FL 32940                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $521.00
CARROLL, GREGORY W                                    Claim Number: 10330
7001 HANNAH LN                                        Claim Date: 08/15/2020
JULIAN, NC 27283                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,515.34




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 31
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 41 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CARSON, RACHAEL E ROOPE                               Claim Number: 360
32599 AXLEY CHAPEL RD                                 Claim Date: 08/21/2020
GREENBACK, TN 37742                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $286.00             Scheduled:                $286.00
CARSON, SHOSHANA S                                    Claim Number: 361
32599 AXLEY CHAPEL RD                                 Claim Date: 08/21/2020
GREENBACK, TN 37742                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,550.87            Scheduled:               $1,550.87
CARTER, HENRY                                         Claim Number: 254
4100 TIPPERARY PL                                     Claim Date: 08/14/2020
CHARLOTTE, NC 28215                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $187.46             Scheduled:                $187.46
CARTER, ROSEMARY M                                    Claim Number: 268
8015 GOLDENRAIN WAY                                   Claim Date: 08/17/2020
RALEIGH, NC 27612                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $339.31             Scheduled:                $339.31
CAVALIER DISTRIBUTING, LLC                            Claim Number: 10043
CAVALIER DISTRIBUTING                                 Claim Date: 02/26/2020
4651 LAKE FOREST DRIVE                                Debtor: EARTH FARE, INC.
CINCINNATI, OH 45242


UNSECURED                   Claimed:                           $1,831.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 32
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 42 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CELLCO PARTNERSHIP DBA VERIZON WIRELESS               Claim Number: 10066
WILLIAM M VERMETTE                                    Claim Date: 03/17/2020
22001 LOUDOUN COUNTY PKWY                             Debtor: EARTH FARE, INC.
ASHBURN, VA 20147


UNSECURED                   Claimed:                           $1,148.36
CH FOREST PARK PARTNERS                               Claim Number: 10103
C/O CHERYL G RICE, ESQ                                Claim Date: 04/29/2020
900 S GAY ST, STE 1400                                Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37902


UNSECURED                   Claimed:                     $334,654.05
CHALLENGER GRAY & CHRISTMAS INC                       Claim Number: 10549
645 SHERIDAN RD                                       Claim Date: 10/06/2020
WINNETKA, IL 60093                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,200.00
CHARLESTON COFFEE ROASTERS                            Claim Number: 10344
7246 STALL RD, STE 300                                Claim Date: 08/17/2020
CHARLESTON, SC 29406                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,437.50                Scheduled:           $10,437.50
CHARLESTON LIVING MAGAZINE                            Claim Number: 10541
3853 COLONEL VANDERHORST CIR                          Claim Date: 09/15/2020
MOUNT PLEASANT, SC 29466                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,100.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 33
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 43 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CHARLESTON WATER SYSTEM                               Claim Number: 9
PO BOX B                                              Claim Date: 02/18/2020
CHARLESTON, SC 29403                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,517.53
CHARLOTTE OBSERVER, THE                               Claim Number: 105
C/O THE MCCLATCHY COMPANY                             Claim Date: 05/01/2020
ATTN JUAN CORNEJO, ASST GENERAL COUNSEL               Debtor: EARTH FARE, INC.
2100 Q ST
SACRAMENTO, CA 95816

UNSECURED                   Claimed:                      $29,857.88 UNLIQ
CHASE SERVICE LLC                                     Claim Number: 304
6113 AIRWAYS BLVD                                     Claim Date: 08/18/2020
CHATTANOOGA, TN 37421                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,814.09            Scheduled:               $1,814.09
CHATTANOOGA PUBLISHING COMPANY                        Claim Number: 10005
400 E. 11TH STREET                                    Claim Date: 02/11/2020
CHATTANOOGA, TN 37401                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $12,648.44
CHRIS LYONS                                           Claim Number: 50021
163 KATE ST, APT 25                                   Claim Date: 08/19/2020
JOHNSON CITY, TN 37615                                Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,040.66




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 34
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 44 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CITY BEVERAGES, LLC                                   Claim Number: 10007
ATTN: DAVID GONZALEZ                                  Claim Date: 02/13/2020
PO BOX 620006                                         Debtor: EARTH FARE, INC.
ORLANDO, FL 32862


UNSECURED                   Claimed:                            $566.87
CITY OF AUBURN                                        Claim Number: 10535
ATTN REVENUE OFFICE                                   Claim Date: 09/02/2020
144 TICHENOR AVE, STE 6                               Debtor: EARTH FARE, INC.
AUBURN, AL 36830


PRIORITY                    Claimed:                           $6,949.94
CITY OF CHARLOTTE - WATER                             Claim Number: 10507
600 E FOURTH ST, 7TH FL                               Claim Date: 08/24/2020
CHARLOTTE, NC 28202                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,940.23            Scheduled:               $2,174.77
CITY OF CHATTANOOGA                                   Claim Number: 10015
101 E 11TH ST ROOM 100                                Claim Date: 02/13/2020
CHATTANOOGA, TN 37402                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $10,516.28                Scheduled:           $10,516.28
CITY OF COCOA                                         Claim Number: 10271
65 STONE ST                                           Claim Date: 08/11/2020
COCOA, FL 32922                                       Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


UNSECURED                   Claimed:                            $770.29




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 35
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 45 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CITY OF HIGH POINT                                    Claim Number: 10353
PO BOX 10039                                          Claim Date: 08/18/2020
HIGH POINT, NC 27261-3039                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,466.04                Scheduled:               $8,143.53
CITY OF KNOXVILLE                                     Claim Number: 10492
PO BOX 1028                                           Claim Date: 08/24/2020
KNOXVILLE, TN 37901                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $4,954.43            Scheduled:               $9,290.00
CITY OF KNOXVILLE                                     Claim Number: 10493
PO BOX 1028                                           Claim Date: 08/24/2020
KNOXVILLE, TN 37901                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $4,335.57
CITY OF OCALA                                         Claim Number: 77
201 SE 3RD ST                                         Claim Date: 03/19/2020
OCALA, FL 34470                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $19,291.08
CITY OF OLDSMAR                                       Claim Number: 10416
C/O TRASK DAIGNEAULT LLP                              Claim Date: 08/21/2020
ATTN THOMAS J TRASK, ESQ                              Debtor: EARTH FARE, INC.
1001 S FT HARRISON AVE, STE 201
CLEARWATER, FL 33756

SECURED                     Claimed:                            $422.64




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 36
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 46 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CITY OF PORTAGE                                       Claim Number: 11
ATTN CHARLES R BEAR                                   Claim Date: 02/18/2020
1662 E CENTRE AVE                                     Debtor: EARTH FARE, INC.
PORTAGE, MI 49002                                     Comments: DOCKET: 550 (01/19/2021)


UNSECURED                   Claimed:                            $400.00
CITY OF PORTAGE                                       Claim Number: 12
ATTN CHARLES R BEAR                                   Claim Date: 02/18/2020
1662 E CENTRE AVE                                     Debtor: EARTH FARE, INC.
PORTAGE, MI 49002


SECURED                     Claimed:                           $1,369.33
CITY OF PORTAGE                                       Claim Number: 13
CHARLES R BEAR                                        Claim Date: 02/18/2020
1662 E CENTRE AVE                                     Debtor: EARTH FARE, INC.
PORTAGE, MI 49002                                     Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $3,187.00
UNSECURED                                                                           Scheduled:               $4,556.33
CITY OF ROANOKE TREASURER                             Claim Number: 10375
PO BOX 1451                                           Claim Date: 08/19/2020
ROANOKE, VA 24007                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $35,759.61
CITY OF ROANOKE TREASURER                             Claim Number: 20058
PO BOX 1451                                           Claim Date: 08/19/2020
ROANOKE, VA 24007                                     Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                      $32,414.92




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 37
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 47 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CITY OF ROCK HILL                                     Claim Number: 378
155 JOHNSON ST                                        Claim Date: 08/24/2020
ROCK HILL, SC 29730                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $9,688.95
CITY OF ROCK HILL                                     Claim Number: 435
155 JOHNSTON ST                                       Claim Date: 09/14/2020
ROCK HILL, SC 29730                                   Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 378
                                                      DOCKET: 546 (01/14/2021)

UNSECURED                   Claimed:                           $9,688.95
CITY OF WILLIAMSBURG FINANCE DEPARTMENT               Claim Number: 10051
401 LAFAYETTE ST                                      Claim Date: 02/28/2020
WILLIAMSBURG, VA 23185                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $19,364.00
CLARK, ANGELA R                                       Claim Number: 376
1480 ROWLES DR                                        Claim Date: 08/24/2020
AKRON, OH 44313                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $196.96             Scheduled:               $196.96
CLARKE COUNTY TAX COMMISSIONER'S OFFICE               Claim Number: 130
PO BOX 1768                                           Claim Date: 07/08/2020
ATHENS, GA 30603                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $16,386.61




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 38
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 48 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CLOISTER HONEY                                        Claim Number: 190
3818 WARRINGTON DR                                    Claim Date: 08/10/2020
CHARLOTTE, NC 28211                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $240.50             Scheduled:               $240.50
CNC DOOR COMPANY                                      Claim Number: 54
ATTN ASSA ABLOY                                       Claim Date: 03/09/2020
6600 W WT HARRIS BLVD                                 Debtor: EARTH FARE, INC.
CHARLOTTE, NC 28269


UNSECURED                   Claimed:                           $4,219.55
COASTAL COFFEE ROASTERS INC                           Claim Number: 10173
108 E 3RD N ST, STE A                                 Claim Date: 08/05/2020
SUMMERVILLE, SC 29483                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $255.00             Scheduled:               $255.00
COATES, AMELIA L                                      Claim Number: 20043
22506 MORNING GLORY CIR                               Claim Date: 08/16/2020
BRADENTON, FL 34202                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $258.75
CODISPOTI, JOSEPH A                                   Claim Number: 10232
1048 ROTHERWOOD DR                                    Claim Date: 08/08/2020
KINGSPORT, TN 37660                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $3,466.36




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 39
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 49 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CODISPOTI, JOSEPH A                                   Claim Number: 10233
1048 ROTHERWOOD DR                                    Claim Date: 08/08/2020
KINGSPORT, TN 37660                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $144.10
COIA, MARK J                                          Claim Number: 372
6635 37TH ST E                                        Claim Date: 08/24/2020
SARASOTA, FL 34243                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,683.00            Scheduled:               $1,683.00
COLE, CAROL J                                         Claim Number: 275
30433 IVERSON DR                                      Claim Date: 08/17/2020
WESLEY CHAPEL, FL 33543                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                             $70.00             Scheduled:                 $70.00
COLLETTE, JOANNE M                                    Claim Number: 10484
18 BRUSHWOOD RD                                       Claim Date: 08/24/2020
ASHEVILLE, NC 28804                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $214.88
COLUMBIA CO TAX COMMISSIONER                          Claim Number: 10518
PO BOX 3030                                           Claim Date: 08/26/2020
EVANS, GA 30809                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $12,301.55 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 40
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 50 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



COMERFORD, RYANN A                                    Claim Number: 10303
1546 WAGAR AVE                                        Claim Date: 08/13/2020
LAKEWOOD, OH 44107                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,144.85
COMMERCIAL REFRIGERATION SYSTEMS INC                  Claim Number: 10101
831 RAILROAD ST, UNIT 4                               Claim Date: 04/24/2020
PORT ORANGE, FL 32129                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


UNSECURED                   Claimed:                           $7,077.65
COMMON GROUND ENVIRONMENTAL INC                       Claim Number: 368
PO BOX 1044                                           Claim Date: 08/24/2020
LAKELAND, FL 33802                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,077.50            Scheduled:               $1,077.50
COMMUNITY NEWS PUBLICATIONS                           Claim Number: 10296
PO BOX 479                                            Claim Date: 08/12/2020
LUTZ, FL 33548                                        Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $13,247.00                Scheduled:           $13,247.00
CONCEPCION, BELKIS MARIA MOREL                        Claim Number: 20038
3000 SW 20TH ST, APT A204                             Claim Date: 08/15/2020
OCALA, FL 34474                                       Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $139.05




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 41
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 51 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CONDE, CRISTINA ISABELA                               Claim Number: 420
PO BOX 5259                                           Claim Date: 08/28/2020
MOORESVILLE, NC 28117                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,314.90
CONSUMER ENERGY COMPANY                               Claim Number: 32
ATTN LEGAL DEPT                                       Claim Date: 02/28/2020
ONE ENERGY PLAZA                                      Debtor: EARTH FARE, INC.
JACKSON, MI 49201


UNSECURED                   Claimed:                      $28,414.29
CONTINENTAL VITAMIN COMPANY INC                       Claim Number: 95
4510 S BOYLE AVE                                      Claim Date: 04/24/2020
LOS ANGELES, CA 90058                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $20,853.46                Scheduled:           $20,264.90
COOK, DANIEL                                          Claim Number: 20129
701 MARKET STREET, STE 111 #214                       Claim Date: 09/17/2020
SAINT AUGUSTINE, FL 32095                             Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,712.74 UNDET
COOK, DEBRA L                                         Claim Number: 293
1700 NE 115TH AVE, LOT #23                            Claim Date: 08/17/2020
SILVER SPRINGS, FL 34488                              Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $520.08 UNDET       Scheduled:               $520.08




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 42
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 52 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



COOK, DEBRA L                                         Claim Number: 50016
1700 NE 115TH AVE, LOT 23                             Claim Date: 08/17/2020
SILVER SPRINGS, FL 34488                              Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $0.00 UNDET
COOPER, DAVID A                                       Claim Number: 192
9277 CASSADINE CT                                     Claim Date: 08/10/2020
LELAND, NC 28451                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $294.58              Scheduled:               $294.58
COOPER, JAMES A                                       Claim Number: 277
151 BROAD ST                                          Claim Date: 08/17/2020
CHARLESTON, SC 29401                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $334.72              Scheduled:               $334.72
CORMAN USA INC                                        Claim Number: 110
1140 BAY ST, STE 2C                                   Claim Date: 05/11/2020
STATEN ISLAND, NY 10305                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $199,641.48
CORNETT, KELSI E                                      Claim Number: 10459
614 HILLCREST DR                                      Claim Date: 08/23/2020
JOHNSON CITY, TN 37604                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $481.44




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 43
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 53 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



COWART AWARDS INC                                     Claim Number: 317
ATTN CHERYL TAYLOR                                    Claim Date: 08/19/2020
PO BOX 16417                                          Debtor: EARTH FARE, INC.
GREENVILLE, SC 29606


UNSECURED                   Claimed:                           $3,691.62            Scheduled:               $3,399.90
COX INVESTMENTS                                       Claim Number: 102
C/O RICK J BEARFIELD, ESQ                             Claim Date: 04/30/2020
PO BOX 4210 CRS                                       Debtor: EARTH FARE, INC.
JOHNSON CITY, TN 37602


UNSECURED                   Claimed:                     $729,946.50                Scheduled:           $27,337.61
COX SALES & SERVICE INC                               Claim Number: 10410
3276 MARJAN DR                                        Claim Date: 08/21/2020
ATLANTA, GA 30340                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $25,694.51
CRESCENT CCRE LUCERNE VENTURE LLC                     Claim Number: 10114
C/O TROUTMAN SANDERS LLP                              Claim Date: 05/18/2020
ATTN AMY PRITCHARD WILLIAMS                           Debtor: EARTH FARE, INC.
301 S COLLEGE ST, STE 3400
CHARLOTTE, NC 28202

UNSECURED                   Claimed:                     $907,832.07
CRIMSON CUP COFFEE AND TEA                            Claim Number: 10380
1925 ALUM CREEK DR                                    Claim Date: 08/20/2020
COLUMBUS, OH 43207                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $772.73             Scheduled:                $888.98




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 44
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 54 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CROWDER, CHAINEY L                                    Claim Number: 10451
1252 N CONCORD RD                                     Claim Date: 08/23/2020
CHATTANOOGA, TN 37421                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $401.52
CROWDER, CHAINEY L                                    Claim Number: 20077
1252 N CONCORD RD                                     Claim Date: 08/23/2020
CHATTANOOGA, TN 37421                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $412.62
CULLINGFORD, MATTHEW W                                Claim Number: 10337
391 LAKEMONT DR                                       Claim Date: 08/16/2020
CLAYTON, NC 27520                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,076.40
CULLNANE, STEPHANIE A                                 Claim Number: 10318
53 RIVER FOREST ST                                    Claim Date: 08/14/2020
RIVER FOREST, IN 46011                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,575.00
CUNDIFF, TRACY                                        Claim Number: 20001
6420 98TH ST E                                        Claim Date: 08/04/2020
BRADENTON, FL 34202                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $735.36




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 45
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 55 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CUNDIFF, TRACY                                        Claim Number: 20002
6420 98TH ST E                                        Claim Date: 08/04/2020
BRADENTON, FL 34202                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $402.83
CUNDIFF, TRACY I                                      Claim Number: 10154
6420 98TH ST E                                        Claim Date: 08/04/2020
BRADENTON, FL 34202                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $402.83
CUNDIFF, TRACY I                                      Claim Number: 10155
6420 98TH ST E                                        Claim Date: 08/04/2020
BRADENTON, FL 34202                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $735.36
CUNLIFFE, CHARLES DEAN                                Claim Number: 307
27 SHREWSBURY RD                                      Claim Date: 08/18/2020
CHARLESTON, SC 29407                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,228.80            Scheduled:               $1,228.80
CURTIS, DEBORAH J                                     Claim Number: 10131
C/O WEAVER BENNETT & BLAND PA                         Claim Date: 06/05/2020
196 N TRADE ST                                        Debtor: EARTH FARE, INC.
MATTHEWS, NC 28105


UNSECURED                   Claimed:                     $100,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 46
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 56 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



CV SCIENCES INC                                       Claim Number: 341
ATTN THOMAS GIESEY                                    Claim Date: 08/20/2020
10070 BARNES CANYON RD                                Debtor: EARTH FARE, INC.
SAN DIEGO, CA 92121


UNSECURED                   Claimed:                     $164,735.56                Scheduled:           $145,800.62
D'ADDANO, MICHELLE                                    Claim Number: 330
7801 MAPLEWOOD DR, UNIT 915                           Claim Date: 08/20/2020
WEST MELBOURNE, FL 32904                              Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 50022


PRIORITY                    Claimed:                           $113.30              Scheduled:               $113.30
DADDANO, MICHELLE                                     Claim Number: 50022
7801 MAPLEWOOD DR, UNIT 915                           Claim Date: 08/20/2020
WEST MELBOURNE, FL 32904                              Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $113.30
DARNELL, SUSAN S                                      Claim Number: 20088
2710 ROCKWOOD RD                                      Claim Date: 08/23/2020
GREENSBORO, NC 27408                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $419.04
DAVIS, BRENDA MITCHELL                                Claim Number: 342
3711 E MARSHFIELD RD                                  Claim Date: 08/20/2020
JOHN'S ISLAND, SC 29455                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                             $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 47
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 57 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



DAVIS, KENNETH                                        Claim Number: 10225
113 BALBRIGGAN DR                                     Claim Date: 08/07/2020
GOOSE CREEK, SC 29445                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $301.12
DAVIS, TERRY DWAYNE                                   Claim Number: 373
10882 111TH ST N                                      Claim Date: 08/24/2020
LARGO, FL 33778                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,241.79            Scheduled:               $1,241.79
DAVISON, PAUL A                                       Claim Number: 10333
405 WALTZ LN                                          Claim Date: 08/16/2020
KINGSPORT, TN 37663                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $923.68
DAVISON, PAUL A                                       Claim Number: 10334
405 WALTZ LN                                          Claim Date: 08/16/2020
KINGSPORT, TN 37663                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                            $162.42
DAVISON, PAUL A                                       Claim Number: 10443
405 WALTZ LN                                          Claim Date: 08/22/2020
KINGSPORT, TN 37663                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                           $4,156.92




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 48
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 58 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



DAWSON, SHEILA M                                      Claim Number: 10479
2079 NORTHSIDE DR                                     Claim Date: 08/24/2020
CHARLESTON, SC 29407                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $182.00
DAYTON POWER AND LIGHT COMPANY                        Claim Number: 10025
ATTN: BANKRUPTCY                                      Claim Date: 02/19/2020
1065 WOODMAN DRIVE                                    Debtor: EARTH FARE, INC.
DAYTON, OH 45432


UNSECURED                   Claimed:                           $1,158.94
DE LAGE LANDEN FINANCIAL SERVICES                     Claim Number: 10088
1111 OLD EAGLE SCHOOL RD                              Claim Date: 04/09/2020
WAYNE, PA 19087                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $35,868.00 UNLIQ
DEAN, WILEY                                           Claim Number: 10175
4053 ALLWOOD DR                                       Claim Date: 08/05/2020
CHARLOTTE, NC 28217                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                              $0.00 UNDET
DECKER STELE AND ASSOCIATES                           Claim Number: 10195
5 HOOLET CT                                           Claim Date: 08/06/2020
CANDLER, NC 28715                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $475.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 49
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 59 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



DEKORSEY, JAMEY A                                     Claim Number: 10230
8206 CORTO CALLE ST                                   Claim Date: 08/07/2020
FORT WAYNE, IN 46815-5714                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,268.20
DELL MARKETING LP                                     Claim Number: 24
C/O DELL INC                                          Claim Date: 02/18/2020
ONE DELL WAY, RR1, MS 52                              Debtor: EARTH FARE, INC.
ROUND ROCK, TX 78682


ADMINISTRATIVE              Claimed:                         $642.85
PRIORITY                    Claimed:                      $27,676.61
DELLAVECCHIA, TRACY                                   Claim Number: 10513
2010 TALLRIDGE RD                                     Claim Date: 08/25/2020
MELBOURNE, FL 32935                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $288.00
DEMARCO, MICHAEL H                                    Claim Number: 10228
1105 WHISTON DR                                       Claim Date: 08/07/2020
APEX, NC 27502                                        Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,024.82
DEROCHE, KARA                                         Claim Number: 20073
8532 BROOKPLACE DR                                    Claim Date: 08/22/2020
HIXSON, TN 37343                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                           $1,598.80




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 50
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 60 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



DEROCHE, KARA J                                       Claim Number: 10436
8532 BROOKPLACE DR                                    Claim Date: 08/22/2020
HIXSON, TN 37343                                      Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 20073


PRIORITY                    Claimed:                           $1,598.80
DIAZ, JAHNISHA M                                      Claim Number: 10215
1059 MATADOR DR                                       Claim Date: 08/07/2020
ROCKLEDGE, FL 32955                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $208.00
DICKENS, BROOKE                                       Claim Number: 10092
422 FALL CREEK CIRCLE                                 Claim Date: 04/14/2020
GOODLETTSVILLE, TN 37072                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,350.00
UNSECURED                   Claimed:                              $36.00
DIETZEN, LAURA A                                      Claim Number: 10357
3814 FOUNTAIN AVE, APT A                              Claim Date: 08/18/2020
CHATTANOOGA, TN 37412                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                              $0.00 UNDET
DIGBY, LINDA J                                        Claim Number: 20107
PO BOX 51511                                          Claim Date: 08/24/2020
KALAMAZOO, MI 49005                                   Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                              $0.00 UNDET
PRIORITY                                                                            Scheduled:               $103.82




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 51
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 61 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



DINGUS, JAMES                                         Claim Number: 258
2056 BERKLEY HALL WAY, APT 203                        Claim Date: 08/14/2020
FORT MILL, SC 29708                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $325.00              Scheduled:               $325.00
DIPCHANSINGH, RENISON                                 Claim Number: 10153
2738 ROOSEVELT BLVD, APT 1202                         Claim Date: 08/03/2020
CLEARWATER, FL 33760                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $828.92
DOLAN, SEAN K                                         Claim Number: 20087
183 OLD STATE RT 34, APT 1                            Claim Date: 08/23/2020
JONESBOROUGH, TN 37659                                Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                             $0.00 UNDET
DOLL, SANDRA L                                        Claim Number: 267
514 SABLE PALM N                                      Claim Date: 08/17/2020
ELLENTON, FL 34222                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $292.50              Scheduled:               $292.50
DOMINION ENERGY OHIO                                  Claim Number: 10498
PO BOX 5759                                           Claim Date: 08/24/2020
CLEVELAND, OH 44101                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $12,189.55




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 52
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 62 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



DORIS MALOY, LEON COUNTY TAX COLLECTOR                Claim Number: 10074
ATTN: TIA STANLEY                                     Claim Date: 03/23/2020
P.O. BOX 1835                                         Debtor: EARTH FARE, INC.
TALLAHASSEE, FL 32302-1835


SECURED                     Claimed:                      $16,698.19
DOUGLAS, RAFAEL                                       Claim Number: 359
603 STONEBURY CIR                                     Claim Date: 08/21/2020
BLYTHEWOOD, SC 29016                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $315.00
DR. HAUSCHKA SKIN CARE, INC.                          Claim Number: 10024
79 MAIN STREET                                        Claim Date: 02/18/2020
HATFIELD, MA 01038                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                           $4,809.00
DRAKE, MARY K                                         Claim Number: 10449
11121 FIDELITY AVE                                    Claim Date: 08/23/2020
CLEVELAND, OH 44111                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $287.84
DRAKE, PATRICIA L                                     Claim Number: 252
2870 LANCASTER RD                                     Claim Date: 08/14/2020
MELBOURNE, FL 32935                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $212.50             Scheduled:               $212.50




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 53
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 63 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



DRESS IT UP DRESSING                                  Claim Number: 10273
4825 CORDELL AVE                                      Claim Date: 08/11/2020
BETHESDA, MD 20814                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $216.12
DUDLEY, HEARL B                                       Claim Number: 20039
9235 GLEN MOOR LN                                     Claim Date: 08/15/2020
PORT RICHEY, FL 34668                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $595.35
DUDLEY, HEARL B                                       Claim Number: 20040
9235 GLEN MOOR LN                                     Claim Date: 08/15/2020
PORT RICHEY, FL 34668                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $595.35
DURHAM, JOSHUA DEWESE                                 Claim Number: 10474
466 MOUNTAIN LAUREL DR                                Claim Date: 08/24/2020
COLUMBUS, NC 28722                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $640.00
DUVAL COUNTY TAX COLLECTOR                            Claim Number: 48
C/O W MUMMAW                                          Claim Date: 03/09/2020
117 W DUVAL ST, STE 480                               Debtor: EARTH FARE, INC.
JACKSONVILLE, FL 32202


SECURED                     Claimed:                      $45,892.45 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 54
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 64 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



DUVAL COUNTY TAX COLLECTOR                            Claim Number: 49
C/O W MUMMAW                                          Claim Date: 03/09/2020
117 W DUVAL ST, STE 480                               Debtor: EARTH FARE, INC.
JACKSONVILLE, FL 32202


SECURED                     Claimed:                     $146,165.51 UNLIQ
DYNAMITE ROASTING COMPANY, LLC                        Claim Number: 10048
PO BOX 331                                            Claim Date: 02/27/2020
BLACK MOUNTAIN, NC 28711                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $14,394.81
EADES, COTY A                                         Claim Number: 10249
257 WESLEY DR                                         Claim Date: 08/09/2020
PINEY FLATS, TN 37686                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $417.17
ECHEVARRIA, LINDA ANN                                 Claim Number: 323
1100 SEAGATE AVE, #135                                Claim Date: 08/19/2020
NEPTUNE BEACH, FL 32266                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $208.80              Scheduled:               $208.80
EDP LLC                                               Claim Number: 164
PO BOX 3604                                           Claim Date: 08/10/2020
JOHNSON CITY, TN 37602                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $205.00              Scheduled:               $205.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 55
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 65 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



EEBOO CORPORATION                                     Claim Number: 10519
170 W 74TH ST, STE 102                                Claim Date: 08/26/2020
NEW YORK, NY 10023                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $6,094.86
EHRET, JUSTIN D                                       Claim Number: 10213
509 ABERDEEN ST                                       Claim Date: 08/06/2020
CARMEL, IN 46032                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,157.93
EISELE'S HONEY LLC                                    Claim Number: 159
8146 ZIONSVILLE RD                                    Claim Date: 08/10/2020
INDIANAPOLIS, IN 46268                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $11,881.62                Scheduled:           $18,418.50
ELDERBERRY SYRUP BY RUTH LLC                          Claim Number: 10417
1109 ECHO DR NE                                       Claim Date: 08/21/2020
LELAND, NC 28451                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,746.00            Scheduled:               $1,746.00
ELITE EXPORTS INC SA                                  Claim Number: 10381
C/O PATRICK E GONYA JR, ESQ                           Claim Date: 08/20/2020
1395 BRICKELL AVE, STE 700                            Debtor: EARTH FARE, INC.
MIAMI, FL 33131                                       Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                      $17,430.24
UNSECURED                   Claimed:                     $152,175.13




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 56
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 66 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ELLYSON, PEGGY J                                      Claim Number: 340
1633 K JESSAMINE RD                                   Claim Date: 08/20/2020
CHARLESTON, SC 29407                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $565.74              Scheduled:               $565.74
EMBARQ FLORIDA INC - NORTH FLORIDA                    Claim Number: 66
C/O CENTURYLINK COMMUNICATIONS LLC                    Claim Date: 03/17/2020
ATTN LEGAL-BKY                                        Debtor: EARTH FARE, INC.
1025 EL DORADO BLVD                                   Comments: EXPUNGED
BROOMFIELD, CO 80021                                  DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                            $17.51
EMBARQ FLORIDA INC-NORTH FLORIDA                      Claim Number: 320
C/O CENTURYLINK COMMUNICATIONS LLC                    Claim Date: 08/19/2020
ATTN LEGAL BKY                                        Debtor: EARTH FARE, INC.
1025 EL DORADO BLVD                                   Comments:
BROOMFIELD, CO 80021                                  AMENDS CLAIM #66

UNSECURED                   Claimed:                           $125.00
EMERY, DONNA M                                        Claim Number: 237
398 BROOKWOOD DR                                      Claim Date: 08/13/2020
ELLENTON, FL 34222                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $208.00              Scheduled:               $208.00
EMERY, ELIZABETH L                                    Claim Number: 337
12021 KIRTON AVE                                      Claim Date: 08/20/2020
CLEVELAND, OH 44135                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $185.06              Scheduled:               $222.48




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 57
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 67 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



EMERY, EMI                                            Claim Number: 10275
911 WESTMINSTER BLVD                                  Claim Date: 08/11/2020
OLDSMAR, FL 34677                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $288.12             Scheduled:                $288.12
EMORY, DONNA L                                        Claim Number: 10399
9892 HAZE DR                                          Claim Date: 08/20/2020
VENICE, FL 34292                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $273.98
EMPIRE EQUIPMENT CO LLC                               Claim Number: 10038
ATTN SHANNON WHITENTON                                Claim Date: 02/25/2020
407 JEFFREYS LN                                       Debtor: EARTH FARE, INC.
GOLDSBORO, NC 27530


UNSECURED                   Claimed:                      $30,739.48
EMULSION INC                                          Claim Number: 10147
D/B/A JOHNNY & CHARLOTTE                              Claim Date: 08/03/2020
73 EUCLID BLVD                                        Debtor: EARTH FARE, INC.
ASHEVILLE, NC 28806


UNSECURED                   Claimed:                           $4,292.89            Scheduled:               $4,292.89
ENTERCOM COMMUNICATIONS CORP                          Claim Number: 10036
335 NEW COMMERCE BLVD                                 Claim Date: 02/25/2020
WILKES-BARRE, PA 18706                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $6,675.00            Scheduled:               $6,425.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 58
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 68 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ENZYMEDICA INC                                        Claim Number: 10095
ATTN ERIN RICHEY                                      Claim Date: 04/15/2020
771 COMMERCE DR                                       Debtor: EARTH FARE, INC.
VENICE, FL 34292


UNSECURED                   Claimed:                      $60,287.41                Scheduled:           $59,905.12
EPB OF CHATTANOOGA                                    Claim Number: 10125
ATTN LEGAL SERVICES DIVISION                          Claim Date: 05/21/2020
PO BOX 182255                                         Debtor: EARTH FARE, INC.
CHATTANOOGA, TN 37422-7255


UNSECURED                   Claimed:                      $19,813.50                Scheduled:               $7,971.83
EQUAL EXCHANGE                                        Claim Number: 10032
50 UNITED DRIVE                                       Claim Date: 02/24/2020
WEST BRIGEWATER, MA 02379                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $7,741.03
ERDMAN, HUNTER J                                      Claim Number: 20092
1715 MANDARIN ESTATES DR                              Claim Date: 08/24/2020
JACKSONVILLE, FL 32223                                Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $525.00
ESSENTIAL JOURNEYS LLC                                Claim Number: 306
ATTN KIMBERLY MASTERS                                 Claim Date: 08/18/2020
77 VERMONT AVE                                        Debtor: EARTH FARE, INC.
ASHEVILLE, NC 28806


PRIORITY                    Claimed:                            $175.14
UNSECURED                                                                           Scheduled:                $175.14




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 59
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 69 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ESTUARY BEANS AND BARLEY                              Claim Number: 355
PO BOX 433                                            Claim Date: 08/21/2020
JOHNS ISLAND, SC 29457                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $550.00              Scheduled:               $550.00
ESTUARY BEANS AND BARLEY LLC                          Claim Number: 63
PO BOX 433                                            Claim Date: 03/13/2020
JOHNS ISLAND, SC 29457                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $450.00
EULER HERMES NA INSURANCE CO AGENT OF                 Claim Number: 65
BANDWAVE SYSTEMS LLC                                  Claim Date: 03/17/2020
800 RED BROOK BLVD                                    Debtor: EARTH FARE, INC.
OWINGS MILLS, MD 21117


UNSECURED                   Claimed:                      $20,126.75
EULER HERMES, AGENT FOR CHARLOTTE'S WEB               Claim Number: 10098
800 RED BROOK BLVD                                    Claim Date: 04/21/2020
OWINGS MILLS, MD 21117                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $674,468.75
EULER HERMES/INLAND FRESH SEAFOOD CORP                Claim Number: 10097
800 RED BROOK BLVD                                    Claim Date: 04/21/2020
OWINGS MILLS, MD 21117                                Debtor: EARTH FARE, INC.
                                                      Comments: WITHDRAWN
                                                      DOCKET: 481 (09/16/2020)

UNSECURED                   Claimed:                   $6,232,886.42




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 60
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 70 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



EURO PHARMA INC                                       Claim Number: 10061
ATTORNEY MICHELE M MCKINNON                           Claim Date: 03/11/2020
231 S ADAMS ST                                        Debtor: EARTH FARE, INC.
GREEN BAY, WI 54301


ADMINISTRATIVE              Claimed:                      $19,403.80
UNSECURED                   Claimed:                      $36,462.83                Scheduled:           $47,821.55
EWEN, COLLEEN E                                       Claim Number: 10476
2514 SPRING GARDEN ST, APT C                          Claim Date: 08/24/2020
GREENSBORO, NC 27403                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,277.52
EXCELL REFRIGERATION OF SC INC                        Claim Number: 10224
359 RIVERCHASE WAY                                    Claim Date: 08/07/2020
LEXINGTON, SC 29072                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


UNSECURED                   Claimed:                      $45,156.71                Scheduled:           $41,202.50
FAERIE MADE                                           Claim Number: 20122
57 OAKWOOD ST                                         Claim Date: 09/03/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $573.75
UNSECURED                                                                           Scheduled:               $573.75
FARM FOOD COLLABORATIVE                               Claim Number: 10536
PO BOX 18607                                          Claim Date: 09/04/2020
HUNTSVILLE, AL 35804                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,524.60




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 61
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 71 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FARSIDE FARMS                                         Claim Number: 433
1022 OLD HWY 20                                       Claim Date: 09/09/2020
ALEXANDER, NC 28701                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,664.00
FASTENERS FOR RETAIL INC                              Claim Number: 10121
8181 DARROW RD                                        Claim Date: 05/20/2020
TWINSBURG, OH 44087                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $78,609.80
FAZAL AHMED SARWARI, GUL GHUTI                        Claim Number: 324
537 SHADY PINE WAY, APT C2                            Claim Date: 08/19/2020
GREENACRES, FL 33415                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                             $44.00             Scheduled:               $44.00
FAZAL AHMED SARWARI, GUL GHUTI                        Claim Number: 50019
537 SHADY PINE WAY, APT C2                            Claim Date: 08/19/2020
GREENACRES, FL 33415                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                              $0.00 UNDET
FEDEX CORPORATE SERVICES INC                          Claim Number: 64
AS ASSIGNEE OF FEDEX EXPRES/GROUND/                   Claim Date: 03/17/2020
FREIGHT/OFFICE                                        Debtor: EARTH FARE, INC.
3965 AIRWAYS BKVD, MODULE G, 3RD FL
MEMPHIS, TN 38116-5017

UNSECURED                   Claimed:                      $14,099.93




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 62
Name of proof of claims where to
                                                    Case 20-10256-KBO              Doc 586        Filed 04/07/21    Page 72 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FELIX, RODOLFO R                                      Claim Number: 335
323 DAWSON LN NW                                      Claim Date: 08/20/2020
NEW PHILADELPHIA, OH 44663                            Debtor: EARTH FARE, INC.



PRIORITY                                                                                Scheduled:                 $1,442.40
UNSECURED                   Claimed:                           $1,442.40
FERNCROFT MORRISON LLC                                Claim Number: 10118
C/O DAVID M KLAUDER, ESQ                              Claim Date: 05/19/2020
1204 N KING ST                                        Debtor: EARTH FARE, INC.
WILMINGTON, DE 19801


UNSECURED                   Claimed:                     $547,173.12                    Scheduled:             $45,597.76
FIELDS, CARL E                                        Claim Number: 10186
205 PLEASANT DR                                       Claim Date: 08/05/2020
EASLEY, SC 29642                                      Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                           $1,270.92
FIORINI, GIOVANNI P                                   Claim Number: 262
1950 QUAIL RIDGE CT, 1004                             Claim Date: 08/14/2020
COCOA, FL 32926                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $342.00                 Scheduled:                  $342.00
FIORITA, ANTHONY M                                    Claim Number: 158
1037 WYLIE SPRINGS CIR, APT 102                       Claim Date: 08/10/2020
CLOVER, SC 29710                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $591.60                 Scheduled:                  $591.60




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 63
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 73 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FIORITA, ANTHONY MICHAEL                              Claim Number: 20010
1037 WYLIE SPRINGS CIR, APT 102                       Claim Date: 08/05/2020
CLOVER, SC 29710                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                            $591.60
FIRE FROM THE MOUNTAIN                                Claim Number: 10435
2452 NC HWY 88                                        Claim Date: 08/21/2020
ZIONVILLE, NC 28698-9530                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $861.00             Scheduled:                $861.00
FIRST UTILITY DISTRICT                                Claim Number: 10203
122 DURWOOD RD                                        Claim Date: 08/06/2020
KNOXVILLE, TN 37922                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $706.08             Scheduled:                $595.04
FIRST WESTERN BANK & TRUST                            Claim Number: 10040
C/O MCCARTER & ENGLISH LLP                            Claim Date: 02/25/2020
ATTN WILLIAM F TAYLOR JR, ESQ                         Debtor: EARTH FARE, INC.
405 N KING ST, 8TH FL                                 Comments: EXPUNGED
WILMINGTON, DE 19801                                  DOCKET: 530 (12/08/2020)

SECURED                     Claimed:                     $351,717.68
UNSECURED                   Claimed:                       $9,435.14
FISHER, JAMES F                                       Claim Number: 229
1222 STEWART AVE SE                                   Claim Date: 08/12/2020
ROANOKE, VA 24013                                     Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,271.20            Scheduled:               $1,271.20




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 64
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 74 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FISHER, JAMES F                                       Claim Number: 50009
1222 STEWART AVE SE                                   Claim Date: 08/12/2020
ROANOKE, VA 24013                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,271.20
FLANIGAN, THOMAS D                                    Claim Number: 10150
15309 DEHAVILLAND DR                                  Claim Date: 08/03/2020
CHARLOTTE, NC 28278                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $350.20
FLANNERY, LINDA M                                     Claim Number: 354
4126 ELMORE RD                                        Claim Date: 08/21/2020
FAIRVIEW PARK, OH 44126                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,543.95            Scheduled:               $1,543.95
FLEEGER, JOHN M                                       Claim Number: 20021
290 CELESTIAL DR                                      Claim Date: 08/09/2020
GARNER, NC 27529                                      Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,470.86            Scheduled:               $1,470.86
FLEMING, LINDA M                                      Claim Number: 385
8878 118TH ST                                         Claim Date: 08/24/2020
SEMINOLE, FL 33772                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $129.78             Scheduled:                $129.78




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 65
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 75 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FLIPP CORPORATION                                     Claim Number: 10070
350-3250 BLOOR ST. WEST                               Claim Date: 03/19/2020
BLOOR ISLINGTON PLACE, EAST TOWER                     Debtor: EARTH FARE, INC.
TORONTO, ON M8X 2X9
CANADA

UNSECURED                   Claimed:                      $34,746.87
FLORES, ZENAIDA M                                     Claim Number: 452
284 BEAVERDAM RD                                      Claim Date: 11/20/2020
ASHEVILLE, NC 28804                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $316.48
FLORES, ZENAIDA M                                     Claim Number: 50041
284 BEAVERDAM RD                                      Claim Date: 11/20/2020
ASHEVILLE, NC 28804                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                           $316.48
FLORIDA TODAY COMMUNICATIONS #259757                  Claim Number: 41
C/O GANNETT CO INC LAW DEPT                           Claim Date: 03/04/2020
ATTN KATHLEEN HENNESSEY                               Debtor: EARTH FARE, INC.
7950 JONES BRANCH DR
MCLEAN, VA 22107

UNSECURED                   Claimed:                      $39,291.48
FLOWERS BAKERIES LLC                                  Claim Number: 10496
C/O KILPATRICK TOWNSEND & STOCKTON LLP                Claim Date: 08/24/2020
ATTN PAUL ROSENBLATT                                  Debtor: EARTH FARE, INC.
1100 PEACHTREE ST NE, STE 2800                        Comments: DOCKET: 531 (12/08/2020)
ATLANTA, GA 30309

ADMINISTRATIVE              Claimed:                      $32,264.53
UNSECURED                   Claimed:                       $8,462.30




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 66
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 76 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FOOD EQUIPMENT SERVICES CO                            Claim Number: 10547
2315 SYCAMORE DR                                      Claim Date: 09/21/2020
KNOXVILLE, TN 37921-1750                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $12,769.82
FOOD SUPPLIES DISTRIBUTING COMPANY INC                Claim Number: 10301
10-355 RAYETTE RD                                     Claim Date: 08/13/2020
CONCORD, ON L4K 2G2                                   Debtor: EARTH FARE, INC.
CANADA


UNSECURED                   Claimed:                           $578.00              Scheduled:               $578.00
FORCELLEDO, RITA                                      Claim Number: 156
127 WALNUT CREEK RD                                   Claim Date: 08/10/2020
SUMMERVILLE, SC 29483                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $105.12              Scheduled:               $105.12
FORCELLEDO, RITA                                      Claim Number: 50001
127 WALNUT CREEK RD                                   Claim Date: 08/10/2020
SUMMERVILLE, SC 29483                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $105.12
FORD, LEMERAKLE                                       Claim Number: 10438
318 BROWN AVE NW                                      Claim Date: 08/22/2020
CLEVELAND, TN 37311                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $126.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 67
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 77 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FORSYTH COUNTY TAX COMMISSIONER                       Claim Number: 10003
1092 TRIBBLE GAP RD                                   Claim Date: 02/10/2020
CUMMING, GA 30040                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $31,192.30
FORSYTH OWNER 3 LP                                    Claim Number: 10177
C/O HARTMAN SIMONS & WOOD LLP                         Claim Date: 08/05/2020
ATTN KRISTEN A YADLOSKY, ESQ                          Debtor: EARTH FARE, INC.
6400 POWERS FERRY RD NW, STE 400                      Comments: DOCKET: 550 (01/19/2021)
ATLANTA, GA 30339

UNSECURED                   Claimed:                     $525,260.34                Scheduled:           $114,871.56
FORSYTH OWNER 3 LP                                    Claim Number: 20012
C/O HARTMAN SIMONS & WOOD LLP                         Claim Date: 08/05/2020
6400 POWERS FERRY RD NW, #400                         Debtor: EARTH FARE, INC.
ATLANTA, GA 30339                                     Comments: EXPUNGED
                                                      DOCKET: 546 (01/14/2021)

ADMINISTRATIVE              Claimed:                      $12,714.60
FORT WAYNE NEWSPAPERS INC                             Claim Number: 10278
600 W MAIN ST                                         Claim Date: 08/11/2020
FORT WAYNE, IN 46802                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $5,516.55            Scheduled:               $5,516.55
FOUT, REBEKA F                                        Claim Number: 382
14025 MARIELLEN RD SW                                 Claim Date: 08/24/2020
HUNTSVILLE, AL 35803                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                            $202.50




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 68
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 78 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FOUT, REBEKA F                                        Claim Number: 20051
14025 MARIELLEN RD                                    Claim Date: 08/17/2020
HUNTSVILLE, AL 35803                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $202.50
FRANGIOSA FARMS                                       Claim Number: 10105
PO BOX 4322                                           Claim Date: 05/04/2020
PARKER, CO 80134                                      Debtor: EARTH FARE, INC.
                                                      Comments: WITHDRAWN
                                                      DOCKET: 554 (01/22/2021)

UNSECURED                   Claimed:                      $55,129.24
FRANGIOSA FARMS LLC                                   Claim Number: 10511
PO BOX 4322                                           Claim Date: 08/24/2020
PARKER, CO 80134                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $47,306.60                Scheduled:               $1,405.06
FRANGIOSA FARMS LLC                                   Claim Number: 20109
PO BOX 4322                                           Claim Date: 08/24/2020
PARKER, CO 80134                                      Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $218.34
FRANGIOSA FARMS LLC                                   Claim Number: 20110
PO BOX 4322                                           Claim Date: 08/24/2020
PARKER, CO 80134                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $218.34




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 69
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 79 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FRANGIPANI BODY PRODUCTS                              Claim Number: 10305
PO BOX 502241                                         Claim Date: 08/13/2020
INDIANAPOLIS, IN 46250                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $383.28
FRANS CHOCOLATES                                      Claim Number: 311
ATTN ACCOUNTING                                       Claim Date: 08/18/2020
5900 AIRPORT WAY S                                    Debtor: EARTH FARE, INC.
SEATTLE, WA 98108


UNSECURED                   Claimed:                           $4,213.26            Scheduled:               $3,793.80
FREAKER USA                                           Claim Number: 10524
ONE CORPORATE DR                                      Claim Date: 08/27/2020
PO BOX 600                                            Debtor: EARTH FARE, INC.
GRANTSVILLE, MD 21536


UNSECURED                   Claimed:                           $1,554.90            Scheduled:               $1,452.62
FREDERICK, MICHAEL                                    Claim Number: 10170
909 MICRO WAY                                         Claim Date: 08/05/2020
KNOXVILLE, TN 37912                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $744.90
FRENCH COMPANY LLC                                    Claim Number: 357
8289 DARROW RD                                        Claim Date: 08/21/2020
TWINSBURG, OH 44087                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $12,607.20                Scheduled:           $12,607.20




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 70
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 80 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FRIDRIKSSON, JON O                                    Claim Number: 20094
3570 APPLEWOOD TER                                    Claim Date: 08/24/2020
PINELLAS PARK, FL 33781                               Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $3,384.62
FRONTIER CO-OP                                        Claim Number: 10558
PO BOX 299                                            Claim Date: 03/30/2021
NORWAY, IA 52318                                      Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                      $80,921.30
FRONTIER COMMUNICATIONS                               Claim Number: 10116
ATTN BANKRUPTCY DEPT                                  Claim Date: 05/18/2020
19 JOHN ST                                            Debtor: EARTH FARE, INC.
MIDDLETOWN, NY 10940


UNSECURED                   Claimed:                            $283.16
FROSTEMP MECHANICAL INC                               Claim Number: 10122
PO BOX 909                                            Claim Date: 05/20/2020
CLEMMONS, NC 27012-0909                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $62,454.76                Scheduled:           $62,454.76
FULLER QUALITY SERVICES INC                           Claim Number: 279
PO BOX 1281                                           Claim Date: 08/17/2020
FORTSON, GA 31808                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $800.00             Scheduled:               $800.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 71
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 81 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



FURMANSKI, PATRICIA                                   Claim Number: 10390
6320 2ND ST E                                         Claim Date: 08/20/2020
BRADENTON, FL 34203                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $475.19
FURY'S FERRY SHOPPES LLC                              Claim Number: 10346
C/O HULL PROPERTY GROUP LLC                           Claim Date: 08/17/2020
ATTN ASHLEY DOLCE                                     Debtor: EARTH FARE, INC.
1190 INTERSTATE PKWY
AUGUSTA, GA 30909

UNSECURED                   Claimed:                     $371,763.95
G A S DISTRIBUTORS                                    Claim Number: 172
70 BOBWHITE HILL                                      Claim Date: 08/10/2020
LEICESTER, NC 28748                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $24,292.00                Scheduled:            $24,292.00
GAIA HERBS INC                                        Claim Number: 10096
ATTN LEGAL DEPARTMENT                                 Claim Date: 04/20/2020
184 BUTLER FARM RD                                    Debtor: EARTH FARE, INC.
MILLS RIVER, NC 28759


UNSECURED                   Claimed:                     $173,964.14                Scheduled:           $168,777.31
GAINESVILLE REGIONAL UTILITIES                        Claim Number: 89
301 SE 4TH AVE, STATION A144                          Claim Date: 04/14/2020
GAINESVILLE, FL 32601                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $15,205.67                Scheduled:            $13,306.08




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 72
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 82 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



GAMBY, COLE N                                         Claim Number: 10427
5612 JACKSBORO PIKE                                   Claim Date: 08/21/2020
KNOXVILLE, TN 37918                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $752.93
GARCIA, LYNNE                                         Claim Number: 250
306 N EAST AVE, E 105                                 Claim Date: 08/14/2020
TALLMADGE, OH 44278                                   Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:               $1,285.44
UNSECURED                   Claimed:                           $1,285.44
GARDEN OF LIFE, LLC                                   Claim Number: 10026
ACCOUNTS RECEIVABLE MANAGER                           Claim Date: 02/19/2020
4200 NORTHCORP PARKWAY, SUITE 200                     Debtor: EARTH FARE, INC.
PALM BEACH GARDENS, FL 33410


UNSECURED                   Claimed:                     $309,576.74
GARDNER, ALBERT A III                                 Claim Number: 10277
425 30TH AVE W, UNIT C-106                            Claim Date: 08/11/2020
BRADENTON, FL 34205                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $225.00
GAROFALO, MARIE M                                     Claim Number: 10151
208 17TH ST SE                                        Claim Date: 08/03/2020
ROANOKE, VA 24013                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $111.70




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 73
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 83 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



GARVEY, JEANNE                                        Claim Number: 419
4077 W 223RD ST                                       Claim Date: 08/28/2020
FAIRVIEW PARK, OH 44126                               Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                             $0.00 UNDET
GARVIN, MARINA                                        Claim Number: 10444
8889 SHINING OAK CT                                   Claim Date: 08/22/2020
JACKSONVILLE, FL 32217                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $895.16
GATEWAY ARTHUR INC                                    Claim Number: 10130
C/O MIRICK O'CONNELL                                  Claim Date: 06/04/2020
ATTN PAUL W CAREY, ESQ                                Debtor: EARTH FARE, INC.
100 FRONT ST
WORCESTER, MA 01608

ADMINISTRATIVE              Claimed:                           $0.00 UNLIQ
UNSECURED                   Claimed:                   $1,145,063.73 UNLIQ          Scheduled:           $82,323.50
GATOR ARGATE GAINESVILLE LLC                          Claim Number: 212
ATTN MARC SHANDLER ESQ, GENERAL COUNSEL               Claim Date: 08/06/2020
7850 NW 146TH ST, 4TH FL                              Debtor: EARTH FARE, INC.
MIAMI LAKES, FL 33016


UNSECURED                   Claimed:                     $120,389.37
GATOR ARGATE GAINESVILLE LLC                          Claim Number: 226
ATTN MARC SHANDLER, ESQ                               Claim Date: 08/11/2020
7850 NW 146TH ST, 4TH FLOOR                           Debtor: EARTH FARE, INC.
MIAMI LAKES, FL 33016                                 Comments: WITHDRAWN
                                                      DOCKET: 463 (08/14/2020)

UNSECURED                   Claimed:                     $120,389.37




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 74
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 84 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



GEMINI PLACE TOWNE CENTER LLC                         Claim Number: 10411
C/O VORYS SATER SEYMOUR AND PEASE LLP                 Claim Date: 08/21/2020
ATTN ROBER A BELL JR                                  Debtor: EARTH FARE, INC.
52 E GAY ST
COLUMBUS, OH 43215

UNSECURED                   Claimed:                     $787,181.92                Scheduled:           $217,248.15
GENERAL MILLS                                         Claim Number: 10078
CONNIE LAHN, C/O BARNES & THORNBURG LLP               Claim Date: 03/25/2020
225 SOUTH SIXTH STREET, SUITE 2800                    Debtor: EARTH FARE, INC.
MINNEAPOLIS, MN 55402


UNSECURED                   Claimed:                      $12,461.26
GEORGE SCOTT & ASSOCIATES INC                         Claim Number: 285
2104 CROWN VIEW DR                                    Claim Date: 08/17/2020
CHARLOTTE, NC 28227                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,200.00            Scheduled:               $1,200.00
GEORGIA AIR SOLUTIONS LLC                             Claim Number: 28
144 BROOKWOOD AVE                                     Claim Date: 02/27/2020
JACKSON, GA 30233                                     Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLY AMENDED BY 457
                                                      DOCKET: 550 (01/19/2021)

UNSECURED                   Claimed:                     $164,898.70                Scheduled:           $159,192.19
GEORGIA AIR SOLUTIONS LLC                             Claim Number: 457
144 BROOKWOOD AVE                                     Claim Date: 01/25/2021
JACKSON, GA 30233                                     Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      AMENDS CLAIM #28

UNSECURED                   Claimed:                     $146,077.22




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 75
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 85 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



GEORGIA CROWN DISTRIBUTING CO                         Claim Number: 280
100 GEORGIA CROWN DR                                  Claim Date: 08/17/2020
MCDONOUGH, GA 30253                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $552.12             Scheduled:               $29.22
GERLACH, DAVID ROBERT                                 Claim Number: 425
2725 BRANIGIN CREEK BLVD                              Claim Date: 08/31/2020
FRANKLIN, IN 46131                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,079.77
GILL, SEAN B                                          Claim Number: 10167
1214 SHACKLETON RD                                    Claim Date: 08/04/2020
JACKSONVILLE, FL 32211                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,202.88
GIRON, LAUREN A                                       Claim Number: 10193
253 MIRAMAR DR                                        Claim Date: 08/05/2020
MARTINEZ, GA 30907                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $630.30
GODINO, EMRYS                                         Claim Number: 10310
27 MASSEY RD                                          Claim Date: 08/13/2020
ASHEVILLE, NC 28804                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $475.86




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 76
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 86 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



GOETZ, JEFF                                           Claim Number: 10335
11418 GREEN ST                                        Claim Date: 08/16/2020
CARMEL, IN 46033                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $133.94
GOETZ, JEFFREY D                                      Claim Number: 10336
11418 GREEN ST                                        Claim Date: 08/16/2020
CARMEL, IN 46033                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $4,934.14
GOLDEN VALLEY NATURAL, LLC                            Claim Number: 10065
815 E 1400 N                                          Claim Date: 03/12/2020
SHELLEY, ID 83274                                     Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                      $18,090.26
GOLDENROD APIARIES                                    Claim Number: 448
7012 MATCHETT RD                                      Claim Date: 10/05/2020
ORLANDO, FL 32809                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,179.16
GONZALEZ, OSCAR W                                     Claim Number: 179
36 GATEWOOD RD                                        Claim Date: 08/10/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:               $854.84
UNSECURED                   Claimed:                            $854.84




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 77
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 87 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



GONZALEZ, RICKY K                                     Claim Number: 20118
3320 HATCHET BAY DR, APT 3312                         Claim Date: 08/28/2020
CHARLESTON, SC 29414                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,485.00
GOODFRIEND, KATHY OGLE                                Claim Number: 10386
8328 BRIGHTMOOR CT                                    Claim Date: 08/20/2020
KNOXVILLE, TN 37923                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,818.24
GOODLIGHT NATURAL CANDLES                             Claim Number: 99
PO BOX 3593                                           Claim Date: 04/27/2020
307 E COLORADO AVE, STE 201                           Debtor: EARTH FARE, INC.
TELLURIDE, CO 81435


UNSECURED                   Claimed:                           $3,660.80            Scheduled:               $3,529.80
GRASS ADVANTAGE INC                                   Claim Number: 10138
ATTN BRIAN BEHNCKE                                    Claim Date: 07/09/2020
3500 LACEY RD                                         Debtor: EARTH FARE, INC.
DOWNERS GROVE, IL 60515


UNSECURED                   Claimed:                            $586.49
GRASSROOTS COFFEE                                     Claim Number: 10258
105 HADLEY DR                                         Claim Date: 08/10/2020
THOMASVILLE, GA 31792                                 Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $436.45
UNSECURED                                                                           Scheduled:                $436.45




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 78
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 88 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



GRAVES, CHRISTOPHER A                                 Claim Number: 10314
1622 WILDCAT LN                                       Claim Date: 08/14/2020
CHAPEL HILL, NC 27516                                 Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:                $787.80
UNSECURED                   Claimed:                            $787.80
GREAT BAY DISTRIBUTORS, INC                           Claim Number: 10067
2750 EAGLE AVE N                                      Claim Date: 03/17/2020
ST PETERSBURG, FL 33760                               Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $961.35
GREEN LINE MEDIA INC                                  Claim Number: 10134
PO BOX 144                                            Claim Date: 06/19/2020
ASHEVILLE, NC 28802                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,825.00
GREENSTEIN, MARCIA                                    Claim Number: 287
15 OREGON AVE, APT A                                  Claim Date: 08/17/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,779.41            Scheduled:               $1,779.41
GREENVILLE NEWS CITIZEN TIMES #133857                 Claim Number: 42
C/O GANNETT CO INC LAW DEPT                           Claim Date: 03/04/2020
ATTN KATHLEEN HENNESSEY                               Debtor: EARTH FARE, INC.
7950 JONES BRANCH DR
MCLEAN, VA 22107

UNSECURED                   Claimed:                           $5,120.99




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 79
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 89 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



GREENVILLE WATER                                      Claim Number: 83
PO BOX 687                                            Claim Date: 03/24/2020
GREENVILLE, SC 29602-0687                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,007.54
GREER, GLEN A JR                                      Claim Number: 10152
02 REGENCY SQUARE                                     Claim Date: 08/03/2020
JOHNSON CITY, TN 37601                                Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:               $617.40
UNSECURED                   Claimed:                            $617.40
GRIER, DOUGLAS L                                      Claim Number: 244
13877 BARBADOS DR                                     Claim Date: 08/14/2020
SEMINOLE, FL 33776                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $668.33             Scheduled:               $668.33
GRIGGS FIXTURE COMPANY LLC, THE                       Claim Number: 100
1220 TIMBERGROVE DR                                   Claim Date: 04/28/2020
KNOXVILLE, TN 37919                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $23,652.00
GROVE, EDWARD H, IV                                   Claim Number: 10327
1405 LONDON COMPANY WAY                               Claim Date: 08/14/2020
WILLIAMSBURG, VA 23185                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $124.63             Scheduled:               $124.63




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 80
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 90 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



GUILFORD COUNTY                                       Claim Number: 10163
PO BOX 3138                                           Claim Date: 08/04/2020
GREENSBORO, NC 27402                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $52,440.50
GWINNETT COUNTY TAX COMMISSIONER                      Claim Number: 52
PO BOX 372                                            Claim Date: 03/06/2020
LAWRENCEVILLE, GA 30046                               Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                      $86,082.25
GWINNETT COUNTY TAX COMMISSIONER                      Claim Number: 10306
ATTN ROBIN COOK                                       Claim Date: 08/13/2020
75 LANGELY DR                                         Debtor: EARTH FARE, INC.
LAWRENCEVILLE, GA 30046                               Comments:
                                                      AMENDS CLAIM #52

PRIORITY                    Claimed:                      $44,793.93                Scheduled:           $41,288.32
HADDEN, MICHELLE E                                    Claim Number: 10328
4051 E FREEDOM CIR                                    Claim Date: 08/15/2020
OOLTEWAH, TN 37363                                    Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:               $1,100.00
UNSECURED                   Claimed:                           $1,100.00
HAGER, WILLIAM C                                      Claim Number: 10176
5935 BURLINGTON AVE N                                 Claim Date: 08/05/2020
SAINT PETERSBURG, FL 33710                            Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                              $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 81
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 91 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HAIMBAUGH, JAMES S                                    Claim Number: 238
7969 SOMERSET DR                                      Claim Date: 08/13/2020
LARGO, FL 33773                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                            $325.00
HALDEMAN, DAN E                                       Claim Number: 406
PO BOX 20552                                          Claim Date: 08/24/2020
BRADENTON, FL 34204-0552                              Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                            $314.60
HALDEMAN, JENNIE L                                    Claim Number: 403
PO BOX 20552                                          Claim Date: 08/24/2020
BRADENTON, FL 34204-0552                              Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                            $197.01
HALL, DEREK J                                         Claim Number: 20132
2012 WRIGHT AVE                                       Claim Date: 01/13/2021
GREENSBORO, NC 27403                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $2,245.92
HALL, PAULA                                           Claim Number: 234
285 TANT RD                                           Claim Date: 08/13/2020
ZEBULON, NC 27597                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                             $67.75             Scheduled:               $67.75




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 82
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 92 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HALLUM, CODY                                          Claim Number: 410
2149 DUGAN ST                                         Claim Date: 08/25/2020
CHATTANOOGA, TN 37412                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                            $759.62
HALLUM, CODY L                                        Claim Number: 20064
2149 DUGAN AVE                                        Claim Date: 08/20/2020
CHATTANOOGA, TN 37412                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $628.65
HAMILTON COUNTY TRUSTEE                               Claim Number: 10111
625 GEORGIA AVE, RM 210                               Claim Date: 05/12/2020
CHATTANOOGA, TN 37402                                 Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:           $12,771.02
SECURED                     Claimed:                           $8,210.38
HAMILTON COUNTY TRUSTEE                               Claim Number: 10112
625 GEORGIA AVE, RM 210                               Claim Date: 05/12/2020
CHATTANOOGA, TN 37402                                 Debtor: EARTH FARE, INC.



SECURED                     Claimed:                           $4,560.64
HAMILTON COUNTY TRUSTEE                               Claim Number: 10284
625 GEORGIA AVE, RM 210                               Claim Date: 08/12/2020
CHATTANOOGA, TN 37402                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

SECURED                     Claimed:                            $415.53




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 83
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 93 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HAMILTON COUNTY TRUSTEE                               Claim Number: 10286
625 GEORGIA AVE, RM 210                               Claim Date: 08/12/2020
CHATTANOOGA, TN 37402                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $360.04
HAMILTON COUNTY TRUSTEE                               Claim Number: 10288
625 GEORGIA AVE, RM 210                               Claim Date: 08/12/2020
CHATTANOOGA, TN 37402                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,133.62
HAMILTON COUNTY TRUSTEE                               Claim Number: 10289
625 GEORGIA AVE, RM 210                               Claim Date: 08/12/2020
CHATTANOOGA, TN 37402                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $677.94
HAMILTON COUNTY TRUSTEE                               Claim Number: 10290
625 GEORGIA AVE, RM 210                               Claim Date: 08/12/2020
CHATTANOOGA, TN 37402                                 Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      AMENDS CLAIM #10284

SECURED                     Claimed:                            $415.53
HAMILTON TC LLC                                       Claim Number: 10102
ATTN SIMON PROPERTY GROUP-BANKRUPTCY                  Claim Date: 04/29/2020
225 WEST WASHINGTON ST                                Debtor: EARTH FARE, INC.
INDIANAPOLIS, IN 46204                                Comments: DOCKET: 550 (01/19/2021)


ADMINISTRATIVE              Claimed:                       $5,192.26
UNSECURED                   Claimed:                     $582,113.72




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 84
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 94 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HAN, JESSICA                                          Claim Number: 20095
11106 HARROWFIELD RD                                  Claim Date: 08/24/2020
CHARLOTTE, NC 28226                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
HANDMADE EXPRESSIONS                                  Claim Number: 10360
D/B/A MATR BOOMIE                                     Claim Date: 08/18/2020
204 W POWELL LN, BLDG 3                               Debtor: EARTH FARE, INC.
AUSTIN, TX 78753


UNSECURED                   Claimed:                           $3,022.00            Scheduled:               $3,016.00
HAPPY COW CREAMERY INC                                Claim Number: 31
332 MCKELVEY ROAD                                     Claim Date: 03/02/2020
PELZER, SC 29669                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,651.25
HAPPY ENERGY AMAZING LIFE LLC                         Claim Number: 60
1109 S PARK ST, STE 504 #341                          Claim Date: 03/16/2020
CARROLLTON, GA 30117                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,356.86
HARDY, KENNETH G                                      Claim Number: 171
25696 BUFFALO RD                                      Claim Date: 08/10/2020
EAST ROCHESTER, OH 44625                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $739.86             Scheduled:                $739.86




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 85
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 95 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HARPER, JOSEPH                                        Claim Number: 421
PO BOX 1424                                           Claim Date: 08/28/2020
ETOWAH, NC 28729                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,207.80
HARRELL, KIMBERLY D                                   Claim Number: 193
322 RIERSON RD                                        Claim Date: 08/10/2020
KERNERSVILLE, NC 27284                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $855.20             Scheduled:                $855.20
HART, MARY P DE                                       Claim Number: 10384
121 BROAD ST, APT B                                   Claim Date: 08/20/2020
ASHEVILLE, NC 28801                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $725.61
HARTZLER FAMILY DAIRY INC                             Claim Number: 345
C/O TAGGART LAW FIRM LPA                              Claim Date: 08/20/2020
140 W LIBERTY ST                                      Debtor: EARTH FARE, INC.
WOOSTER, OH 44691


UNSECURED                   Claimed:                           $7,537.01            Scheduled:               $6,472.88
HARVEST CAFE COFFEE                                   Claim Number: 10206
2225 E 54TH ST                                        Claim Date: 08/06/2020
INDIANAPOLIS, IN 46220                                Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                             $129.56
UNSECURED                   Claimed:                           $1,332.44




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 86
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 96 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HARVEST MARKET LLC                                    Claim Number: 10489
C/O GRANT KONVALINKA & HARRISON PC                    Claim Date: 08/24/2020
ATTN HARRY R CASH, ESQ                                Debtor: EARTH FARE, INC.
633 CHESTNUT ST, STE 900
CHATTANOOGA, TN 37450-0900

UNSECURED                   Claimed:                      $84,449.80                Scheduled:           $77,949.80
HARVEST MARKET LLC                                    Claim Number: 20101
C/O GRANT KONVALINKA & HARRISON PC                    Claim Date: 08/24/2020
ATTN HARRY R CASH, ESQ                                Debtor: EARTH FARE, INC.
633 CHESTNUT ST, STE 900
CHATTANOOGA, TN 37450-0900

ADMINISTRATIVE              Claimed:                      $64,360.00
HARVEST MOON DISTRIBUTORS LLC                         Claim Number: 440
3451 PARKWAY CENTER CT                                Claim Date: 09/21/2020
ORLANDO, FL 32808                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $273.00
HARVEST MOON DISTRIBUTORS LLC                         Claim Number: 10020
3451 PARKWAY CENTER COURT                             Claim Date: 02/17/2020
ORLANDO, FL 32808                                     Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $573.00
HAUSLER, KELSEY L                                     Claim Number: 10467
4220 PRINCETON AVE                                    Claim Date: 08/24/2020
GREENSBORO, NC 27407                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $298.10




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 87
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 97 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HAW CREEK HONEY                                       Claim Number: 222
ATTN GREG ROGERS                                      Claim Date: 08/11/2020
15 GRAHAM RD                                          Debtor: EARTH FARE, INC.
ASHERVILLE, NC 28805


UNSECURED                   Claimed:                           $7,671.00            Scheduled:               $7,671.00
HAYS ENTERPRISES INC                                  Claim Number: 397
1901 BAILEY RD SW                                     Claim Date: 08/24/2020
LORDSTOWN, OH 44481                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $13,850.59                Scheduled:           $13,850.59
HAYWOOD, LINDA C                                      Claim Number: 266
4956 WINDMILL MANOR AVE                               Claim Date: 08/17/2020
BRADENTON, FL 34203                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $225.00
HEALTHFORCE SUPERFOODS INC                            Claim Number: 278
PO BOX 27740                                          Claim Date: 08/17/2020
LAS VEGAS, NV 89126                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $313.63             Scheduled:                $312.63
HENDERSON COUNTY TAX COLLECTOR                        Claim Number: 256
200 N GROVE ST, STE 66                                Claim Date: 08/14/2020
HENDERSONVILLE, NC 28792                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $37,677.58                Scheduled:           $19,500.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 88
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 98 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HERALD, THE                                           Claim Number: 104
C/O THE MCCLATCHY COMPANY                             Claim Date: 05/01/2020
ATTN JUAN CORNEJO, ASST GENERAL COUNSEL               Debtor: EARTH FARE, INC.
2100 Q ST
SACRAMENTO, CA 95816

UNSECURED                   Claimed:                      $26,139.05 UNLIQ
HERBS ETC INC                                         Claim Number: 223
1340 RUFINA CIRCLE                                    Claim Date: 08/11/2020
SANTA FE, NM 87507                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $13,653.80                Scheduled:           $13,991.97
HESTER, HAROLD G                                      Claim Number: 282
PO BOX 160                                            Claim Date: 08/17/2020
FLAT ROCK, NC 28731                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $4,668.93            Scheduled:               $4,668.93
HEYWOOD, MONICA R                                     Claim Number: 446
22972 MAPLE RIDGE RD, #103                            Claim Date: 09/29/2020
NORTH OLMSTED, OH 44070                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $259.00
HI-TECH MARKETING INC                                 Claim Number: 379
332 E SUNSET AVE                                      Claim Date: 08/24/2020
PENSACOLA, FL 32507                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,321.88            Scheduled:               $1,321.88




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 89
Name of proof of claims where to
                                                    Case 20-10256-KBO            Doc 586    Filed 04/07/21    Page 99 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HICKORY HILL MILK LLC                                 Claim Number: 142
7 HICKORY HILL LN                                     Claim Date: 08/07/2020
EDGEFIELD, SC 29824                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $7,060.25            Scheduled:               $6,580.25
HICKORY NUT GAP MEATS LLC                             Claim Number: 10120
PO BOX 324                                            Claim Date: 05/20/2020
ASHEVILLE, NC 28802                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $15,833.31
HICKS, AMY                                            Claim Number: 20056
112 ROBERTS LAKE CIR, APT 201                         Claim Date: 08/19/2020
ARDEN, NC 28704                                       Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $2,163.46
HICKS, BRADLEE C                                      Claim Number: 10406
3 WILBURN RD                                          Claim Date: 08/20/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $5,769.23
HIGHER GROUNDS TRADING COMPANY                        Claim Number: 10408
806 RED DR, STE 150                                   Claim Date: 08/21/2020
TRAVERSE CITY, MI 49864                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $375.06             Scheduled:                $250.80




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 90
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 586         Filed 04/07/21   Page 100 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HILL, BEVERLY T                                       Claim Number: 243
8832 SW 94TH LN, UNIT E                               Claim Date: 08/13/2020
OCALA, FL 34481                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,489.92
PRIORITY                    Claimed:                           $1,489.92                Scheduled:                 $900.00
SECURED                     Claimed:                               $0.00
TOTAL                       Claimed:                           $1,489.92
HILL, BEVERLY T                                       Claim Number: 50010
8832 SW 94TH LN, UNIT E                               Claim Date: 08/13/2020
OCALA, FL 34481                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,489.92
HILL, KATHERINE A                                     Claim Number: 10529
18 CHIPPING GREEN DR                                  Claim Date: 08/31/2020
ARDEN, NC 28704                                       Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                            $741.60
HILL, KATHERINE A                                     Claim Number: 10530
18 CHIPPING GREEN DR                                  Claim Date: 08/31/2020
ARDEN, NC 28704                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $741.60
PRIORITY                    Claimed:                            $741.60
TOTAL                       Claimed:                            $741.60
HILL, KATHERINE A                                     Claim Number: 20119
18 CHIPPING GREEN DR                                  Claim Date: 08/31/2020
ARDEN, NC 28704                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $741.60




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 91
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 101 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HILL, KATHERINE A                                     Claim Number: 20120
18 CHIPPING GREEN DR                                  Claim Date: 08/31/2020
ARDEN, NC 28704                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $741.60
HILL, KATHERINE A                                     Claim Number: 20121
18 CHIPPING GREEN DR                                  Claim Date: 08/31/2020
ARDEN, NC 28704                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $741.60
HINNRICHS, CURTIS J                                   Claim Number: 10253
21401 SW HONEYSUCKLE ST                               Claim Date: 08/10/2020
DUNNELLAN, FL 34431                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $600.60
HOBART GLOSSON FOOD EQUIPMENT                         Claim Number: 10254
6110 BLUFFTON RD, STE 208                             Claim Date: 08/10/2020
FORT WAYNE, IN 46809                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,936.83            Scheduled:              $1,936.83
HOBSON, ALICA                                         Claim Number: 20011
14300 TANDEM BLVD APT 220                             Claim Date: 08/05/2020
AUSTIN, TX 78728-6615                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $268.80




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 92
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 102 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HODGES, LAQUANA                                       Claim Number: 10528
1 DAWNWOOD CIR                                        Claim Date: 08/27/2020
ASHEVILLE, NC 28803                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,835.52
HOFFMAN, SARA K                                       Claim Number: 10244
667 PROSPECT AVE                                      Claim Date: 08/09/2020
CANAL FULTON, OH 44614                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $440.00
HOLLY GROVE FARMS INC                                 Claim Number: 241
440 SELAH CH RD                                       Claim Date: 08/13/2020
GOLDSBORO, NC 27530                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $621.00             Scheduled:                $621.00
HOLROB-SCHAFFLER PARTNERSHIP I                        Claim Number: 10104
C/O CHERYL G RICE, ESQ                                Claim Date: 04/29/2020
900 S GAY ST, STE 1400                                Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37902


UNSECURED                   Claimed:                     $556,919.83                Scheduled:              $42,821.01
HOMESTEAD CREAMERY INC                                Claim Number: 10501
C/O VOGEL & CROMWELL LLC                              Claim Date: 08/24/2020
ATTN CHRISTIAN K VOGEL, COUNSEL                       Debtor: EARTH FARE, INC.
513 FOREST AVE, STE 205
RICHMOND, VA 23229

ADMINISTRATIVE              Claimed:                     $114,243.93
UNSECURED                   Claimed:                     $495,210.26                Scheduled:          $583,299.11




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 93
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 103 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HONABLEW, ROMEL L                                     Claim Number: 10349
3004-B LAWNDALE DR                                    Claim Date: 08/17/2020
GREENSBORO, NC 27408                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $937.61             Scheduled:               $937.60
HONABLEW, ROMEL LORETTA                               Claim Number: 20047
3004-B LAWNDALE DR                                    Claim Date: 08/17/2020
GREENSBORO, NC 27408                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                            $937.61
HONEYCUTT, JILLIAN R                                  Claim Number: 353
627 CRAWFORD AVE                                      Claim Date: 08/21/2020
BARBERTON, OH 44203                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,344.15            Scheduled:              $1,344.15
HOODZ OF FORT WAYNE                                   Claim Number: 50036
7750 ZIONSVILLE RD, STE 350                           Claim Date: 08/28/2020
INDIANAPOLIS, IN 46268                                Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $800.00
HOODZ OF FT WAYNE                                     Claim Number: 418
C/O HOODZ OF CENTRAL & NORTHEAST IL                   Claim Date: 08/28/2020
7750 ZIONSVILLE RD, STE 350                           Debtor: EARTH FARE, INC.
INDIANPOLIS, IN 46268


UNSECURED                   Claimed:                            $800.00             Scheduled:               $800.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 94
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 104 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HOODZ OF ORLANDO                                      Claim Number: 176
910 BELLE AVE, STE 1160                               Claim Date: 08/10/2020
WINTER SPRINGS, FL 32708                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $985.00             Scheduled:               $985.00
HOODZ OF TAMPA BAY                                    Claim Number: 10018
106 86TH AVENUE                                       Claim Date: 02/13/2020
TREASURE ISLAND, FL 33706                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $6,275.00            Scheduled:              $6,275.00
HOOVER MALL LIMITED, L.L.C.                           Claim Number: 10068
C/O BROOKFIELD PROPERTY REIT, INC.                    Claim Date: 03/18/2020
350 N. ORLEANS ST., SUITE 300                         Debtor: EARTH FARE, INC.
CHICAGO, IL 60654-1607


UNSECURED                   Claimed:                     $694,354.06                Scheduled:          $200,450.40
HORIZON FOOD EQUIPMENT INC                            Claim Number: 45
C/O HORIZON BRADCO                                    Claim Date: 03/09/2020
412 WARREN ST                                         Debtor: EARTH FARE, INC.
SCHENECTADY, NY 12305


UNSECURED                   Claimed:                      $72,320.25
HOULDSWORTH, PAMELA K                                 Claim Number: 10265
1224 35 AVE N                                         Claim Date: 08/10/2020
SAINT PETERSBURG, FL 33704                            Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $367.33




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 95
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 105 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HOWARD, JENNIFER L                                    Claim Number: 270
15 WINDWOOD DR                                        Claim Date: 08/17/2020
CANDLER, NC 28715                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $580.00             Scheduled:               $580.00
HOWARD, STEVEN R                                      Claim Number: 269
PO BOX 1006                                           Claim Date: 08/17/2020
CANDLER, NC 28715-1006                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $3,179.30            Scheduled:              $3,179.30
HRP RENAISSANCE MARKET LLC                            Claim Number: 10113
C/O ELLIS & WINTERS LLP                               Claim Date: 05/15/2020
ATTN CAMERON T KIRBY                                  Debtor: EARTH FARE, INC.
PO BOX 33550
RALEIGH, NC 27636

UNSECURED                   Claimed:                   $1,149,864.96                Scheduled:          $150,933.51
HUBBARD, KYLE L                                       Claim Number: 10216
8210 GABON CT                                         Claim Date: 08/07/2020
CHARLOTTE, NC 28215                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,768.86
HUBERT COMPANY                                        Claim Number: 10091
C/O QUARLES & BRADY LLP                               Claim Date: 04/14/2020
ATTN LAUREN BESLOW                                    Debtor: EARTH FARE, INC.
300 N LASALLE ST, STE 4000                            Comments: DOCKET: 531 (12/08/2020)
CHICAGO, IL 60654

ADMINISTRATIVE              Claimed:                       $4,176.10
UNSECURED                   Claimed:                     $197,672.74                Scheduled:          $198,836.87




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 96
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 106 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



HUDGINS, BRENT                                        Claim Number: 10190
132 WHITE OAK EXT                                     Claim Date: 08/05/2020
ARDEN, NC 28704                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,152.44
HUNT, CARLY E                                         Claim Number: 10446
1080 SAM COOPER RD                                    Claim Date: 08/23/2020
WATKINSVILLE, GA 30677                                Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $464.50
HUNT, CARLY E                                         Claim Number: 10447
1080 SAM COOPER RD                                    Claim Date: 08/23/2020
WATKINSVILLE, GA 30677                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $318.00
HUTTON PASCO POWER CENTER EX LLC                      Claim Number: 10409
C/O MILLER & MARTIN PLLC                              Claim Date: 08/21/2020
ATTN LAURA KETCHAM                                    Debtor: EARTH FARE, INC.
832 GEORGIA AVE, STE 1200
CHATTANOOGA, TN 37402

UNSECURED                   Claimed:                   $1,736,923.66                Scheduled:              $51,107.03
HYLTON, CHRISTOPHER                                   Claim Number: 10466
2581 FORK MOUNTAIN RD                                 Claim Date: 08/24/2020
BASSETT, VA 24055                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $940.00




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 97
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 107 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



I HEART BEES LLC                                      Claim Number: 93
5615 POYNER RD                                        Claim Date: 04/14/2020
POLK CITY, FL 33868                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,358.61
IB MEDIA LLC                                          Claim Number: 19
7420 CLOUDS REST DR                                   Claim Date: 02/24/2020
FORT MILL, SC 29707                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $10,000.00
IB MEDIA LLC                                          Claim Number: 163
7420 CLOUDS REST DR                                   Claim Date: 08/10/2020
FORT MILL, SC 29707                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,000.00                Scheduled:              $10,000.00
ICU EYEWEAR                                           Claim Number: 57
1900 SHELTON DRIVE                                    Claim Date: 03/16/2020
HOLLISTER, CA 95023                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $12,186.25                Scheduled:              $11,364.54
IHEART MEDIA INC                                      Claim Number: 132
20880 STONE OAK PKWY                                  Claim Date: 07/20/2020
SAN ANTONIO, TX 78258                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $16,048.00                Scheduled:               $2,848.00




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 98
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 108 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ILLUMINATING COMPANY, THE                             Claim Number: 73
5001 NASA BLVD                                        Claim Date: 03/18/2020
FAIRMONT, WV 26554                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $5,634.98
IMAGINE! PRINT SOLUTIONS                              Claim Number: 119
ATTN TIM BETTENGA                                     Claim Date: 05/26/2020
1000 VALLEY PARK DR                                   Debtor: EARTH FARE, INC.
SHAKOPEE, MN 55379


UNSECURED                   Claimed:                           $2,527.64
IMES, LEAH C                                          Claim Number: 386
4260 AMERICANA DR, APT 123                            Claim Date: 08/24/2020
CUYAHOGA FALLS, OH 44224                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $770.00             Scheduled:               $770.00
IMLADRIS FOODS LLC                                    Claim Number: 344
45 LITTLE POND RD                                     Claim Date: 08/20/2020
FAIRVIEW, NC 28730                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,735.20            Scheduled:              $1,613.77
INDIANAPOLIS POWER AND LIGHT COMPANY                  Claim Number: 10099
2102 N ILLINOIS ST                                    Claim Date: 04/22/2020
INDIANAPOLIS, IN 46202                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $8,277.17            Scheduled:              $5,480.08




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 99
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586    Filed 04/07/21    Page 109 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



INDY STAR #76657                                      Claim Number: 40
C/O GANNETT CO INC LAW DEPT                           Claim Date: 03/04/2020
ATTN KATHLEEN HENNESSEY                               Debtor: EARTH FARE, INC.
7950 JONES BRANCH DR
MCLEAN, VA 22107

UNSECURED                   Claimed:                           $2,318.52
INFINITE ENERGY, INC                                  Claim Number: 10071
C/O LEGAL DEPT                                        Claim Date: 03/20/2020
7001 SW 24TH AVE                                      Debtor: EARTH FARE, INC.
GAINESVILLE, FL 32607


UNSECURED                   Claimed:                           $9,093.53            Scheduled:               $3,477.28
INLAND FRESH SEAFOOD CO OF AMERICA INC                Claim Number: 20093
1651 MONTREAL CIR                                     Claim Date: 08/24/2020
TUCKER, GA 30084                                      Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 107


ADMINISTRATIVE              Claimed:                   $3,054,378.21
INLAND FRESH SEAFOOD CORP OF AMERICA INC              Claim Number: 107
C/O FOX ROTHSCHILD LLP                                Claim Date: 05/01/2020
ATTN JASON C MANFREY, ESQ                             Debtor: EARTH FARE, INC.
2000 MARKET ST, 20TH FL
PHILADELPHIA, PA 19103

ADMINISTRATIVE              Claimed:                   $3,054,378.21
UNSECURED                   Claimed:                   $4,682,831.97
INLAND FREST SEAFOOD CORP OF AMERICA INC              Claim Number: 98
C/O FOX ROTHSCHILD LLP                                Claim Date: 04/27/2020
ATTN JASON C MANFREY, ESQ                             Debtor: EARTH FARE, INC.
2000 MARKET ST, 20TH FL                               Comments: EXPUNGED
PHILADELPHIA, PA 19103                                DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                   $3,054,378.21
UNSECURED                   Claimed:                   $4,682,831.97




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 100
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 110 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



IOMMAZZO, BENITO                                      Claim Number: 20085
2533 WOODFERN LN                                      Claim Date: 08/23/2020
JACKSONVILLE, FL 32223                                Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $298.70             Scheduled:              $298.70
IPRINT TECHNOLOGIES                                   Claim Number: 17
COFACE NORTH AMERICA INSURANCE COMPANY                Claim Date: 02/21/2020
650 COLLEGE ROAD EAST SUITE 2005                      Debtor: EARTH FARE, INC.
PRINCETON, NJ 08540                                   Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                           $2,721.09
UNSECURED                   Claimed:                           $9,018.77
IRC WESTGATE LLC                                      Claim Number: 10141
C/O CONNOLLY GALLAGHER LLP                            Claim Date: 07/17/2020
ATTN KELLY M CONLAN, ESQ                              Debtor: EARTH FARE, INC.
1201 N MARKET ST, 20TH FL
WILMINGTON, DE 19801

UNSECURED                   Claimed:                     $364,712.80
IRON MOUNTAIN INFORMATION MANAGEMENT LLC Claim Number: 10426
1 FEDERAL ST, 7TH FL                     Claim Date: 08/21/2020
BOSTON, MA 02110                         Debtor: EARTH FARE, INC.



SECURED                     Claimed:                           $2,219.54 UNLIQ
IRWIN NATURALS                                        Claim Number: 134
5310 BEETHOVEN ST                                     Claim Date: 07/21/2020
LOS ANGELES, CA 90066                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                       $9,272.38
UNSECURED                   Claimed:                      $76,544.14




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 101
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 111 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



IRWIN NATURALS                                        Claim Number: 135
5310 BEETHOVEN ST                                     Claim Date: 07/21/2020
LOS ANGELES, CA 90066                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $9,272.38
IRWIN NATURALS                                        Claim Number: 10477
5310 BEETHOVEN ST                                     Claim Date: 08/24/2020
LOS ANGELES, CA 90066                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      AMENDS CLAIM #134 & #135

ADMINISTRATIVE              Claimed:                       $8,758.12
UNSECURED                   Claimed:                      $76,544.14
ITW FOOD EQUIPMENT GROUP LLC                          Claim Number: 151
C/O HOBART SERVICE                                    Claim Date: 08/07/2020
701 S RIDGE AVE                                       Debtor: EARTH FARE, INC.
TROY, OH 45374


UNSECURED                   Claimed:                      $19,254.53
J&J TORTILLA CO LLC                                   Claim Number: 10214
2691 16TH ST                                          Claim Date: 08/06/2020
HOPKINS, MI 49328                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $769.35             Scheduled:              $769.35
J.R. CARLSON LABORATORIES INC.                        Claim Number: 10021
600 W UNIVERSITY DR                                   Claim Date: 02/17/2020
ARLINGTON HEIGHTS, IL 60004                           Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                           $1,393.95
UNSECURED                   Claimed:                           $6,284.68




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 102
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 112 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



JACKSON, CLIFFORD RAY JR                              Claim Number: 407
2807 GARDEN CITY BLVD SE, APT 205                     Claim Date: 08/25/2020
ROANOKE, VA 24014                                     Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $437.50
JACKSON, CLIFFORD RAY JR                              Claim Number: 50033
2807 GARDEN CITY BLVD SE, APT 205                     Claim Date: 08/25/2020
ROANOKE, VA 24014                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $437.50
JACOB, CHRISTINE E                                    Claim Number: 170
308 CLEARPORT DR                                      Claim Date: 08/10/2020
CARY, NC 27519                                        Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $383.36             Scheduled:              $383.36
JADECO INC                                            Claim Number: 10044
PO BOX 948                                            Claim Date: 02/26/2020
MANGO, FL 33550                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $231,270.38                Scheduled:          $231,271.38
JAGNOW, JUSTIN W                                      Claim Number: 10453
9294 120TH WAY                                        Claim Date: 08/23/2020
SEMINOLE, FL 33772                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                           $4,652.10




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 103
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 113 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



JAMES C CANNELL COFFEES INC                           Claim Number: 364
21 PATTERSON BROOK ROAD, E                            Claim Date: 08/21/2020
WEST WAREHAM, MA 02576                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,150.74            Scheduled:              $4,381.00
JAMISON, FRANKLYN                                     Claim Number: 414
3256 CAUSEY RD                                        Claim Date: 08/26/2020
AUSTELL, GA 30106                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                              $0.00 UNDET
JAMISON, FRANKLYN                                     Claim Number: 50034
3256 CAUSEY RD                                        Claim Date: 08/26/2020
AUSTELL, GA 30106                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
JANEIRO, AVA                                          Claim Number: 196
239 WALCOTT DR                                        Claim Date: 08/10/2020
LYMAN, SC 29365                                       Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $213.21             Scheduled:               $213.21
JANEIRO, AVA                                          Claim Number: 50004
239 WALCOTT DR                                        Claim Date: 08/10/2020
LYMAN, SC 29365                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $213.21




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 104
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 114 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



JARRELL, CLIFFORD T                                   Claim Number: 20123
4009 PULLMAN CIR                                      Claim Date: 09/07/2020
AUGUSTA, GA 30909                                     Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $875.09
JAVA TRADING CO LLC                                   Claim Number: 399
C/O LANE POWELL PC                                    Claim Date: 08/24/2020
ATTN DANIEL KITTLE & WILL BRUNNQUELL                  Debtor: EARTH FARE, INC.
1420 5TH AVE, STE 4200
SEATTLE, WA 98101

UNSECURED                   Claimed:                     $130,403.11
JAXMA ORCHID GREENHOUSES INC                          Claim Number: 10272
6440 HWY 17 S                                         Claim Date: 08/11/2020
GREEN COVE SPRINGS, FL 32043                          Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                           $7,365.84
UNSECURED                   Claimed:                           $8,737.51
JAY ROBB ENTERPRISES                                  Claim Number: 10075
11231 US HWY 1                                        Claim Date: 03/23/2020
SUITE 350                                             Debtor: EARTH FARE, INC.
NORTH PALM BEACH, FL 33408


UNSECURED                   Claimed:                           $3,790.24
JAY ROBB ENTERPRISES                                  Claim Number: 10521
11231 US HWY 1, STE 350                               Claim Date: 08/26/2020
NORTH PALM BEACH, FL 33408                            Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 546 (01/14/2021)

UNSECURED                   Claimed:                           $3,790.24




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 105
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 115 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



JENKINS, TIFFANY N                                    Claim Number: 10332
913 FAIRWAY DR                                        Claim Date: 08/16/2020
HUNTSVILLE, AL 35816                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,311.63
JITTERY JOE'S COFFEE                                  Claim Number: 10358
1480 BAXTER ST, STE C                                 Claim Date: 08/18/2020
ATHENS, GA 30606                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,362.50            Scheduled:              $2,362.50
JOHNSON BROTHERS OF FLORIDA                           Claim Number: 10505
ATTN JARED C MILBRADT                                 Claim Date: 08/24/2020
1999 SHEPARD RD                                       Debtor: EARTH FARE, INC.
SAINT PAUL, MN 55116


UNSECURED                   Claimed:                            $294.00
JOHNSON BROTHERS OF INDIANA                           Claim Number: 10508
ATTN JARED C MILBRADT                                 Claim Date: 08/24/2020
1999 SHEPARD RD                                       Debtor: EARTH FARE, INC.
SAINT PAUL, MN 55116


UNSECURED                   Claimed:                             $84.00
JOHNSON CONTROLS SECURITY SOLUTIONS LLC               Claim Number: 10106
10405 CROSSPOINT BLVD                                 Claim Date: 05/05/2020
INDIANAPOLIS, IN 46256                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $7,493.57




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 106
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 116 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



JOHNSON, BILLY L                                      Claim Number: 292
332 B PLEASANT CIRCLE                                 Claim Date: 08/17/2020
OPELIKA, AL 36801                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                            $400.00
SECURED                     Claimed:                              $0.00
JOHNSON, BILLY L                                      Claim Number: 50015
332 B PLEASANT CIR                                    Claim Date: 08/17/2020
OPELIKA, AL 36801                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $400.00
JOHNSON, DENISE C                                     Claim Number: 10543
8213 SUNDANCE CIR                                     Claim Date: 09/17/2020
ROANOKE, VA 24019                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,884.62
JOHNSON, JOHN W                                       Claim Number: 20045
3108 EMERALD DR                                       Claim Date: 08/17/2020
KALAMAZOO, MI 49001                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $680.78
JOHNSTONE, PAULETTE M                                 Claim Number: 322
17626 GAWTHROP DR, #301                               Claim Date: 08/19/2020
BRADENTON, FL 34211                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $637.74




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 107
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 117 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



JONES, ANNA K                                         Claim Number: 10377
3713 PIROLA ST                                        Claim Date: 08/19/2020
CHATTANOOGA, TN 37410                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $628.39
JONES, ELIZABETH & KEVIN                              Claim Number: 10136
C/O MICHAEL J JOYCE, ESQ                              Claim Date: 07/06/2020
1225 KING ST, STE 800                                 Debtor: EARTH FARE, INC.
WILMINGTON, DE 19801


UNSECURED                   Claimed:                              $0.00 UNDET
JONES, PAULINE WENDY                                  Claim Number: 137
3846 NIGHTHAWK DR                                     Claim Date: 08/06/2020
PALM HARBOR, FL 34684                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
JONES, PAULINE WENDY                                  Claim Number: 138
3846 NIGHTHAWK DR                                     Claim Date: 08/06/2020
PALM HARBOR, FL 34684                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                              $0.00 UNDET
JONES, WENDY L                                        Claim Number: 10341
6009 RUDDER RD                                        Claim Date: 08/16/2020
KNOXVILLE, TN 37920-5548                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,375.64




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 108
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 118 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



JULIAN, AMANDA LEIGH                                  Claim Number: 248
101 FOXHALL RD                                        Claim Date: 08/14/2020
MILLS RIVER, NC 28759                                 Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $548.08
UNSECURED                   Claimed:                            $548.08
KALO FOODS LLC                                        Claim Number: 21
119 CARLTON PARK DR                                   Claim Date: 02/24/2020
STOKESDALE, NC 27357                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $6,460.64
KARABETSOS, CHRISTOPHER J                             Claim Number: 10420
1715 KASHMIR WHITE LN                                 Claim Date: 08/21/2020
FORT MILL, SC 29708                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $175.10
KARABETSOS, HELEN                                     Claim Number: 10419
1715 KASHMIR WHITE LN                                 Claim Date: 08/21/2020
FORT MILL, SC 29708                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $212.24
KAVANAUGH, MEGAN L                                    Claim Number: 10279
3911 STANTON DR                                       Claim Date: 08/11/2020
FORT WAYNE, IN 46815                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $133.90




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 109
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 119 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



KAVANAUGH, SHAWN P                                    Claim Number: 10242
3911 STANTON DR                                       Claim Date: 08/09/2020
FORT WAYNE, IN 46815                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,155.89            Scheduled:              $1,155.89
KEEFE, DANIEL P                                       Claim Number: 10482
219 DUZANE DR                                         Claim Date: 08/24/2020
KNOXVILLE, TN 37934                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,467.71
KELLER, NORA                                          Claim Number: 444
12040 LORENZA LN                                      Claim Date: 09/28/2020
ORLANDO, FL 32827                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                           $1,500.00
KELLY PLUMBING CONTRACTORS INC                        Claim Number: 168
4504 TECHNOLOGY DR                                    Claim Date: 08/10/2020
WILMINGTON, NC 28405                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $125.99             Scheduled:               $125.99
KELLY, TIM                                            Claim Number: 20020
9228 PLASHET LN                                       Claim Date: 08/08/2020
MINT HILL, NC 28227-0440                              Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,443.60




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 110
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 120 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



KELSI CORNETT, AMY HILE, KAREN BAUER                  Claim Number: 10481
C/O MARY E OLSEN                                      Claim Date: 08/24/2020
PO BOX 3103                                           Debtor: EARTH FARE, INC.
MOBILE, AL 36652                                      Comments: EXPUNGED
                                                      DOCKET: 546 (01/14/2021)

ADMINISTRATIVE              Claimed:                  $10,000,000.00
PRIORITY                    Claimed:                  $10,000,000.00
TOTAL                       Claimed:                  $10,000,000.00
KELSI CORNETT, AMY HILE, KAREN BAUER                  Claim Number: 20099
C/O MARY E OLSEN                                      Claim Date: 08/24/2020
PO BOX 3103                                           Debtor: EARTH FARE, INC.
MOBILE, AL 36652                                      Comments: POSSIBLE DUPLICATE OF 10481


ADMINISTRATIVE              Claimed:                  $10,000,000.00
KIJOWSKI, KAREN A                                     Claim Number: 10247
1738 NORTHAMPTON RD, APT 1509                         Claim Date: 08/09/2020
AKRON, OH 44313                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $453.20
KIM, MARCUS S                                         Claim Number: 10250
138 VILLAGE VIEW DR, APT 201                          Claim Date: 08/10/2020
MOORESVILLE, NC 28117                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,283.65
KINCANNON, HANNAH L                                   Claim Number: 10179
13146 ODYSSEY LAKE WAY                                Claim Date: 08/05/2020
ORLANDO, FL 32826                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $180.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 111
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 121 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



KINMAN, ANGELA                                        Claim Number: 50007
1290 FOXTRAIL DR E                                    Claim Date: 08/11/2020
NEW PALESTINE, IN 46163                               Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $584.85
KIRBY, GREGG ANDREW                                   Claim Number: 10522
7008 E LAKESIDE DR                                    Claim Date: 08/26/2020
CHARLOTTE, NC 28215                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $693.16
KIRCHMANN, NICOLE L                                   Claim Number: 10552
4163 PALM BAY CIR, APT A                              Claim Date: 01/20/2021
WEST PALM BEACH, FL 33406                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $685.16
KIRCHMANN, NICOLE L                                   Claim Number: 10553
4163 PALM BAY CIR, APT A                              Claim Date: 01/20/2021
WEST PALM BEACH, FL 33406                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $556.96
KLEAN KANTEEN                                         Claim Number: 30
3960 MORROW LANE                                      Claim Date: 03/02/2020
CHICO, CA 95928                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $80,416.69                Scheduled:              $80,258.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 112
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 122 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



KNOX COUNTY TRUSTEE                                   Claim Number: 15
POST OFFICE BOX 70                                    Claim Date: 02/21/2020
KNOXVILLE, TN 37901                                   Debtor: EARTH FARE, INC.



SECURED                     Claimed:                           $4,263.00
UNSECURED                                                                           Scheduled:              $7,994.00
KNOX COUNTY TRUSTEE                                   Claim Number: 16
PO BOX 70                                             Claim Date: 02/21/2020
KNOXVILLE, TN 37901                                   Debtor: EARTH FARE, INC.



SECURED                     Claimed:                           $3,731.00
KNOX NEWS #319803                                     Claim Number: 43
C/O GANNETT CO INC LAW DEPT                           Claim Date: 03/04/2020
ATTN KATHLEEN HENNESSEY                               Debtor: EARTH FARE, INC.
7950 JONES BRANCH DR
MCLEEN, VA 22107

UNSECURED                   Claimed:                           $2,937.56
KOLIC, VALERIE L                                      Claim Number: 10302
5270 LAKEPOINT DR                                     Claim Date: 08/13/2020
CARMEL, IN 46033                                      Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 20028


PRIORITY                    Claimed:                              $0.00 UNDET
KOLIC, VALERIE L                                      Claim Number: 20028
5270 LAKE POINT DR                                    Claim Date: 08/13/2020
CARMEL, IN 46033                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 113
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 123 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



KRG CENTRE LLC                                        Claim Number: 10361
C/O MARK A BOGDANOWICZ                                Claim Date: 08/18/2020
211 FULTON ST, STE 600                                Debtor: EARTH FARE, INC.
PEORIA, IL 61602


UNSECURED                   Claimed:                     $676,137.48                Scheduled:          $133,476.84
KRG CENTRE LLC                                        Claim Number: 20053
C/O MARK A BOGDANOWICZ                                Claim Date: 08/18/2020
211 FULTON ST, STE 600                                Debtor: EARTH FARE, INC.
PEORIA, IL 61602


ADMINISTRATIVE              Claimed:                      $32,218.55
KRG TORINGDON MARKET LLC                              Claim Number: 10362
C/O MARK A BOGDANOWICZ                                Claim Date: 08/18/2020
211 FULTON ST, STE 600                                Debtor: EARTH FARE, INC.
PEORIA, IL 61602


UNSECURED                   Claimed:                     $515,520.48                Scheduled:              $42,960.04
KRIM, CAMERON N                                       Claim Number: 10312
2860 LITTLETON DR                                     Claim Date: 08/13/2020
NORTON, OH 44203                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $139.05
KROLL COFFEE LLC                                      Claim Number: 20126
8 JAMES SQUARE                                        Claim Date: 09/09/2020
WILLIAMSBURG, VA 23185                                Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $421.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 114
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 124 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



KUB-KNOXVILLE UTILITIES BOARD                         Claim Number: 10137
PO BOX 59017                                          Claim Date: 07/08/2020
KNOXVILLE, TN 37950-9017                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $8,331.85
KUHLFRANKLIN LLC                                      Claim Number: 10072
579 N HIGHLAND AVE NE                                 Claim Date: 03/20/2020
ATLANTA, GA 30307                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $6,623.75
KUUMBA MADE INC                                       Claim Number: 71
2045 N FORBES BLVD, STE 103                           Claim Date: 03/02/2020
TUCSON, AZ 85745                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $6,748.11            Scheduled:              $6,351.36
KUUMBA MADE INC                                       Claim Number: 408
2045 N FORBES BLVD, STE 103                           Claim Date: 08/25/2020
TUCSON, AZ 85745                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 546 (01/14/2021)

UNSECURED                   Claimed:                           $6,748.11
KVESETH, TRINA                                        Claim Number: 10241
52 LEE RD, #686                                       Claim Date: 08/08/2020
OPELIKA, AL 36804                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,028.69




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 115
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 125 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



L & B APIARIES LLC                                    Claim Number: 136
5602 BLESOE DR                                        Claim Date: 07/22/2020
GREENSBORO, NC 27410                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,076.33
LAKE CHAMPLAIN CHOCOLATES                             Claim Number: 10269
750 PINE ST                                           Claim Date: 08/11/2020
BURLINGTON, VT 05401                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,849.58            Scheduled:              $2,891.52
LAKES AT WOODMONT APARTMENTS LLC                      Claim Number: 88
C/O HOLMES P HAREDN                                   Claim Date: 04/17/2020
301 FAYETTEVILLE ST                                   Debtor: EARTH FARE, INC.
RALEIGH, NC 27601


UNSECURED                   Claimed:                   $1,570,362.60
LANCASTER, WILLIAM M                                  Claim Number: 10180
206 ANGIE DR                                          Claim Date: 08/05/2020
TAYLORS, SC 29687                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                            $600.00
LANCASTER, WILLIAM M                                  Claim Number: 10184
206 ANGIE DR                                          Claim Date: 08/05/2020
TAYLORS, SC 29687                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                            $600.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 116
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 126 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



LANZA, STEPHEN                                        Claim Number: 447
35 CROSSCREEK DR, APT 08                              Claim Date: 10/02/2020
CHARLESTON, SC 29412                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $248.04
LANZA, STEPHEN E                                      Claim Number: 50040
35 CROSSCREEK DR, APT 08                              Claim Date: 10/02/2020
CHARLESTON, SC 29412                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
LAUGHTER, TANYA                                       Claim Number: 10219
PO BOX 1987                                           Claim Date: 08/07/2020
FLETCHER, NC 28732                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $659.20
LAVOIE, DOUGLAS K                                     Claim Number: 10452
632 N WENDOVER RD, APT J                              Claim Date: 08/23/2020
CHARLOTTE, NC 28211                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      Claim Out of Balance

PRIORITY                    Claimed:                           $3,292.63
LAWRENCE, JANICE L                                    Claim Number: 10187
675 INDIAN ROCKS RD N, APT 210D                       Claim Date: 08/05/2020
BELLEAIR BLUFFS, FL 33770                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $229.20




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 117
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 127 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



LECLAIR, KEVIN A                                      Claim Number: 10181
26646 PLAYERS CIR, APT 9                              Claim Date: 08/05/2020
LUTZ, FL 33559                                        Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                             $90.00
LEDFORD DISTRIBUTING CO                               Claim Number: 10182
PO BOX 566                                            Claim Date: 08/05/2020
REIDVILLE, SC 29375                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $5,664.08            Scheduled:              $4,096.12
LEE, ADAM                                             Claim Number: 10245
134 OLD MEADOW WAY                                    Claim Date: 08/09/2020
PALM BEACH GARDENS, FL 33418                          Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $226.60
LEE, HYEJIN J                                         Claim Number: 10432
432 WINDSWEPT DR                                      Claim Date: 08/21/2020
ASHEVILLE, NC 28801                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,261.54
LEED ELECTRIC INC                                     Claim Number: 90
8325-G ARROWBRIDGE BLVD                               Claim Date: 04/17/2020
CHARLOTTE, NC 28273                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $8,803.36            Scheduled:              $7,318.75




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 118
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 128 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



LEED ELECTRIC INC                                     Claim Number: 10205
8325-G ARROWBRIDGE BLVD                               Claim Date: 08/06/2020
CHARLOTTE, NC 28273                                   Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 90


UNSECURED                   Claimed:                           $8,803.36
LEGGETT, AUTUMN JOY                                   Claim Number: 460
507 RALPH DR                                          Claim Date: 03/08/2021
CARY, NC 27511                                        Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,840.38
LEGGETT, AUTUMN JOY                                   Claim Number: 50042
507 RALPH DR                                          Claim Date: 03/08/2021
CARY, NC 27511                                        Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $1,840.38
LEIBY, PAULETTE R                                     Claim Number: 296
6139 98TH WAY N                                       Claim Date: 08/17/2020
SAINT PETERSBURG, FL 33708                            Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:               $98.40
UNSECURED                   Claimed:                             $98.40
LENNERTZ, LYDIA M                                     Claim Number: 160
12340 WHISPER LAKE DR                                 Claim Date: 08/10/2020
BRADENTON, FL 34211                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $146.25             Scheduled:              $146.25




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 119
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 129 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



LENNY BOY LLC                                         Claim Number: 10382
ATTN NATHAN VILLAUME                                  Claim Date: 08/20/2020
3000 S TRYON ST                                       Debtor: EARTH FARE, INC.
CHARLOTTE, NC 28217                                   Comments: POSSIBLE DUPLICATE OF 78


UNSECURED                   Claimed:                           $6,467.00
LENOIR CITY UTILITIES BOARD                           Claim Number: 272
PO BOX 449                                            Claim Date: 08/17/2020
LENOIR CITY, TX 37771                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $13,944.49                Scheduled:              $8,217.93
LEWIS NURSERY AND FARMS INC                           Claim Number: 91
3500 NC HWY 133                                       Claim Date: 04/17/2020
ROCKY POINT, NC 28457                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $7,561.40            Scheduled:              $4,028.52
LEWIS, LONNIE B                                       Claim Number: 388
PO BOX 39314                                          Claim Date: 08/24/2020
GREENSBORO, NC 27438                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $172.05             Scheduled:               $172.05
LIMELIGHT COFFEE ROASTERS                             Claim Number: 334
5143 E 65TH ST                                        Claim Date: 08/20/2020
INDIANAPOLIS, IN 46220                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $387.50             Scheduled:               $387.50




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 120
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 130 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



LINK, KRISTEN M                                       Claim Number: 10174
9478 SAN MIGUEL DR, APT C                             Claim Date: 08/05/2020
INDIANAPOLIS, IN 46250                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $210.00
LITTLE BLACK DRESSING CO                              Claim Number: 10293
PO BOX 6214                                           Claim Date: 08/12/2020
HIGH POINT, NC 27262                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $143.52             Scheduled:               $143.52
LOCK, JACOB                                           Claim Number: 434
9625 NATHANIEL LN                                     Claim Date: 09/14/2020
LAND O LAKES, FL 34638                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $115.50
LOCKNET LLC                                           Claim Number: 129
800 JOHN C WATTS DR                                   Claim Date: 07/07/2020
NICHOLASVILLE, KY 40356                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,831.16            Scheduled:               $875.60
LOMONACO, MICHAEL                                     Claim Number: 405
10933 117 ST N                                        Claim Date: 08/24/2020
LARGO, FL 33778                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,025.60            Scheduled:              $1,025.60




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 121
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 131 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



LOPEZ, ALONZO L                                       Claim Number: 20033
2 CASTLEKNOCK DR, #304                                Claim Date: 08/14/2020
ASHEVILLE, NC 28803                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $608.40
LOVE-ROBINSON, TIFFANY                                Claim Number: 10424
2728 COLD CREEK BLVD                                  Claim Date: 08/21/2020
JACKSONVILLE, FL 32221                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $581.00             Scheduled:               $581.00
LOWE, TERRY                                           Claim Number: 312
1000 SADDLE DR                                        Claim Date: 08/18/2020
YORK, SC 29745                                        Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,181.62 UNLIQ      Scheduled:              $1,181.62
LOWE, TERRY M                                         Claim Number: 50018
1000 SADDLE DR                                        Claim Date: 08/18/2020
YORK, SC 29745                                        Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                           $1,181.62 UNLIQ
LUCKY LEAF GARDENS, LLC                               Claim Number: 10000
LUCKY LEAF GARDENS                                    Claim Date: 02/07/2020
PO BOX 987                                            Debtor: EARTH FARE, INC.
HARRISBURG, NC 28075


UNSECURED                   Claimed:                            $352.80             Scheduled:               $273.60




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 122
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 132 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



LULOFS, RENEE M                                       Claim Number: 10259
906 BEAVERDALE LN                                     Claim Date: 08/10/2020
ROCKLEDGE, FL 32955                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      m2 sch

PRIORITY                    Claimed:                             $49.24             Scheduled:                $49.24
LULOFS, RENEE M                                       Claim Number: 20023
906 BEAVERDALE LN                                     Claim Date: 08/10/2020
ROCKLEDGE, FL 32955                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $49.24
LUMINA HEALTH PRODUCTS INC                            Claim Number: 445
2301 PORTER LAKE DR                                   Claim Date: 09/28/2020
SARASOTA, FL 34240                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,199.80            Scheduled:              $3,199.80
LUNA BAKING CORPORATION                               Claim Number: 10282
815 W BROAD ST, STE B & C                             Claim Date: 08/12/2020
ATHENS, GA 30601                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,870.80            Scheduled:              $3,870.80
LUSTY MONK LLC                                        Claim Number: 10539
29 CANOE LN                                           Claim Date: 09/09/2020
ASHEVILLE, NC 28804                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                            $898.80




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 123
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 133 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



LUTJEN, MICHELLE M                                    Claim Number: 10292
1224 35TH AVE N                                       Claim Date: 08/12/2020
SAINT PETERSBRG, FL 33704                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $278.10
LYNDA HALL                                            Claim Number: 14
C/O COLLECTOR OF MADISON CO, AL                       Claim Date: 02/19/2020
100 NORTHSIDE SQUARE, RM 116                          Debtor: EARTH FARE, INC.
HUNTSVILLE, AL 35801


PRIORITY                    Claimed:                      $22,960.04
LYONS, CHRIS                                          Claim Number: 318
163 KATE ST, APT 25                                   Claim Date: 08/19/2020
JOHNSON CITY, TN 37615                                Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $1,040.66
UNSECURED                   Claimed:                           $1,040.66
M PRICE DISTRIBUTING COMPANY                          Claim Number: 10006
ONE BUDWEISER ST                                      Claim Date: 02/11/2020
HAMPTON, VA 23661                                     Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $879.43
M&J WINES AND MICROBREW                               Claim Number: 211
26355 FALL RD                                         Claim Date: 08/10/2020
ELBERTA, AL 36530                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $299.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 124
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 134 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MACE, THOMAS A                                        Claim Number: 10252
29 ORCHARD DR                                         Claim Date: 08/10/2020
BURNSVILLE, NC 28714                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $4,897.48
MACTAVIOUS, NAHEAM                                    Claim Number: 389
713 SPRINGSAX RD                                      Claim Date: 08/24/2020
TALLAHASSEE, FL 32305                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $678.80             Scheduled:              $678.80
MAD PRIEST COFFEE ROASTER, THE                        Claim Number: 10204
1900 BROAD ST                                         Claim Date: 08/06/2020
CHATTANOOGA, TN 37408                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,185.25
MADIX, INC.                                           Claim Number: 10083
500 AIRPORT RD                                        Claim Date: 03/26/2020
TERRELL, TX 75160                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $144,898.28
MAGNOTTA, SIERRA G                                    Claim Number: 10161
107 COLLEGE STATION RD, D106                          Claim Date: 08/04/2020
ATHENS, GA 30605                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                             $48.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 125
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 135 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MAGNOTTA, SIERRA G                                    Claim Number: 10162
107 COLLEGE STATION RD, D106                          Claim Date: 08/04/2020
ATHENS, GA 30605-2656                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                              $0.00 UNDET
MAGNUSON, SARAH                                       Claim Number: 10372
86 OTEEN CHURCH RD                                    Claim Date: 08/19/2020
ASHEVILLE, NC 28805                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,422.00
MAISE, LONNIE CRAIG                                   Claim Number: 249
4125 OLD LEWIS FARM RD                                Claim Date: 08/14/2020
RALEIGH, NC 27604                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,325.57            Scheduled:              $1,325.57
MAJEWSKI, RAYMOND C                                   Claim Number: 10270
8738 MATTHEW ST                                       Claim Date: 08/11/2020
SEMINOLE, FL 33772                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                            $317.08
MAJOR CLEAN INC                                       Claim Number: 20003
448 SPRINGBROOK RD                                    Claim Date: 08/04/2020
CHARLOTTE, NC 28217                                   Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $397.00
UNSECURED                                                                           Scheduled:               $397.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 126
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 136 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MALMUD, RANDY                                         Claim Number: 10183
6000 SW 117TH LN RD                                   Claim Date: 08/05/2020
OCALA, FL 34476                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $762.96 UNLIQ
MALONE, LUCY N                                        Claim Number: 10169
2918 COLCHESTER RD                                    Claim Date: 08/04/2020
COCOA, FL 32926                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $787.50
MAMMOTH CREAMERIES LLC                                Claim Number: 10047
3417 INDIGO WATERS DR                                 Claim Date: 02/27/2020
AUSITN, TX 78732                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $19,207.32
MAMMOTH CREAMERIES LLC                                Claim Number: 10385
3417 INDIGO WATERS DR                                 Claim Date: 08/20/2020
AUSITN, TX 78732                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $19,247.00
MANATEE COUNTY TAX COLLECTOR                          Claim Number: 127
1001 3RD AVE W, STE 240                               Claim Date: 06/30/2020
BRADENTON, FL 34205                                   Debtor: EARTH FARE, INC.



SECURED                     Claimed:                      $33,000.36 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 127
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 137 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MANATEE COUNTY UTILITIES DEPARTMENT                   Claim Number: 390
PO BOX 25010                                          Claim Date: 08/24/2020
BRADENTON, FL 34206-5010                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,734.85            Scheduled:              $1,036.01
MANOBIANCO, DONNA M                                   Claim Number: 20027
6204 PINE SISKIN GL                                   Claim Date: 08/13/2020
LAKEWOOD RANCH, FL 34202                              Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $243.39
MAPLE VIEW MILK CO LLC                                Claim Number: 33
3109 DAIRYLAND RD                                     Claim Date: 03/03/2020
HILLSBOROUGH, NC 27278                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,416.20
MAPLE VIEW MILK CO LLC                                Claim Number: 423
3109 DAIRYLAND RD                                     Claim Date: 08/28/2020
HILLSBOROUGH, NC 27278                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,953.70
MAPLEBEAR INC.                                        Claim Number: 10087
50 BEALE ST, 6TH FL                                   Claim Date: 04/08/2020
SAN FRANCISCO, CA 94105                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $258,826.74




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 128
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 138 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MARION COUNTY TAX COLLECTOR                           Claim Number: 68
PO BOX 970                                            Claim Date: 03/17/2020
OCALA, FL 34478                                       Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $52,378.83
SECURED                     Claimed:                      $99,686.96 UNLIQ
UNSECURED                   Claimed:                           $3.00 UNLIQ
MARION COUNTY TREASURER                               Claim Number: 125
ATTN BANKRUPTCY                                       Claim Date: 06/22/2020
200 E WASHINGTON ST, STE 1041                         Debtor: EARTH FARE, INC.
INDIANAPOLIS, IN 46204


PRIORITY                    Claimed:                      $39,913.00 UNLIQ
MAROMA USA LLC                                        Claim Number: 10055
360 NE 80TH ST                                        Claim Date: 02/28/2020
MIAMI, FL 33138                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $16,570.80
MAROMA USA LLC                                        Claim Number: 10056
360 NE 80TH ST                                        Claim Date: 02/28/2020
MIAMI, FL 33138                                       Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      AMENDS CLAIM# 10055

UNSECURED                   Claimed:                      $16,570.80                Scheduled:              $15,309.25
MARQUART, KAITLIN                                     Claim Number: 10379
5610 GLENHILL AVE NE                                  Claim Date: 08/19/2020
CANTON, OH 44721                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $324.51




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 129
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 139 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MARTIN, CYNTHIA                                       Claim Number: 10388
7812 EDGEWATER DR                                     Claim Date: 08/20/2020
COLUMBIA, SC 29223                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,433.70
MARTIN, FRANK                                         Claim Number: 50014
101 OLYMPIC DR                                        Claim Date: 08/17/2020
CARY, NC 27513                                        Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $673.00
MARTIN, JOSEPH WARDLAW                                Claim Number: 20083
132 MAYWOOD DR                                        Claim Date: 08/23/2020
MONCKS CORNER, SC 29461                               Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $817.86
MARTIN, JOSEPH WARDLAW                                Claim Number: 20084
132 MAYWOOD DR                                        Claim Date: 08/23/2020
MONCKS CORNER, SC 29461                               Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $817.86
MASSTAR SIGNS INC                                     Claim Number: 242
ATTN STEVE MASSENGALE                                 Claim Date: 08/13/2020
11801 ANDERSON RD                                     Debtor: EARTH FARE, INC.
GREENVILLE, SC 29611


UNSECURED                   Claimed:                      $17,239.94                Scheduled:              $17,239.94




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 130
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 140 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MATHIES, MARGARET E                                   Claim Number: 189
7005 DOMINION LN                                      Claim Date: 08/10/2020
LAKEWOOD RANCH, FL 34202                              Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $440.42              Scheduled:               $440.42
MCCOLLUM WATER CONDITIONING INC                       Claim Number: 200
ATTN ANDY MURRAY                                      Claim Date: 08/10/2020
PO BOX 570                                            Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                           $412.97              Scheduled:              $3,372.43
MCCOLLUM WATER CONDITIONING INC                       Claim Number: 201
ATTN ANDY MURRAY                                      Claim Date: 08/10/2020
PO BOX 570                                            Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                           $122.36
MCCOLLUM WATER CONDITIONING INC                       Claim Number: 202
ATTN ANDY MURRAY                                      Claim Date: 08/10/2020
PO BOX 570                                            Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                           $611.80
MCCOLLUM WATER CONDITIONING INC                       Claim Number: 203
ATTN ANDY MURRAY                                      Claim Date: 08/10/2020
PO BOX 570                                            Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                            $76.48




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 131
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 141 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MCCOLLUM WATER CONDITIONING INC                       Claim Number: 204
ATTN ANDY MURRAY                                      Claim Date: 08/10/2020
PO BOX 570                                            Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                           $1,894.40
MCCOLLUM WATER CONDITIONING INC                       Claim Number: 205
ATTN ANDY MURRAY                                      Claim Date: 08/10/2020
PO BOX 570                                            Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                            $520.04
MCCOLLUM WATER CONDITIONING INC                       Claim Number: 206
ATTN ANDY MURRAY                                      Claim Date: 08/10/2020
PO BOX 570                                            Debtor: EARTH FARE, INC.
BLOUNTVILLE, TN 37617


UNSECURED                   Claimed:                            $305.90
MCELROY, NATHANIEL                                    Claim Number: 217
111 ASTERIA ST                                        Claim Date: 08/11/2020
GREENVILLE, SC 29607                                  Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:               $194.67
UNSECURED                   Claimed:                            $194.67
MCGAHAN, DENNIS                                       Claim Number: 191
11146 S 34TH ST                                       Claim Date: 08/10/2020
VICKSBURG, MI 49097                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,461.60            Scheduled:              $2,461.60




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 132
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 142 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MCKINNEY, MICHAEL                                     Claim Number: 347
2117 GLENWOOD AVE                                     Claim Date: 08/21/2020
KNOXVILLE, TN 37917                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $156.51
MCMAHAN, LINDSAY N                                    Claim Number: 20078
1829 JENKINS RD                                       Claim Date: 08/23/2020
CHATTANOOGA, TN 37421                                 Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                              $0.00 UNDET
MCMINN, WANDA CLAYTON                                 Claim Number: 10210
125 FRANCIS RD                                        Claim Date: 08/06/2020
HENDERSONVILLE, NC 28792                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,823.41
MDC COASTAL 12 LLC                                    Claim Number: 114
C/O BALLARD SPAHR LLP                                 Claim Date: 05/18/2020
ATTN CRAIG S GANZ, ESQ                                Debtor: EARTH FARE, INC.
1 E WASHINGTON ST, STE 2300
PHOENIX, AZ 85004

UNSECURED                   Claimed:                   $1,324,388.03
MELATTA INC                                           Claim Number: 233
1504 MAX HOOKS RD, STE I                              Claim Date: 08/13/2020
GROVELAND, FL 34736                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


UNSECURED                   Claimed:                            $279.76




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 133
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 143 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MELVILLE, BRENDA J                                    Claim Number: 181
16852 LOVERS LN                                       Claim Date: 08/10/2020
THREE RIVERS, MI 49093                                Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $609.76             Scheduled:               $609.76
MENDEZ, LIDENIA SALMERON                              Claim Number: 436
210 JOHNSTON BLVD, LOT 20                             Claim Date: 09/14/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $550.40
MENDEZ, LIDENIA SALMERON                              Claim Number: 50039
210 JOHNSTON BLVD, LOT 20                             Claim Date: 09/14/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $550.40
MERGEL, RAYMOND                                       Claim Number: 236
9231 CRABTREE LN                                      Claim Date: 08/13/2020
PORT RICHEY, FL 34668                                 Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $1,296.00
UNSECURED                   Claimed:                           $1,296.00
MERIDIAN WILDLIFE SERVICES LLC                        Claim Number: 69
D/B/A MERIDIAN BIRD REMOVAL                           Claim Date: 03/17/2020
17 N FRANKLIN ST                                      Debtor: EARTH FARE, INC.
CHRISTIANSBURG, VA 24073


UNSECURED                   Claimed:                           $2,500.00            Scheduled:              $2,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 134
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 144 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



METCALF, PELAR B                                      Claim Number: 10345
1522 SUMMERHILL DR                                    Claim Date: 08/17/2020
KNOXVILLE, TN 37922                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $797.58
METRIC FORREST STUDIO LLC                             Claim Number: 209
1146 E WASHINGTON AVE                                 Claim Date: 08/10/2020
MADISON, WI 53703                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $73,768.00
MICKLE, ERIC                                          Claim Number: 416
11017 SEVEN COVES DR                                  Claim Date: 08/27/2020
TEGA CAY, SC 29708                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $238.04
MIDAS SPRING WATER BOTTLING CO                        Claim Number: 442
ATTN MARY KUNKEL CONTROLLER                           Claim Date: 09/25/2020
416 ARMOUR ST                                         Debtor: EARTH FARE, INC.
DAVIDSON, NC 28036                                    Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

SECURED                     Claimed:                      $17,205.00
MIDDLEBY ADVANTAGE LLC                                Claim Number: 10139
C/O SEYFARTH SHAW LLP                                 Claim Date: 07/15/2020
ATTN JAMES B SOWKA                                    Debtor: EARTH FARE, INC.
233 S WACKER DR, STE 8000
CHICAGO, IL 60606

UNSECURED                   Claimed:                      $60,753.77                Scheduled:              $60,753.77




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 135
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 145 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MILLER, JEFFERY C                                     Claim Number: 10158
11630 79TH AVE N                                      Claim Date: 08/04/2020
SEMINOLE, FL 33772                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $203.15
MILLER, MICHELLE D                                    Claim Number: 362
11125 PARK BLVD, 104-139                              Claim Date: 08/21/2020
SEMINOLE, FL 33772                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $675.00             Scheduled:              $675.00
MILLER, TROY N                                        Claim Number: 10514
4023 PATRICK LN                                       Claim Date: 08/25/2020
FORT WAYNE, IN 46808                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,488.94
MILLIGAN, ISAAC L                                     Claim Number: 417
4534 CORBETT ST                                       Claim Date: 08/27/2020
COLUMBIA, SC 29209                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

SECURED                     Claimed:                              $0.00 UNDET
MILLIGAN, ISAAC LEROY                                 Claim Number: 50035
4534 CORBETT ST                                       Claim Date: 08/27/2020
COLUMBIA, SC 29209                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 136
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 146 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MILLS FARM - ALICE MILLS                              Claim Number: 424
150 HARVE MATHIS RD                                   Claim Date: 08/31/2020
ATHENS, GA 30601                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $630.00              Scheduled:              $180.00
MINARDI, LOGAN A                                      Claim Number: 10457
1645 N WOODMERE DR, APT D-13                          Claim Date: 08/23/2020
CHARLESTON, SC 29407                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $817.29
MITCHELL, MAZALINE                                    Claim Number: 308
3711D MARSHFIELD RD                                   Claim Date: 08/18/2020
JOHNS ISLAND, SC 29455                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $997.20              Scheduled:              $997.20
MONASTRA, JOSEPH A                                    Claim Number: 20108
3884 SILSBY RD                                        Claim Date: 08/24/2020
CLEVELAND, OH 44111                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $551.76
MONICA'S COCOCASTILE SOAP                             Claim Number: 10207
6518 SE HAWTHORNE RD                                  Claim Date: 08/06/2020
GAINESVILLE, FL 32641                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $76.50              Scheduled:               $76.50




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 137
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 147 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MONTGOMERY, LYDIA T                                   Claim Number: 10243
10 CHATHAM RD                                         Claim Date: 08/09/2020
ASHEVILLE, NC 28804                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $943.22
MOOD MEDIA NORTH AMERICA                              Claim Number: 10085
2100 S IH 35 FRONTAGE RD #200                         Claim Date: 04/01/2020
AUSTIN, TX 78704                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $45,493.31
MOODY, CHRISTOPHER                                    Claim Number: 20018
150 OAK RIDGE PL, 15P                                 Claim Date: 08/07/2020
GREENVILLE, SC 29615                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                            $798.45
MOODY, CHRISTOPHER T                                  Claim Number: 10223
150 OAK RIDGE PL, 15 P                                Claim Date: 08/07/2020
GREENVILLE, SC 29615                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $798.45             Scheduled:               $798.45
MOON VALLEY ORGANICS                                  Claim Number: 384
3288 VALLEY HWY                                       Claim Date: 08/24/2020
DEMING, WA 98244                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $9,789.51            Scheduled:              $9,271.43




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 138
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 586         Filed 04/07/21    Page 148 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MOORE, CHARLES H                                      Claim Number: 10504
11420 MISTY VALLEY CT                                 Claim Date: 08/24/2020
CHARLOTTE, NC 28226                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                            $536.94
MOORE, LILLIE D                                       Claim Number: 10262
15234 AULLCIN COURE                                   Claim Date: 08/10/2020
CHARLOTTE, NC 28278                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $180.00 UNLIQ
MORACE, NICHOLAS                                      Claim Number: 20082
22969 SEASPRAY PL                                     Claim Date: 08/23/2020
BOCA RATON, FL 33428                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $319.20
MORALES, SONIA                                        Claim Number: 300
6221 FLAYFISH CT                                      Claim Date: 08/17/2020
LAKEWOOD RANCH, FL 34202                              Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $618.75                 Scheduled:                  $618.75
MORIN, LINDA L                                        Claim Number: 261
12739 WESTMORELAND RD                                 Claim Date: 08/14/2020
HUNTERSVILLE, NC 28078                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,113.00                Scheduled:                 $1,113.00




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 139
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 149 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MORRIS, DERRICK N                                     Claim Number: 10237
3507 EDENWOOD DR                                      Claim Date: 08/08/2020
HOLIDAY, FL 34691                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $824.00
MORRISSEY, SARAH E                                    Claim Number: 10294
1217 FRANKLIN ST                                      Claim Date: 08/12/2020
KALAMAZOO, MI 49001                                   Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $201.00
UNSECURED                   Claimed:                            $201.00
MORTON, LAURIE                                        Claim Number: 10146
1914 PRISCILLA LANE                                   Claim Date: 08/02/2020
HUNTSVILLE, AL 35806                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                            $681.95
MORTON, LAURIE A                                      Claim Number: 10165
1914 PRISCILLA LN NW                                  Claim Date: 08/04/2020
HUNTSVILLE, AL 35806                                  Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      AMENDS ClAIM 10146

PRIORITY                                                                            Scheduled:              $676.64
UNSECURED                   Claimed:                            $676.64
MOSLEY, LEANNE J LOPEZ                                Claim Number: 20125
131 ROCKINGHAM RD                                     Claim Date: 09/08/2020
JUPITER, FL 33458                                     Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $5,019.23




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 140
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 150 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MOUNTAIN FRESH CREAMERY                               Claim Number: 10220
7118 BRITT GAILEY RD                                  Claim Date: 08/07/2020
CLERMONT, GA 30527                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,901.50            Scheduled:               $4,862.80
MOUNTAIN WELL-BEING                                   Claim Number: 56
3252 NEW LEICESTER HWY, #104                          Claim Date: 03/13/2020
LEICESTER, NC 28748                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $23,008.05
MOUNTAIN WELL-BEING                                   Claim Number: 10062
3252 NEW LEICESTER HWY.                               Claim Date: 03/11/2020
SUITE 104                                             Debtor: EARTH FARE, INC.
LEICESTER, NC 28748                                   Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                       $3,557.76 UNLIQ
UNSECURED                   Claimed:                      $18,609.64 UNLIQ          Scheduled:              $22,318.78
MOWRER, AMANDA C                                      Claim Number: 10537
9855 MOORESVILLE RD                                   Claim Date: 09/08/2020
DAVIDSON, NC 28036                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      m

PRIORITY                    Claimed:                            $296.64
MOWRER, AMANDA C                                      Claim Number: 20124
9855 MOORESVILLE RD                                   Claim Date: 09/08/2020
DAVIDSON, NC 28036                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $296.64




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 141
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 151 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



MP SUBSIDIARY LLC                                     Claim Number: 87
C/O HOLMES P HARDEN                                   Claim Date: 04/17/2020
301 FAYETTEVILLE ST                                   Debtor: EARTH FARE, INC.
RALEIGH, NC 27601


UNSECURED                   Claimed:                   $1,192,634.89
MUZAK LLC                                             Claim Number: 10089
2100 S IH 35 FRONTAGE RD, #200                        Claim Date: 04/13/2020
AUSTIN, TX 78704                                      Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      AMENDS CLAIM #10085

UNSECURED                   Claimed:                     $572,277.71
MYERS, COLLIN C                                       Claim Number: 10527
9825 UNIVERCITY CITY BLVD, APT 4311                   Claim Date: 08/27/2020
CHARLOTTE, NC 28213                                   Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      AMENDS CLAIM #20117

UNSECURED                   Claimed:                             $0.00 UNDET
MYERS, COLLINS C                                      Claim Number: 20117
9825 UNIVERCITY CITY BLVD, APT 4311                   Claim Date: 08/27/2020
CHARLOTTE, NC 28213                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $0.00 UNDET
MYERS, JOHN H                                         Claim Number: 10185
5 E PLUM ST, #22                                      Claim Date: 08/05/2020
CHESTERFIELD, IN 46017                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $307.70




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 142
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 152 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



N WASSERSTROM & SONS INC                              Claim Number: 2
C/O NCS                                               Claim Date: 02/10/2020
729 MINER RD                                          Debtor: EARTH FARE, INC.
HIGHLAND HEIGHTS, OH 44143                            Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

SECURED                     Claimed:                      $76,227.40
N WASSERSTROM & SONS INC                              Claim Number: 10049
C/O NCS                                               Claim Date: 02/27/2020
729 MINER ROAD                                        Debtor: EARTH FARE, INC.
HIGHLAND HEIGHTS, OH 44143


SECURED                     Claimed:                      $76,227.40
UNSECURED                   Claimed:                      $63,782.18
NADG/BLACKFIN PARTNERS (LAKE NONA) LP                 Claim Number: 10117
C/O WICK PHILLIPS GOULD & MARTIN LLP                  Claim Date: 05/18/2020
ATTN JASON RUDD                                       Debtor: EARTH FARE, INC.
3131 MCKINNEY AVE, STE 100
DALLAS, TX 75204

UNSECURED                   Claimed:                     $692,217.83
NAGY, PATRICIA L                                      Claim Number: 343
5769 DAILEY RD                                        Claim Date: 08/20/2020
NEW FRANKLIN, OH 44319                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $432.60             Scheduled:               $432.60
UNSECURED                   Claimed:                            $500.00
NAPOLITANO, MARYANN                                   Claim Number: 370
1131 WOODHAVEN BLVD                                   Claim Date: 08/24/2020
AKRON, OH 44333                                       Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $1,562.21
UNSECURED                   Claimed:                           $1,562.21




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 143
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 153 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



NAPPA, HALINA A                                       Claim Number: 10298
872 OLD COUNTRY RD SE                                 Claim Date: 08/12/2020
PALM BAY, FL 32909                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $138.00
NATARIO, DEVON K                                      Claim Number: 145
1647 RIVER BIRCH AVE                                  Claim Date: 08/07/2020
OVIEDO, FL 32765                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                      $26,838.65
NATURAL FACTORS                                       Claim Number: 432
14224 167TH AVE SE                                    Claim Date: 09/08/2020
MONROE, WA 98272                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $67,189.17
NATURAL IMMUNOGENICS CORP                             Claim Number: 20008
7504 PENNSYLVANIA AVE                                 Claim Date: 08/04/2020
SARASOTA, FL 34243                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                       $2,035.22
UNSECURED                   Claimed:                      $14,476.53                Scheduled:              $16,511.75
NATURAL ORGANICS INC                                  Claim Number: 39
C/O RHK RECOVERY GROUP INC                            Claim Date: 02/28/2020
1670 OLD COUNTRY RD, STE 202                          Debtor: EARTH FARE, INC.
PLAINVIEW, NY 11803


UNSECURED                   Claimed:                           $9,140.57




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 144
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 154 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



NATURAL PRODUCTS GROUP (SOLGAR)                       Claim Number: 29
C/O THE NATURES BOUNTY CO                             Claim Date: 02/26/2020
2100 SMITHTOWN AVE                                    Debtor: EARTH FARE, INC.
RONKONKOMA, NY 11779                                  Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                      $15,613.37
UNSECURED                   Claimed:                         $141.44
NATURAL PRODUCTS GROUP (SOLGAR)                       Claim Number: 34
C/O THE NATURE'S BOUNTY CO                            Claim Date: 03/03/2020
2100 SMITHTOWN AVE                                    Debtor: EARTH FARE, INC.
RONKONKOMA, NY 11779


UNSECURED                   Claimed:                      $84,164.32                Scheduled:              $84,891.67
NC DEPARTMENT OF STATE TREASURER                      Claim Number: 115
3200 ATLANTIC AVE                                     Claim Date: 05/15/2020
RALEIGH, NC 27604                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $6,180.78 UNLIQ
NELSON, ASHLEY M                                      Claim Number: 10441
205 JUNIPER AVE                                       Claim Date: 08/22/2020
ALCOA, TN 37701                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,527.32
NEW CHAPTER, INC                                      Claim Number: 10052
JOANNE SCOTT                                          Claim Date: 02/28/2020
90 TECHNOLOGY DRIVE                                   Debtor: EARTH FARE, INC.
BRATTLEBORO, VT 05301


ADMINISTRATIVE              Claimed:                       $9,530.70
UNSECURED                   Claimed:                      $57,577.58




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 145
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 155 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



NEW WAVE ENVIRO PRODUCTS INC                          Claim Number: 44
PO BOX 4146                                           Claim Date: 03/06/2020
ENGLEWOOD, CO 80155                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $17,403.11
NEW WAVE ENVIRO PRODUCTS INC                          Claim Number: 10255
PO BOX 4146                                           Claim Date: 08/10/2020
ENGLEWOOD, CO 80155                                   Debtor: EARTH FARE, INC.



SECURED                     Claimed:                       $3,633.71
UNSECURED                   Claimed:                      $13,769.40                Scheduled:              $13,769.40
NEWS & OBSERVER, THE                                  Claim Number: 103
C/O THE MCCLATCHY COMPANY                             Claim Date: 05/01/2020
ATTN JUAN CORNEJO, ASST GENERAL COUNSEL               Debtor: EARTH FARE, INC.
2100 Q ST
SACRAMENTO, CA 95816

UNSECURED                   Claimed:                           $3,058.57 UNLIQ
NEXSEN PRUET LLC                                      Claim Number: 111
ATTN JULIO E MENDOZA, JR                              Claim Date: 05/05/2020
1230 MAIN ST, STE 700                                 Debtor: EARTH FARE, INC.
COLUMBIA, SC 29201


UNSECURED                   Claimed:                      $21,806.90                Scheduled:              $13,202.00
NICKERSON, NOREEN S                                   Claim Number: 10197
13405 CEDAR FARM RD, APT 301                          Claim Date: 08/06/2020
CHARLOTTE, NC 28278                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $306.00             Scheduled:                $306.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 146
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 156 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



NOONBURG, MARIA J                                     Claim Number: 240
2494 ETIWAN AVE, L1                                   Claim Date: 08/13/2020
CHARLESTON, SC 29414                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $663.96              Scheduled:              $663.96
NORDIC NATURALS INC                                   Claim Number: 10110
111 JENNINGS DR                                       Claim Date: 05/08/2020
WATSONVILLE, CA 95076                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $197,302.07                Scheduled:          $149,370.98
NORTH CAROLINA DEPARTMENT OF REVENUE                  Claim Number: 72
PO BOX 1168                                           Claim Date: 03/12/2020
RALEIGH, NC 27602                                     Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLY AMENDED BY 459


PRIORITY                    Claimed:                     $557,120.84
NORTH CAROLINA DEPARTMENT OF REVENUE                  Claim Number: 85
PO BOX 1168                                           Claim Date: 04/07/2020
RALEIGH, NC 27602                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                     $557,120.84
NORTH CAROLINA DEPARTMENT OF REVENUE                  Claim Number: 459
PO BOX 1168                                           Claim Date: 02/26/2020
RALEIGH, NC 27602                                     Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      AMENDS CLAIM #72

PRIORITY                    Claimed:                     $344,473.83




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 147
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 157 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



NORTHERN AIR HEAT & REFRIGERATION INC                 Claim Number: 199
3230 59TH DR E, #106                                  Claim Date: 08/10/2020
BRADENTON, FL 34203                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                           $1,529.41            Scheduled:               $1,529.41
NORTHERN AIR HEAT & REFRIGERATION INC                 Claim Number: 50005
3230 59TH DR E, #106                                  Claim Date: 08/10/2020
BRADENTON, FL 34203                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,529.41
NORTHERN INDIANA PUBLIC SERVICE COMPANY               Claim Number: 23
801 E 86TH AVE                                        Claim Date: 02/18/2020
MERRILLVILLE, IN 46410                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,008.56
NOTES & QUERIES INC                                   Claim Number: 10053
ATTN SHERRIE STUMP                                    Claim Date: 02/28/2020
1405 TANGIER DR, STE C                                Debtor: EARTH FARE, INC.
BALTIMORE, MD 21220


ADMINISTRATIVE              Claimed:                      $11,444.05
UNSECURED                   Claimed:                      $71,261.64
NOW NATURAL FOODS                                     Claim Number: 10423
12734 COLLECTION CENTER DR                            Claim Date: 08/21/2020
CHICAGO, IL 60693                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $95,668.35                Scheduled:              $95,668.35




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 148
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 158 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



NOWADING, ANDRE                                       Claim Number: 10398
2270 ARGONNE DR                                       Claim Date: 08/20/2020
MARYVILLE, TN 37804                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $969.20
NOWAK, JILLIAN                                        Claim Number: 276
2387 MANCHESTER LANE                                  Claim Date: 08/17/2020
AVON, OH 44011                                        Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                             $90.00             Scheduled:                $90.00
NP/I&G EASTCHASE PROPERTY OWNER LLC                   Claim Number: 10045
C/O J DAVID FOLDS, BAKER DONELSON                     Claim Date: 02/26/2020
901 K STREET NW, STE 900                              Debtor: EARTH FARE, INC.
WASHINGTON, DC 20001


UNSECURED                   Claimed:                     $667,506.74                Scheduled:          $165,310.00
NUTRACEUTICAL CORPORATION                             Claim Number: 22
1777 SUN PEAK DR                                      Claim Date: 02/24/2020
PARK CITY, UT 84098                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $297,440.59                Scheduled:          $263,946.06
NUTRIBIOTIC                                           Claim Number: 70
PO BOX 238                                            Claim Date: 03/19/2020
LAKEPORT, CA 95453                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $6,987.09            Scheduled:              $6,069.78




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 149
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 159 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



NUTRIGOLD INC                                         Claim Number: 10295
1467 W 105 N                                          Claim Date: 08/12/2020
OREM, UT 84057                                        Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $43,057.75                Scheduled:              $9,941.28
O'NEIL, DENIQUE P                                     Claim Number: 10311
655 UPPER TRL                                         Claim Date: 08/13/2020
BLYTHEWOOD, SC 29016                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,323.36
O'ROUKE, ROXANNE W                                    Claim Number: 50017
900 ELM HAL CIR                                       Claim Date: 08/17/2020
SUMMERVILLE, SC 29483                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $101.97
O'ROURKE, ROXANNE W                                   Claim Number: 295
900 ELM HALL CIR                                      Claim Date: 08/17/2020
SUMMERVILLE, SC 29483                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                                                                            Scheduled:               $101.97
UNSECURED                   Claimed:                              $0.00 UNDET
O'SHEA, SARAH E                                       Claim Number: 10218
235 MARLIN DR                                         Claim Date: 08/07/2020
MERRITT ISLAND, FL 32952                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $173.04




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 150
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 160 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



OAK HILL CAPITAL MANAGEMENT LLC                       Claim Number: 10404
ATTN ALLAN KAHN                                       Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                   Debtor: EARTH FARE, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                  $14,800,000.00
OAK HILL CAPITAL MGMT PARTNERS III LP                 Claim Number: 10392
ATTN ALLAN KAHN                                       Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                   Debtor: EARTH FARE, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                  $14,800,000.00 UNLIQ
OAK HILL CAPITAL MGMT PARTNERS III LP                 Claim Number: 10401
ATTN ALLAN KAHN                                       Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                   Debtor: EARTH FARE, INC.
NEW YORK, NY 10128                                    Comments: POSSIBLE DUPLICATE OF 10392


SECURED                     Claimed:                  $14,800,000.00
OAK HILL CAPITAL PARTNERS III LP                      Claim Number: 10400
ATTN ALLAN KAHN                                       Claim Date: 08/20/2020
65 E 55 ST, 32ND FL                                   Debtor: EARTH FARE, INC.
NEW YORK, NY 10128


SECURED                     Claimed:                  $14,800,000.00                Scheduled:        $14,800,000.00
ODORISIO, ANTHONY E JR                                Claim Number: 10212
1456 FAIRWAY DR                                       Claim Date: 08/06/2020
DUNEDIN, FL 34698                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,152.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 151
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 161 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



OHIO BUREAU OF WORKERS' COMPENSATION                  Claim Number: 124
PO BOX 15567                                          Claim Date: 06/18/2020
COLUMBUS, OH 43215-0567                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $65,785.55 UNLIQ
OHIO BUREAU OF WORKERS' COMPENSATION                  Claim Number: 126
PO BOX 15567                                          Claim Date: 06/22/2020
COLUMBUS, OH 43215-0567                               Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                      $65,785.55 UNLIQ
OHIO DEPARTMENT OF TAXATION                           Claim Number: 10081
P.O. BOX 530                                          Claim Date: 03/26/2020
COLUMBUS, OH 43216                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                      $20,263.00
OHIO EDISON                                           Claim Number: 74
5001 NASA BLVD                                        Claim Date: 03/18/2020
FAIRMONT, WV 26554                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,431.70
ONE VILLAGE COFFEE LLC                                Claim Number: 210
ATTN JULIA MAASS                                      Claim Date: 08/10/2020
18 CASSEL RD, STE 1                                   Debtor: EARTH FARE, INC.
SOUDERTON, PA 18964                                   Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $7,981.82            Scheduled:              $5,638.20




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 152
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586    Filed 04/07/21     Page 162 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ONE VILLAGE COFFEE, LLC.                              Claim Number: 10027
18 CASSEL RD, STE 1                                   Claim Date: 02/19/2020
SOUDERTON, PA 18964                                   Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 210


UNSECURED                   Claimed:                           $7,981.82
ORE, DWAYNE A II                                      Claim Number: 10208
1005 CHISHOLM ESTATES DR                              Claim Date: 08/06/2020
SAINT CLOUD, FL 34771-8907                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $218.50
OREGON'S WILD HARVEST                                 Claim Number: 109
1601 NE HEMLOCK AVE                                   Claim Date: 05/06/2020
REDMOND, OR 97756                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $38,573.54                Scheduled:               $15,298.48
OREGON'S WILD HARVEST                                 Claim Number: 10393
1601 NE HEMLOCK AVE                                   Claim Date: 08/20/2020
REDMOND, OR 97756                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $36,015.65
ORLOWSKI, BARBARA ANN                                 Claim Number: 358
1054 MICKLE RD                                        Claim Date: 08/21/2020
BLYTHEWOOD, SC 29016                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,261.27            Scheduled:                $2,261.27




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 153
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 163 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ORR, WHITNEY L                                        Claim Number: 10156
139 LEDBETTER RD                                      Claim Date: 08/04/2020
ARDEN, NC 28704                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,926.09
OSBOURNE, KEVIN                                       Claim Number: 422
4077 W 223RD ST                                       Claim Date: 08/28/2020
FAIRVIEW PARK, OH 44126                               Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                             $98.88 UNDET
P BROWN COFFEE ROASTING CO LLC                        Claim Number: 112
D/B/A PERC COFFEE ROASTERS                            Claim Date: 05/15/2020
1802 E BROAD ST                                       Debtor: EARTH FARE, INC.
SAVANNAH, GA 31401


ADMINISTRATIVE              Claimed:                       $2,072.53
UNSECURED                   Claimed:                      $21,735.94
PACHA SOAP CO                                         Claim Number: 75
405 W 2ND ST                                          Claim Date: 03/23/2020
HASTING, NE 68901                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $44,224.35                Scheduled:              $29,084.73
PALLADIUM DEVELOPMENT V LLC                           Claim Number: 10086
ATTN JOHN H CAPITANO                                  Claim Date: 04/07/2020
301 S COLLEGE ST, STE 2600                            Debtor: EARTH FARE, INC.
CHARLOTTE, NC 28202


UNSECURED                   Claimed:                   $1,715,748.01                Scheduled:          $192,393.95




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 154
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586    Filed 04/07/21   Page 164 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



PALM BEACH COUNTY TAX COLLECTOR                       Claim Number: 10037
ATTN LEGAL SERVICES DEPARTMENT                        Claim Date: 02/25/2020
PO BOX 3715                                           Debtor: EARTH FARE, INC.
WEST PALM BEACH, FL 33402-3715                        Comments: POSSIBLY AMENDED BY 20061
                                                      DOCKET: 510 (11/10/2020)

SECURED                     Claimed:                      $38,439.69
PALM BEACH COUNTY TAX COLLECTOR                       Claim Number: 20061
ATTN LEGAL SERVICES DEPARTMENT                        Claim Date: 08/20/2020
PO BOX 3715                                           Debtor: EARTH FARE, INC.
WEST PALM BEACH, FL 33402-3715


ADMINISTRATIVE              Claimed:                      $34,255.39
PALM BEACH COUNTY WATER UTILITIES                     Claim Number: 10276
301 N OLIVE AVE, 7TH FL                               Claim Date: 08/11/2020
WEST PALM BEACH, FL 33401                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $742.98
PANGEA CDS INC                                        Claim Number: 101
C/O DIAMOND MCCARTHY LLP                              Claim Date: 04/30/2020
ATTN K PHELPS                                         Debtor: EARTH FARE, INC.
1999 AVENUE OF THE STARS, STE 110
LOS ANGELES, CA 90067

ADMINISTRATIVE              Claimed:                       $5,170.00 UNLIQ
UNSECURED                   Claimed:                     $210,881.07 UNLIQ
PANGEA CDS INC                                        Claim Number: 20035
C/O DIAMOND MCCARTHY LLP                              Claim Date: 08/14/2020
ATTN KATHY BAZOIAN PHELPS                             Debtor: EARTH FARE, INC.
1999 AVE OF THE STARS, STE 1100
LOS ANGELES, CA 90067

ADMINISTRATIVE              Claimed:                           $9,020.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 155
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 165 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



PANGEA ORGANICS, INC.                                 Claim Number: 10041
MARY KATE MCKENNA                                     Claim Date: 02/25/2020
UNIT E4, BOX 838                                      Debtor: EARTH FARE, INC.
2525 ARAPAHOE AVE, UNIT E4, BOX 838
BOULDER, CO 80302

UNSECURED                   Claimed:                           $4,872.40            Scheduled:              $4,482.40
PAPPAS, CAROL C                                       Claim Number: 10378
2761 BLUFF ESTATE WAY                                 Claim Date: 08/19/2020
JACKSONVILLE, FL 32226                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $231.03
PASCO COUNTY TAX COLLECTOR                            Claim Number: 265
PO BOX 276                                            Claim Date: 08/17/2020
DADE CITY, FL 33526                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $369.00 UNLIQ
PAULINO, VICTOR M                                     Claim Number: 10280
10886 SW 90TH TER                                     Claim Date: 08/11/2020
OCALA, FL 34481                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $267.80
PAYMENT INTEGRITY PARTNERS LLC                        Claim Number: 7
ATTN RICH SCHALABBA                                   Claim Date: 02/17/2020
364 CROMPTON ST                                       Debtor: EARTH FARE, INC.
CHARLOTTE, NC 28273


UNSECURED                   Claimed:                      $71,278.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 156
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 166 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



PBC NUTRITIONALS INC                                  Claim Number: 50
3000 RENE-LEVESQUE BLVD, STE 330                      Claim Date: 03/11/2020
MONTREAL, QC H3E 1T9                                  Debtor: EARTH FARE, INC.
CANADA


UNSECURED                   Claimed:                      $17,432.25
PEACE COFFEE LLC                                      Claim Number: 10304
2801 21ST AVE S, STE 130                              Claim Date: 08/13/2020
MINNEAPOLIS, MN 55407                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $37,592.81
PEACHTREE PARKWAY PROPERTIES LLC                      Claim Number: 10133
C/O DLA PIPER LLP (US)                                Claim Date: 06/12/2020
ATTN ANDREW B ZOLLINGER, ESQ                          Debtor: EARTH FARE, INC.
1900 N PEARL ST, STE 2200
DALLAS, TX 75201

UNSECURED                   Claimed:                     $849,383.30                Scheduled:          $138,036.80
PEIRCE, JULIE                                         Claim Number: 188
11270 RANCH CREEK TER, #111                           Claim Date: 08/10/2020
BRADENTON, FL 34211                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                      $13,650.00
PELHAM @ 85 HOLDING COMPANY LLC                       Claim Number: 10107
C/O JEFF ROSE                                         Claim Date: 05/06/2020
400 E STONE AVE                                       Debtor: EARTH FARE, INC.
GREENVILLE, SC 29601


UNSECURED                   Claimed:                   $1,060,399.75




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 157
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586    Filed 04/07/21    Page 167 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



PENNYCUP CO                                           Claim Number: 356
362 DEPOT ST, STE 202                                 Claim Date: 08/21/2020
ASHEVILLE, NC 28801                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,851.30            Scheduled:               $4,057.20
PEPIN, MICHELLE                                       Claim Number: 301
C/O OLSEN LAW FIRM PA                                 Claim Date: 08/13/2020
1030 SE 17TH ST                                       Debtor: EARTH FARE, INC.
OCALA, FL 34471                                       Comments: POSSIBLE DUPLICATE OF 314


UNSECURED                   Claimed:                     $750,000.00
PEPIN, MICHELLE                                       Claim Number: 314
C/O OLSEN LAW FIRM PA                                 Claim Date: 08/14/2020
1030 SE 17TH ST                                       Debtor: EARTH FARE, INC.
OCALA, FL 34471                                       Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                     $750,000.00
PEREZ, CELIA G MORILLO                                Claim Number: 20041
104 JUNIPER LOOP                                      Claim Date: 08/15/2020
OCALA, FL 34480                                       Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                              $0.00 UNDET
PERKIN & PERKIN                                       Claim Number: 10260
D/B/A OLIKA                                           Claim Date: 08/10/2020
27 MAPLE AVE                                          Debtor: EARTH FARE, INC.
KENTFILED, CA 94904


UNSECURED                   Claimed:                            $590.75             Scheduled:                $590.75




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 158
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 168 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



PERRY, CAITLIN E                                      Claim Number: 10264
5351 ST ANDREWS ST NW                                 Claim Date: 08/10/2020
CANTON, OH 44708                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,080.00
PERRY-MILLER, CATHERINE                               Claim Number: 456
C/O MARK KUPCINSKAS JR, ESQ                           Claim Date: 01/08/2021
76 S LAURA ST                                         Debtor: EARTH FARE, INC.
JACKSONVILLE, FL 32202


UNSECURED                   Claimed:                              $0.00 UNDET
PETERS, ARIEL A                                       Claim Number: 20071
912 WELBOURNE ST                                      Claim Date: 08/21/2020
JOHNSON CITY, TN 37601                                Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $830.89
PETERSON, DANIEL F                                    Claim Number: 339
9 RIDGE AVE                                           Claim Date: 08/20/2020
ASHEVILLE, NC 28803                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,752.30            Scheduled:               $1,752.30
PHILLIPS PET SUPPLIES                                 Claim Number: 27
3747 HECKTOWN RD                                      Claim Date: 02/27/2020
EASTON, PA 18045                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $35,714.70                Scheduled:              $19,974.22




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 159
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 169 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



PIEDMONT GRAPHICS INC                                 Claim Number: 10145
PO BOX 4509                                           Claim Date: 07/31/2020
GREENSBORO, NC 27404                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                      $86,052.68
UNSECURED                   Claimed:                     $387,769.90
PIEDMONT NATURAL GAS                                  Claim Number: 10108
4339 S TRYON ST                                       Claim Date: 05/06/2020
CHARLOTTE, NC 28217                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $12,096.08                Scheduled:              $12,167.76
PIERCE, JOSEPH T                                      Claim Number: 184
171 VALLEYVIEW RD                                     Claim Date: 08/10/2020
THOMASVILLE, NC 27360                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,000.00
PINELLAS COUNTY UTILITIES                             Claim Number: 10321
PO BOX 1780                                           Claim Date: 08/14/2020
CLEARWATER, FL 33757                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,083.77
PIRATES PEAK LLC                                      Claim Number: 413
7541 BRETT FOREST DR                                  Claim Date: 08/26/2020
JACKSONVILLE, FL 32222                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $17,344.04                Scheduled:              $17,344.04




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 160
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 170 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



PISGAH BREWING COMPANY                                Claim Number: 10291
2948 US HWY 70                                        Claim Date: 08/12/2020
BLACK MOUNTAIN, NC 28711                              Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $766.80
PITNEY BOWES INC                                      Claim Number: 120
27 WATERVIEW DR, 3RD FL                               Claim Date: 05/21/2020
SHELTON, CT 06484                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,589.05
PLANT DEVAS INC                                       Claim Number: 97
5925 PRIESTLY DR, STE 120                             Claim Date: 04/27/2020
CARLSBAD, CA 92008                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $10,697.14                Scheduled:              $6,702.24
PLANT DEVAS INC                                       Claim Number: 10460
5925 PRIESTLY DR, STE 120                             Claim Date: 08/23/2020
CARLSBAD, CA 92008                                    Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 97


UNSECURED                   Claimed:                      $10,697.14
PLUNKET, JANET HOPE                                   Claim Number: 294
1311 CORTON DR, APT J                                 Claim Date: 08/17/2020
CHARLOTTE, NC 28203                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $376.07             Scheduled:               $376.07




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 161
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 171 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



POST AND COURIER, THE                                 Claim Number: 220
134 COLUMBUS ST                                       Claim Date: 08/11/2020
CHARLESTON, SC 29403                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $9,052.92            Scheduled:              $9,864.32
POWELL, ANTHONY W                                     Claim Number: 10433
138 MOODY AVE                                         Claim Date: 08/21/2020
CANDLER, NC 28715                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,713.46
PRATT, MYRON                                          Claim Number: 20022
1514 N STATE RD 9                                     Claim Date: 08/09/2020
COLUMBIA CITY, IN 46725                               Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $980.64
PRECISION PLUMBING                                    Claim Number: 310
PO BOX 2230                                           Claim Date: 08/18/2020
MATTHEWS, NC 28106                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,950.44            Scheduled:              $4,251.07
PREMIUM BEVERAGE SUPPLY LTD                           Claim Number: 10054
3701 LACON ROAD                                       Claim Date: 02/28/2020
HILLIARD, OH 43026                                    Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $674.09




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 162
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 172 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



PRINCE, CHASE K                                       Claim Number: 10239
5 DAWSON RD                                           Claim Date: 08/08/2020
GREENVILLE, SC 29609                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,730.81
PRITCHETT, CHRISTINA                                  Claim Number: 10464
9406 SOMERSET DR                                      Claim Date: 08/24/2020
OOLTEWAH, TN 37363                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $114.48
PRITCHETT, CHRISTINA                                  Claim Number: 20089
9406 SOMERSET DR                                      Claim Date: 08/24/2020
OOLTEWAH, TN 37363                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $435.88
PRIVATE BRANDS CONSORTIUM PBC INC                     Claim Number: 51
3000 RENE-LEVESQUE BLVD, STE 330                      Claim Date: 03/11/2020
MONTREAL, QC H3E 1T9                                  Debtor: EARTH FARE, INC.
CANADA                                                Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $7,623.08
PRIVATE BRANDS CONSORTIUM PBC INC                     Claim Number: 10109
3000 RENE-LEVESQUE BLVD, STE 330                      Claim Date: 05/06/2020
MONTREAL, QC H3E1T9                                   Debtor: EARTH FARE, INC.
CANADA                                                Comments:
                                                      AMENDS CLAIM #51

UNSECURED                   Claimed:                      $95,143.88




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 163
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 173 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



PROSMAN, ERIN A                                       Claim Number: 291
7112 56TH TERRACE E                                   Claim Date: 08/17/2020
PALMETTO, FL 34221                                    Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $709.67
UNSECURED                   Claimed:                           $709.67
PUBLIC SERVICE COMPANY OF NORTH CAROLINA              Claim Number: 133
D/B/A DOMINION ENERGY NORTH CAROLINA                  Claim Date: 07/20/2020
220 OPERATION WAY, MAIL CODE C222                     Debtor: EARTH FARE, INC.
CAYCE, SC 29033


UNSECURED                   Claimed:                      $14,923.96
PUGH, TYRONE                                          Claim Number: 350
135 DRAYTON HALL DR                                   Claim Date: 08/21/2020
WEST COLUMBIA, SC 29172                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $420.00
UNSECURED                                                                           Scheduled:              $420.00
PUGH, VANESSA L                                       Claim Number: 20036
426 INLAND TRACE CT                                   Claim Date: 08/14/2020
ROCK HILL, SC 29732                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $426.01              Scheduled:              $426.01
PULLEN, JAMES M                                       Claim Number: 20024
113 WINTERSET PASS                                    Claim Date: 08/10/2020
WILLIAMSBURG, VA 23188                                Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $328.78




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 164
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 174 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



PURE INTENTIONS COFFEE                                Claim Number: 259
2215 N TRYON ST, STE A                                Claim Date: 08/14/2020
CHARLOTTE, NC 28206                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,885.59            Scheduled:               $1,597.95
PYE BARKER FIRE & SAFETY LLC                          Claim Number: 10164
PO BOX 69                                             Claim Date: 08/04/2020
ROSWELL, GA 30009                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $65,527.53
R & R SOLUTIONS INC                                   Claim Number: 36
PO BOX 368                                            Claim Date: 03/05/2020
CANDLER, NC 28715                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $56,159.58                Scheduled:              $56,159.58
R HIRT COMPANY                                        Claim Number: 25
3000 CHRYSLER DR                                      Claim Date: 02/26/2020
DETROIT, MI 48207                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $548.47             Scheduled:                $518.69
R S LIPMAN COMPANY                                    Claim Number: 10322
2815 BRICK CHURCH PIKE                                Claim Date: 08/14/2020
NASHVILLE, TN 37207                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $606.46




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 165
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 175 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



RANDALL, THOMAS FRANCIS                               Claim Number: 50038
2245 IRONSTONE DR W                                   Claim Date: 09/04/2020
JACKSON, FL 32246                                     Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                              $0.00 UNDET
RANDALL, THOMAS L                                     Claim Number: 430
2245 IRONSTONE DR W                                   Claim Date: 09/04/2020
JACKSON, FL 32246                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $454.40
RAPID FIRE PROTECTION INC                             Claim Number: 82
1000 MUSKEGON AVE NW                                  Claim Date: 03/24/2020
GRAND RAPIDS, MI 49504                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,493.72            Scheduled:              $1,493.72
RAPID ROOTER SEWER & DRAIN SERVICE INC                Claim Number: 162
ATTN DONNA JOHNSON                                    Claim Date: 08/10/2020
22 SUNNY HILLS DR                                     Debtor: EARTH FARE, INC.
ATHENS, GA 30601


UNSECURED                   Claimed:                            $350.00
RAPP, BRADLEY J                                       Claim Number: 10363
4162 KOALA CR                                         Claim Date: 08/18/2020
TEGA CAY, SC 29708                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $203.94




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 166
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 586         Filed 04/07/21     Page 176 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



RAPP, MARY A                                          Claim Number: 10365
4162 KOALA CIR                                        Claim Date: 08/18/2020
TEGA CAY, SC 29708                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $148.96
RATZ, JEFFREY K RATZ                                  Claim Number: 20127
7500 COVE POINT DR                                    Claim Date: 09/14/2020
RALEIGH, NC 27613                                     Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $227.25
RC BIGELOW INC                                        Claim Number: 152
ATTN JONATHAN SCOTT                                   Claim Date: 08/07/2020
201 BLACKROCK TPKE                                    Debtor: EARTH FARE, INC.
FAIRFIELD, CT 06825


UNSECURED                   Claimed:                      $16,161.72
RECS FLINT'S CROSSING, LLC                            Claim Number: 10142
CHRISTIAN & SMALL LLP                                 Claim Date: 07/22/2020
ATTN: DANIEL D. SPARKS, ESQ.                          Debtor: EARTH FARE, INC.
505 NORTH 20TH STREET, SUITE 1800
BIRMINGHAM, AL 35203

UNSECURED                   Claimed:                     $336,848.25                    Scheduled:                 $56,446.70
REDDING, JESSICA A                                    Claim Number: 10308
1922 IVY DR                                           Claim Date: 08/13/2020
COCOA, FL 32922                                       Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                           $250.38




Epiq Bankruptcy Solutions, LLC                                                                                                               Page: 167
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 177 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



REDDING, JESSICA A                                    Claim Number: 20029
1922 IVY DR                                           Claim Date: 08/13/2020
COCOA, FL 32922                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $250.38
PRIORITY                                                                            Scheduled:              $250.38
REDDING, JESSICA A                                    Claim Number: 20030
1922 IVY DR                                           Claim Date: 08/13/2020
COCOA, FL 32922                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $250.38
REESE, JASON R                                        Claim Number: 231
1719 BIRCHTON AVE                                     Claim Date: 08/13/2020
PORTAGE, MI 49024                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $660.00              Scheduled:              $660.00
REEVES, EMMA N                                        Claim Number: 10261
855 DRAKE DR                                          Claim Date: 08/10/2020
NEW FRANKLIN, OH 44216                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $840.48
REFRESCO BEVERAGES US INC                             Claim Number: 10132
8112 WOODLAND CENTER BLVD                             Claim Date: 06/11/2020
TAMPA, FL 33614                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $35,112.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 168
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 178 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



REHMAN, ACIF K                                        Claim Number: 20131
32363 NATURAL BRIDGE RD                               Claim Date: 11/28/2020
WESLEY CHAPEL, FL 33543                               Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $132.00
REID, FATIMA O                                        Claim Number: 10555
1600 PRESIDENT LN                                     Claim Date: 03/05/2021
HIGH POINT, NC 27265                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                             $0.00 UNDET
REID, FATIMA O                                        Claim Number: 20134
1600 PRESIDENT LN                                     Claim Date: 03/05/2021
HIGH POINT, NC 27265                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                             $0.00 UNDET
RELATIONSHOP INC                                      Claim Number: 94
ATTN GALEN WALTERS                                    Claim Date: 04/21/2020
33130 MAGNOLIA CIR, STE B                             Debtor: EARTH FARE, INC.
MAGNOLIA, TX 77354


UNSECURED                   Claimed:                     $104,357.39                Scheduled:          $104,357.39
RELIANCE VITAMIN COMPANY INC                          Claim Number: 10090
C/O LANCIANO & ASSOCIATES LLC                         Claim Date: 04/13/2020
ATTN LARRY E HARDCASTLE II, ESQ                       Debtor: EARTH FARE, INC.
2 ROUTE 31 NORTH                                      Comments: DOCKET: 531 (12/08/2020)
PENNINGTON, NJ 08534

ADMINISTRATIVE              Claimed:                       $7,913.74
UNSECURED                   Claimed:                      $32,433.16




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 169
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 179 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



REPUBLIC NATIONAL DISTRIBUTING CO                     Claim Number: 10495
9423 N MAIN ST                                        Claim Date: 08/24/2020
JACKSONVILLE, FL 32218                                Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                      $26,619.85
REPUBLIC NATIONAL DISTRIBUTING CO                     Claim Number: 20096
9423 N MAIN ST                                        Claim Date: 08/24/2020
JACKSONVILLE, FL 32218                                Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                      $26,619.85
REPUBLIC NATIONAL DISTRIBUTING CO                     Claim Number: 20097
9423 N MAIN ST                                        Claim Date: 08/24/2020
JACKSONVILLE, FL 32218                                Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $1,567.50
REPUBLIC NATIONAL DISTRIBUTING COMPANY                Claim Number: 235
14038 WASHINGTON HWY                                  Claim Date: 08/13/2020
ASHLAND, VA 23005                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,312.44
RETAIL DATA LLC                                       Claim Number: 10274
ATTN BENNY JONES, CONTROLLER                          Claim Date: 08/11/2020
11013 W BROAD ST, STE 300                             Debtor: EARTH FARE, INC.
GLEN ALLEN, VA 23060


UNSECURED                   Claimed:                      $38,982.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 170
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 180 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



RETAIL MARKETING SOLUTIONS LLC                        Claim Number: 61
PO BOX 799                                            Claim Date: 03/16/2020
WILKESBORO, NC 28697                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $17,214.16                Scheduled:              $16,529.22
REVENUE COMMISSIONER OF LEE COUNTY AL                 Claim Number: 437
C/O OLINE W PRICE ACTA, REV COMMISSIONER              Claim Date: 09/14/2020
PO BOX 2413                                           Debtor: EARTH FARE, INC.
OPELIKA, AL 36803                                     Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                           $8,597.52
TOTAL                       Claimed:                           $8,579.52
REVENUE COMMISSIONER OF LEE COUNTY AL                 Claim Number: 438
C/O OLINE W PRICE ACTA, REV COMMISSIONER              Claim Date: 09/14/2020
PO BOX 2413                                           Debtor: EARTH FARE, INC.
OPELIKA, AL 36803                                     Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                           $9,594.72
REYNOLDS, LISA E                                      Claim Number: 10472
5318 COLLEGEVIEW DR                                   Claim Date: 08/24/2020
OOLTEWAH, TN 37363-8734                               Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,261.09
REYNOLDS, ZACHARY T                                   Claim Number: 10234
11 LOOKOUT LN                                         Claim Date: 08/08/2020
MILLS RIVER, NC 28759                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,266.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 171
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 181 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



REZARCH, BRITTNEY N                                   Claim Number: 305
75 VALLEY VIEW DR                                     Claim Date: 08/18/2020
DUNLAP, TN 37327                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $354.00              Scheduled:              $354.00
RGIS LLC                                              Claim Number: 55
2000 E TAYLOR RD, STE 200                             Claim Date: 03/10/2020
AUBURN HILLS, MI 48326                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $19,500.00
RGIS LLC                                              Claim Number: 427
345 OWEN LN STE 131                                   Claim Date: 09/01/2020
WACO, TX 76710-5587                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 546 (01/14/2021)

UNSECURED                   Claimed:                      $19,500.00
RGOP 2 LLC                                            Claim Number: 10320
C/O BELK GAMBRELL ENTERPRISES                         Claim Date: 08/14/2020
ATTN MATTHEW POTTER, CFO                              Debtor: EARTH FARE, INC.
5625 FAIRVIEW RD                                      Comments: POSSIBLE DUPLICATE OF 20034
CHARLOTTE, NC 28209

PRIORITY                    Claimed:                             $0.00 UNDET
SECURED                     Claimed:                             $0.00 UNDET
RGOP 2 LLC                                            Claim Number: 20034
C/O BELK GAMBRELL ENTERPRISES                         Claim Date: 08/14/2020
ATTN MATTHEW POTTER, CFO                              Debtor: EARTH FARE, INC.
5625 FAIRVIEW RS
CHARLOTTE, NC 28209

ADMINISTRATIVE              Claimed:                      $39,931.84




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 172
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 182 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



RICHBOURG, ERIC                                       Claim Number: 10238
23 LINDEN AVE                                         Claim Date: 08/08/2020
ASHEVILLE, NC 28801                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                      $11,059.39
RICHBOURG, ERIC                                       Claim Number: 10418
23 LINDEN AVE                                         Claim Date: 08/21/2020
ASHEVILLE, NC 28801                                   Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      AMENDS CLAIM #10238

PRIORITY                    Claimed:                      $11,059.39
RICHLAND COUNTY TREASURY                              Claim Number: 454
PO BOX 11947                                          Claim Date: 12/15/2020
COLUMBIA, SC 29211                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $40,400.83
RICHLAND COUNTY TREASURY                              Claim Number: 455
PO BOX 11947                                          Claim Date: 12/17/2020
COLUMBIA, SC 29211                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $40,400.83
RICKEY HUNT SERVICES                                  Claim Number: 76
D/B/A ROTO-ROOTER                                     Claim Date: 03/23/2020
PO BOX 27031                                          Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37927


UNSECURED                   Claimed:                           $1,172.76




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 173
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 183 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



RICKEY HUNT SERVICES                                  Claim Number: 264
D/B/A ROTO ROOTER                                     Claim Date: 08/17/2020
PO BOX 27031                                          Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37927                                   Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $1,172.76
ROACH, CAROL R                                        Claim Number: 10307
2623 TEAKWOOD DR                                      Claim Date: 08/13/2020
CLEARWATER, FL 33764                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $463.13
ROANOKE GAS COMPANY                                   Claim Number: 157
519 KIMBALL AVE NE                                    Claim Date: 08/10/2020
ROANOKE, VA 24016                                     Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


UNSECURED                   Claimed:                           $1,632.14
ROBBINS, RYAN                                         Claim Number: 50026
2614 RAVENS GLASS CT                                  Claim Date: 08/21/2020
WILMINGTON, NC 28411                                  Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                              $0.00 UNDET
ROBERTS, KARINA MARLENE                               Claim Number: 20048
632 N WENDOVER RD, APT J                              Claim Date: 08/17/2020
CHARLOTTE, NC 28211                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $2,425.13




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 174
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 184 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



ROCHESTER, DANIELLE                                   Claim Number: 443
9014 63RD AVE E                                       Claim Date: 09/28/2020
BRADENTON, FL 34202                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $168.75              Scheduled:                $168.75
ROCKWELL FARMS INC                                    Claim Number: 10039
332 ROCKWELL FARMS RD                                 Claim Date: 02/25/2020
ROCKWELL, NC 28138                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,029.60                Scheduled:              $10,004.40
ROCKY TOP CLEANING                                    Claim Number: 161
2325 NORMAN SHOAF RD                                  Claim Date: 08/10/2020
WINSTON SALEM, NC 27107                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $335.34              Scheduled:                $335.34
RODRIGUEZ, LEYLA                                      Claim Number: 271
1293 WILD GOOSE TRL                                   Claim Date: 08/17/2020
SUMMERVILLE, SC 29483                                 Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:                $480.00
UNSECURED                   Claimed:                           $480.00
ROUND MOUNTAIN CREAMERY                               Claim Number: 10229
2203 OLD FORT RD                                      Claim Date: 08/07/2020
BLACK MOUNTAIN, NC 28711                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $873.54              Scheduled:                $873.54




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 175
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 185 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



RSC MECHANICAL INC                                    Claim Number: 10198
43750 GARFIELD RD                                     Claim Date: 08/06/2020
CLINTON TOWNSHIP, MI 48038                            Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                      $63,881.21                Scheduled:              $56,590.27
RUPUBLIC OF TEA, THE                                  Claim Number: 366
11051 N MOCKINGBIRD RD, STE A                         Claim Date: 08/21/2020
NASHVILLE, IL 62263                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                      $14,356.58
UNSECURED                   Claimed:                      $35,803.58                Scheduled:              $48,612.42
RUSSELL MCCALLS INC DBA GOURMET FOODS IN Claim Number: 96
D/B/A GOURMET FOODS INTL                 Claim Date: 04/24/2020
C/O TROUTMAN SANDERS LLP; MATTHEW BROOKS Debtor: EARTH FARE, INC.
600 PEACHTREE ST NE, STE 3000
ATLANTA, GA 30308

ADMINISTRATIVE              Claimed:                     $383,451.08
UNSECURED                   Claimed:                   $2,108,089.84
RUTLEDGE ECENIA PA                                    Claim Number: 10356
ATTN MAGGIE SCHULTZ, ESQ                              Claim Date: 08/18/2020
PO BOX 551                                            Debtor: EARTH FARE, INC.
TALLAHASSEE, FL 32302


UNSECURED                   Claimed:                           $2,347.06            Scheduled:               $1,086.00
RUVOLIS, DAVID                                        Claim Number: 10352
2170 N LAKE DR, APT 7025                              Claim Date: 08/17/2020
COLUMBIA, SC 29212                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                           $2,692.30




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 176
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 186 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



S-L DISTRIBUTION COMPANY LLC                          Claim Number: 62
1250 YORK ST                                          Claim Date: 03/16/2020
HANOVER, PA 17331                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $33,074.87
UNSECURED                   Claimed:                      $18,471.00
SADOWSKA, ZOFIA                                       Claim Number: 450
107 LITTLEFORD LN                                     Claim Date: 10/08/2020
CARY, NC 27519                                        Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                           $725.12
SAGE, MICHAEL H                                       Claim Number: 20009
3475 AUSTRIAN PINE WAY, APT 16A                       Claim Date: 08/05/2020
PORTAGE, MI 49024                                     Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $329.60              Scheduled:              $329.60
SAILPOINTE CREATIVE GROUP                             Claim Number: 10415
ATTN ACCTS RECIEV                                     Claim Date: 08/21/2020
3025 SALT CREEK LN                                    Debtor: EARTH FARE, INC.
ARLINGTON HEIGHTS, IL 60005                           Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                      $34,724.00
SAMARITANO, MARY JO                                   Claim Number: 10299
6535A CHASEWOOD DR                                    Claim Date: 08/13/2020
JUPITER, FL 33458                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $645.81




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 177
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 586         Filed 04/07/21    Page 187 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SAMARITANO, MARY JO                                   Claim Number: 10300
6535A CHASEWOOD DR                                    Claim Date: 08/13/2020
JUPITER, FL 33458                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                            $246.97
SAMI'S PITA BAKERY INC                                Claim Number: 10160
2399 E BUSCH BLVD                                     Claim Date: 08/04/2020
TAMPA, FL 33612                                       Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $8,994.97                Scheduled:                 $8,994.97
SANDERS DESIGN CO LLC                                 Claim Number: 10034
5771 TOMAL LN                                         Claim Date: 02/24/2020
JURUPA VALLEY, CA 92509                               Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,800.00                Scheduled:                 $4,800.00
SANDLE, MARY                                          Claim Number: 167
113 LOCHAVEN DR, APT 102                              Claim Date: 08/10/2020
CHARLESTON, SC 29414                                  Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                           $3,600.00                Scheduled:                  $250.20
TOTAL                       Claimed:                             $250.20
SANTA, ANGEL R BURGOS                                 Claim Number: 10192
2701 NE 7 ST, APT 301                                 Claim Date: 08/05/2020
OCALA, FL 34470                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                            $362.56




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 178
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 188 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SANTANA, BRANDON G                                    Claim Number: 20031
9701 GROVE LAKE WAY, UNIT 201                         Claim Date: 08/13/2020
KNOXVILLE, TN 37922                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,565.60
SATTLER, SABRINA R                                    Claim Number: 10546
1210 PITKIN AVE                                       Claim Date: 09/19/2020
AKRON, OH 44310                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $716.76
SAWNEE EMC                                            Claim Number: 377
543 ATLANTA HWY                                       Claim Date: 08/24/2020
CUMMING, GA 30040                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,722.29
SCHAAF, RODNEY                                        Claim Number: 185
4296 BABYLON AVE SW                                   Claim Date: 08/10/2020
MASSILLON, OH 44646                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,244.66
SCHALLER, MICHELE M                                   Claim Number: 394
4005 BELAIR RD                                        Claim Date: 08/24/2020
AUGUSTA, GA 30909                                     Debtor: EARTH FARE, INC.
                                                      Comments: POSSIBLE DUPLICATE OF 50030


PRIORITY                    Claimed:                           $1,913.52            Scheduled:              $1,913.52




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 179
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 189 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SCHALLER, MICHELE M                                   Claim Number: 50030
4005 BELAIR RD                                        Claim Date: 08/24/2020
AUGUSTA, GA 30909                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,913.52
SCHINDLER ELEVATOR CORPORATION                        Claim Number: 10355
1530 TIMBERWOLF DR                                    Claim Date: 08/18/2020
HOLLAND, OH 43528                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $136.40             Scheduled:              $136.40
SCHIPP, JAMES E, JR                                   Claim Number: 10368
121 WIGMORE LN                                        Claim Date: 08/19/2020
LEXINGTON, SC 29072                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $100.93
SCHIPP, JAMES E, JR                                   Claim Number: 20054
121 WIGMORE LN                                        Claim Date: 08/19/2020
LEXINGTON, SC 29072                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $3,367.32
SCHMIED, CAROL R                                      Claim Number: 10473
1927 WALDENS EDGE WAY                                 Claim Date: 08/24/2020
SIGNAL MOUNTAIN, TN 37377                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $791.93




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 180
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 190 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SCHNEIDER, DAVID R                                    Claim Number: 316
5314 IDUMEA RD                                        Claim Date: 08/19/2020
CORRYTON, TN 37721                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $962.82
SCHNEIDER, JOHN D JR                                  Claim Number: 144
5112 TIVOLI RUN                                       Claim Date: 08/07/2020
LAKEWOOD RANCH, FL 34211                              Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $568.70
SCHUBERT, KARINA                                      Claim Number: 369
RODENSLEINER STR 29                                   Claim Date: 08/24/2020
REICHELSHEIM, 64385                                   Debtor: EARTH FARE, INC.
GERMANY


UNSECURED                   Claimed:                             $0.00 UNDET
SCHUMACHER, COLLEEN                                   Claim Number: 50013
674 SCOTT PL NW                                       Claim Date: 08/14/2020
MASSILLON, OH 44647                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                             $0.00 UNDET
SCHUMACHER, COLLEEN L                                 Claim Number: 245
674 SCOTT PL NW                                       Claim Date: 08/14/2020
MASSILLON, OH 44647                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $590.40              Scheduled:              $590.40




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 181
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 191 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SCHWABE NORTH AMERICA INC                             Claim Number: 10124
D/B/A NATURE'S WAY                                    Claim Date: 05/21/2020
ATTN LINDA CHARLES                                    Debtor: EARTH FARE, INC.
825 CHALLENGER DR
GREEN BAY, WI 54311

UNSECURED                   Claimed:                      $83,002.30
SCOTT, KEVIN                                          Claim Number: 10478
1007 PHILLIP ST                                       Claim Date: 08/24/2020
GARNER, NC 27529                                      Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $527.51
SCOTT, KEVIN M                                        Claim Number: 10350
1007 PHILLIP ST                                       Claim Date: 08/17/2020
GARNER, NC 27529                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $527.51 UNLIQ
SEA OF GLASS INC                                      Claim Number: 180
D/B/A FISH WINDOW CLEANING                            Claim Date: 08/10/2020
PO BOX 111                                            Debtor: EARTH FARE, INC.
OSHTEMO, MI 49077


UNSECURED                   Claimed:                           $975.00
SEEMANN, DAVID S                                      Claim Number: 20116
2591 SMITH RD                                         Claim Date: 08/27/2020
AKRON, OH 44333                                       Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $736.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 182
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 192 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SEMINOLE MALL LP                                      Claim Number: 10115
C/O WICK PHILLIPS GOULD & MARTIN LLP                  Claim Date: 05/18/2020
ATTN JASON RUDD                                       Debtor: EARTH FARE, INC.
3131 MCKINNEY AVE, STE 100
DALLAS, TX 75204

UNSECURED                   Claimed:                     $801,818.80                Scheduled:              $72,266.25
SEQUEL NATURALS ULC                                   Claim Number: 10434
101-3001 WAYBURNE DR                                  Claim Date: 08/21/2020
BURNABY, BC V5G 4W3                                   Debtor: EARTH FARE, INC.
CANADA


ADMINISTRATIVE              Claimed:                       $7,314.47
UNSECURED                   Claimed:                      $19,725.21
SERRANO, CARLOS R                                     Claim Number: 10515
2820 NW 34TH ST                                       Claim Date: 08/25/2020
GAINESVILLE, FL 32605                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                           $1,188.40
SERRANO, CARLOS R                                     Claim Number: 20113
2820 NW 34TH ST                                       Claim Date: 08/25/2020
GAINESVILLE, FL 32605                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,188.40
SHEEHAN, DOUG                                         Claim Number: 251
59 TRAMMELL AVE                                       Claim Date: 08/14/2020
CANTON, NC 28716                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $320.00
UNSECURED                                                                           Scheduled:                $320.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 183
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 193 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SHEPHERD, TERESA P                                    Claim Number: 10480
4800 IRISH POTATO RD                                  Claim Date: 08/24/2020
KANNAPOLIS, NC 28083                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $576.64
SHERLIN, GEORGE T JR                                  Claim Number: 429
1114 BANCROFT RD                                      Claim Date: 09/03/2020
MCDONALD, TN 37353                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $676.23
SHINGLER, SHARON                                      Claim Number: 197
4114 KELLYBROOK DR                                    Claim Date: 08/10/2020
CONCORD, NC 28025                                     Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:               $14.98
UNSECURED                   Claimed:                            $14.98
SHINGLER, SHARON                                      Claim Number: 198
4114 KELLYBROOK DR                                    Claim Date: 08/10/2020
CONCORD, NC 28025                                     Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $769.23
UNSECURED                   Claimed:                           $769.23
SHOAF, ELIZABETH ARLENE                               Claim Number: 332
2268 TYRO RD                                          Claim Date: 08/20/2020
LEXINGTON, NC 27295                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $232.76              Scheduled:              $232.76




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 184
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 194 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SHOAF, ELIZABETH ARLENE                               Claim Number: 50024
2268 TYRO RD                                          Claim Date: 08/20/2020
LEXINGTON, NC 27295                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $232.76
SHOPS OF FAIRLAWN DELAWARE LLC                        Claim Number: 10428
629 EUCLID AVE, STE 1300                              Claim Date: 08/21/2020
CLEVELAND, OH 44114                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                     $419,754.92                Scheduled:              $33,282.37
SHOPS OF FAIRLAWN DELAWARE LLC                        Claim Number: 20070
629 EUCLID AVE, STE 1300                              Claim Date: 08/21/2020
CLEVELAND, OH 44114                                   Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                      $22,980.04
SHORT, DAVID G                                        Claim Number: 260
11220 MCGHEE RD                                       Claim Date: 08/14/2020
APISON, TN 37302                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $784.00              Scheduled:                $784.00
SHOWN & COMPANY INC                                   Claim Number: 20
D/B/A TENNESSEE'S BEST                                Claim Date: 02/24/2020
918 TIPTON STATION RD                                 Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37920


UNSECURED                   Claimed:                           $848.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 185
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 195 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SHOWN & COMPANY INC                                   Claim Number: 10268
D/B/A TENNESSEE'S BEST                                Claim Date: 08/11/2020
918 TIPTON STATION RD                                 Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37920                                   Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                            $848.00
SHREFFLER, JENNIFER S                                 Claim Number: 10256
70 S FAIR OAKS DR                                     Claim Date: 08/10/2020
HENDERSONVILLE, NC 28791                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $4,159.62
SHULTZ, PAUL RAY                                      Claim Number: 290
4412 PACKARD AVE NW                                   Claim Date: 08/17/2020
CANTON, OH 44709                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $630.42             Scheduled:              $630.42
SHUTTS & BOWEN LLP                                    Claim Number: 118
ATTN SUE ROTHMAN                                      Claim Date: 05/20/2020
300 S ORANGE AVE, STE 1600                            Debtor: EARTH FARE, INC.
ORLANDO, FL 32801


UNSECURED                   Claimed:                      $10,195.02
SIEFERT, NICOLE K                                     Claim Number: 10201
300 PALISADES, APT 105                                Claim Date: 08/06/2020
ASHEVILLE, NC 28803                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $154.50




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 186
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 196 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SIGNATURE SAUCES                                      Claim Number: 183
7169 E PLEASANT VALLEY RD                             Claim Date: 08/10/2020
INDEPENDENCE, OH 44131                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $189.00
SILK ROAD BAZAAR LLC                                  Claim Number: 3
180 GLENRIDGE AVE                                     Claim Date: 02/11/2020
MONTCLAIR, NJ 07042                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $32,910.00
SILK ROAD BAZAAR LLC                                  Claim Number: 10159
180 GLENRIDGE AVE                                     Claim Date: 08/04/2020
MONTCLAIR, NJ 07042                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $31,602.80                Scheduled:              $31,602.80
SIMON, ELLEN S                                        Claim Number: 283
11410 56TH ST CIR E                                   Claim Date: 08/17/2020
PARRISH, FL 34219                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $484.00              Scheduled:                $484.00
SIMONELLI, JAMES A                                    Claim Number: 352
207 RADFORD PL                                        Claim Date: 08/21/2020
KNOXVILLE, TN 37917                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $792.96              Scheduled:                $792.96




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 187
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 197 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SIMPLE KNEADS                                         Claim Number: 10512
2411 HANFORD RD                                       Claim Date: 08/24/2020
BURLINGTON, NC 27215                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $20,194.74 UNLIQ
SIMPSON, CLAIRE                                       Claim Number: 303
489 LAKE HENRY CIR                                    Claim Date: 08/18/2020
WINTERHAVEN, FL 33881                                 Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $238.04
UNSECURED                   Claimed:                            $238.04
SIMPSON-BARNES, SHARLEY                               Claim Number: 175
6036 BRADFORD ST                                      Claim Date: 08/10/2020
PORTAGE, MI 49024                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                                                                            Scheduled:              $305.52
UNSECURED                   Claimed:                           $2,016.00
SIMPSON-BARNES, SHARLEY                               Claim Number: 20015
6036 BRADFORD ST                                      Claim Date: 08/06/2020
PORTAGE, MI 49024                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $2,016.00
SIMPSON-BARNES, SHARLEY J                             Claim Number: 10367
6036 BRADFORD ST                                      Claim Date: 08/19/2020
PORTAGE, MI 49024-2554                                Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $305.52




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 188
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 198 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SINGH, PRITIMA                                        Claim Number: 10194
110 BRAINTREE CT                                      Claim Date: 08/05/2020
CARY, NC 27513                                        Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $267.25
SIX RIVERS MEDIA LLC                                  Claim Number: 327
701 LYNN GARDEN DR                                    Claim Date: 08/19/2020
KINGSPORT, TN 37660                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                              $0.00 UNDET
SIX RIVERS MEDIA LLC                                  Claim Number: 328
701 LYNN GARDEN DR                                    Claim Date: 08/19/2020
KINGSPORT, TN 37660                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,105.83            Scheduled:              $4,105.83
SIX RIVERS MEDIA LLC                                  Claim Number: 329
701 LYNN GARDEN DR                                    Claim Date: 08/19/2020
KINGSPORT, TN 37660                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $6,561.47            Scheduled:              $6,561.47
SKELLEY, RACHEL                                       Claim Number: 319
220 KENT M                                            Claim Date: 08/19/2020
WEST PALM BEACH, FL 33417                             Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $305.91             Scheduled:               $305.91




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 189
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 199 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SKYVIEW NATURALS PBC DBA SUNSOIL                      Claim Number: 10019
WENDY LAPINE KENNY                                    Claim Date: 02/14/2020
180 BATTERY STREET, SUITE 250                         Debtor: EARTH FARE, INC.
BURLINGTON, VT 05401


UNSECURED                   Claimed:                      $70,493.31
SLATON, SANDRA                                        Claim Number: 10263
172 COUNTRY WALK DR                                   Claim Date: 08/10/2020
POWELL, TN 37849                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                           $1,967.99
SLATON, SANDRA                                        Claim Number: 20025
172 COUNTRY WALK DR                                   Claim Date: 08/10/2020
POWELL, TN 37849                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,967.99
SLATON, SANDRA KAY                                    Claim Number: 246
172 COUNTRY WALK DR                                   Claim Date: 08/14/2020
POWELL, TN 37849                                      Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,322.88            Scheduled:              $1,322.88
SLATON, SANDRA KAY                                    Claim Number: 50012
172 COUNTRY WALK DR                                   Claim Date: 08/14/2020
POWELL, TN 37849                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,967.99




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 190
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 200 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SMITH, BRIAN P                                        Claim Number: 10166
4385 ELMHURST LN                                      Claim Date: 08/04/2020
CUMMING, GA 30028                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
PRIORITY                    Claimed:                              $0.00 UNDET
SMITH, BRIAN P                                        Claim Number: 20004
4385 ELMHURST LN                                      Claim Date: 08/04/2020
CUMMING, GA 30028                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
SMITH, BRIAN P                                        Claim Number: 20006
4385 ELMHURST LN                                      Claim Date: 08/04/2020
CUMMING, GA 30028                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
SMITH, BRIAN P                                        Claim Number: 20007
4385 ELMHURST LN                                      Claim Date: 08/04/2020
CUMMING, GA 30028                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
SMITH, HEATHER M                                      Claim Number: 409
12807 ATKINS CIR, DR #308                             Claim Date: 08/25/2020
CHARLOTTE, NC 28277                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,349.60




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 191
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 201 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SMITH, JOSHUA D                                       Claim Number: 10455
280 EDGEWOOD RD, APT A12                              Claim Date: 08/23/2020
ASHEVILLE, NC 28804                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $676.86
SMITH, KAITLYN A                                      Claim Number: 331
508 BRIARFIELD DR                                     Claim Date: 08/20/2020
FORT WAYNE, IN 46825                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $454.05             Scheduled:              $454.05
SMITH, KAITLYN E                                      Claim Number: 50023
508 BRIARFIELD DR                                     Claim Date: 08/20/2020
FORT WAYNE, IN 46825                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $454.05
SMITHFOODS INC                                        Claim Number: 18
PO BOX 87                                             Claim Date: 02/24/2020
1381 DAIRY LANE                                       Debtor: EARTH FARE, INC.
ORRVILLE, OH 44667


UNSECURED                   Claimed:                           $1,294.63
SMITHGALL, MICHAEL                                    Claim Number: 10246
1208 QUAIL DR                                         Claim Date: 08/09/2020
MONROE, NC 28112                                      Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $760.00
UNSECURED                   Claimed:                            $760.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 192
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 202 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SNIPE, HENRIETTA                                      Claim Number: 274
722 LONGFELLOW RD                                     Claim Date: 08/17/2020
CHARLESTON, SC 29407                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                              $0.27
SOLON SQUARE, LLC                                     Claim Number: 10079
C/O WILLIAM E. SCHONBERG, ESQ.                        Claim Date: 03/25/2020
200 PUBLIC SQUARE, SUITE 2300                         Debtor: EARTH FARE, INC.
CLEVELAND, OH 44114


UNSECURED                   Claimed:                   $7,070,580.96                Scheduled:          $146,208.95
SOSTRE, KEVIN X, JR                                   Claim Number: 10148
126 ALDENE AVE                                        Claim Date: 08/03/2020
GOOSE CREEK, SC 29445                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $649.44 UNDET
SOULE, MATTHEW S                                      Claim Number: 10325
3991 LANDERWOOD DR                                    Claim Date: 08/14/2020
GREENSBORO, NC 27405                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                              $0.00 UNDET
SOULE, MATTHEW SCOTT                                  Claim Number: 20037
3991 LANDERWOOD DR                                    Claim Date: 08/14/2020
GREENSBORO, NC 27405                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $2,883.89




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 193
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 203 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SOUTH CAROLINA DEPARTMENT OF REVENUE                  Claim Number: 123
PO BOX 12265                                          Claim Date: 06/12/2020
COLUMBIA, SC 29211                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                             $41.78
UNSECURED                   Claimed:                            $529.54
SOUTH CAROLINA DEPARTMENT OF REVENUE                  Claim Number: 338
PO BOX 12265                                          Claim Date: 08/20/2020
COLUMBIA, SC 29211                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                     $124,207.21
SOUTH WINDERMERE ASSOC LTD PARTNERSHIP                Claim Number: 20067
C/O GOULD & COMPANY                                   Claim Date: 08/21/2020
ATTN MR GOULD                                         Debtor: EARTH FARE, INC.
715 BOYLSTON ST
BOSTON, MA 02116

ADMINISTRATIVE              Claimed:                           $8,548.79
SOUTH WINDERMERE ASSOCIATES                           Claim Number: 10094
ATTN JAMES GOULD                                      Claim Date: 04/15/2020
715 BOYLSTON ST, 6TH FL                               Debtor: EARTH FARE, INC.
BOSTON, MA 02116


ADMINISTRATIVE              Claimed:                       $7,819.31
UNSECURED                   Claimed:                   $1,171,765.66
SOUTHEAST PET                                         Claim Number: 140
7775 THE BLUFFS, STE H                                Claim Date: 08/06/2020
AUSTELL, GA 30168                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,066.07            Scheduled:              $4,117.17




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 194
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 204 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SOUTHEASTERN FREIGHT LINES INC                        Claim Number: 4
PO BOX 1691                                           Claim Date: 02/11/2020
COLUMBIA, SC 29202                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $116.38
SOUTHEASTERN PRODUCTS INC                             Claim Number: 10414
145 SOUTHCHASE BLVD                                   Claim Date: 08/21/2020
FOUNTAIN INN, SC 29644                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                   $1,023,672.22                Scheduled:         $1,023,672.22
SOUTHERN EAGLE OF SOUTH CAROLINA                      Claim Number: 10199
1600 CHARLESTON REGIONAL PKWY                         Claim Date: 08/06/2020
CHARLESTON, SC 29492                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,194.20
SOUTHERN FUELWOOD INC                                 Claim Number: 10100
28826 W NEWBERRY RD                                   Claim Date: 04/22/2020
NEWBERRY, FL 32669                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,570.00            Scheduled:              $3,570.00
SOUTHERN GLAZER'S DISTRIBUTORS OF OHIO                Claim Number: 10127
14911 QUORUM DR, STE 150                              Claim Date: 05/28/2020
DALLAS, TX 75254                                      Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $411.55




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 195
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 205 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SOUTHERN GLAZER'S WINE AND SPIRITS OF FL              Claim Number: 10129
14911 QUORUM DR, STE 150                              Claim Date: 06/01/2020
DALLAS, TX 75254                                      Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $4,906.62
SOUTHERN GLAZER'S WINE AND SPIRITS OF IN              Claim Number: 10128
14911 QUORUM DR, STE 150                              Claim Date: 05/28/2020
DALLAS, TX 75254                                      Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $390.00
SOUTHERN STATES COMMERCIAL FOOD                       Claim Number: 365
SERVICE PROVIDER                                      Claim Date: 08/21/2020
5820 N CHURCH ST, STE PM B231                         Debtor: EARTH FARE, INC.
GREENSBORO, NC 27455


UNSECURED                   Claimed:                      $93,754.60
SPECIALTY BEVERAGE OF VA LLC                          Claim Number: 20026
5401 EUBANK RD                                        Claim Date: 08/11/2020
SANDSTON, VA 23150                                    Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $582.57
SPECIALTY FOODS SOUTH LLC                             Claim Number: 187
PO BOX 30279                                          Claim Date: 08/10/2020
CHARLESTON, SC 29417                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,680.75            Scheduled:              $1,680.75




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 196
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 206 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SPECTRUM                                              Claim Number: 10008
1600 DUBLIN RD                                        Claim Date: 02/13/2020
COLUMBUS, OH 43215                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 546 (01/14/2021)

UNSECURED                   Claimed:                              $0.00 UNDET
SPECTRUM                                              Claim Number: 10009
1600 DUBLIN RD                                        Claim Date: 02/13/2020
COLUMBUS, OH 43215                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $9,461.47
SPECTRUM                                              Claim Number: 10010
1600 DUBLIN RD                                        Claim Date: 02/13/2020
COLUMBUS, OH 43215                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,135.17
SPECTRUM                                              Claim Number: 10011
1600 DUBLIN RD                                        Claim Date: 02/13/2020
COLUMBUS, OH 43215                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,952.27
SPECTRUM                                              Claim Number: 10012
1600 DUBLIN RD                                        Claim Date: 02/13/2020
COLUMBUS, OH 43215                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,547.90




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 197
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 207 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SPECTRUM                                              Claim Number: 10013
1600 DUBLIN RD                                        Claim Date: 02/13/2020
COLUMBUS, OH 43215                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,287.83
SPECTRUM                                              Claim Number: 10014
1600 DUBLIN RD                                        Claim Date: 02/13/2020
COLUMBUS, OH 43215                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,820.91
SPECTRUM                                              Claim Number: 10016
1600 DUBLIN RD                                        Claim Date: 02/13/2020
COLUMBUS, OH 43215                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,742.64
SPECTRUM                                              Claim Number: 10017
1600 DUBLIN RD                                        Claim Date: 02/13/2020
COLUMBUS, OH 43215                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $959.35
SPENCER, CAROL                                        Claim Number: 10431
8830-C SW 94 ST                                       Claim Date: 08/21/2020
OCALA, FL 34481                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $742.70




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 198
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 208 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SPENCER, ELENA T                                      Claim Number: 155
3247 53RD TER N                                       Claim Date: 08/10/2020
SAINT PETERSBURG, FL 33714                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                              $0.00 UNDET
SPLIT CREEK FARM LLC                                  Claim Number: 147
3806 CENTERVILLE RD                                   Claim Date: 08/07/2020
ANDERSON, SC 29625                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,980.46            Scheduled:              $1,980.46
SPLIT CREEK FARM, LLC                                 Claim Number: 10002
3806 CENTERVILLE RD.                                  Claim Date: 02/08/2020
ANDERSON, SC 29625                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,980.46
SRS REAL ESTATE PARTNERS - SOUTHEAST LLC              Claim Number: 84
C/O DEVIN B PHILLIPS                                  Claim Date: 04/07/2020
5887 GLENRIDGE DR NE, STE 275                         Debtor: EARTH FARE, INC.
ATLANTA, GA 30328


UNSECURED                   Claimed:                     $280,630.72
ST JOHNS PARKWAY LAND TRUST                           Claim Number: 10499
1 SLEIMAN PKWY, STE 240                               Claim Date: 08/24/2020
JACKSONVILLE, FL 32216                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                   $1,436,775.72                Scheduled:          $821,500.83




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 199
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 209 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



STALEY, DANIEL T                                      Claim Number: 10456
3607 S HUBERT AVE                                     Claim Date: 08/23/2020
TAMPA, FL 33629                                       Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $144.23
STANLEY CONVERGENT SECURITY SOLUTIONS                 Claim Number: 122
8350 SUNLIGHT DR                                      Claim Date: 06/04/2020
FISHERS, IN 46037                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $64,279.88
STAPLES BUSINESS ADVANTAGE                            Claim Number: 5
7 TECHNOLOGY CIR                                      Claim Date: 02/11/2020
COLUMBIA, SC 29203                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $43,644.07
STASHER INC                                           Claim Number: 400
1310 63RD ST                                          Claim Date: 08/24/2020
EMERYVILLE, CA 94608                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $40,736.04                Scheduled:              $41,515.66
STATE OF FLORIDA - DEPT OF REVENUE                    Claim Number: 108
C/O FREDERICK F RUDZIK, ESQ                           Claim Date: 05/05/2020
PO BOX 6668                                           Debtor: EARTH FARE, INC.
TALLAHASSEE, FL 32314-6668                            Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

PRIORITY                    Claimed:                     $106,243.43
UNSECURED                   Claimed:                         $446.75




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 200
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 210 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



STATE, THE                                            Claim Number: 106
C/O THE MCCLATCHY COMPANY                             Claim Date: 05/01/2020
ATTN JUAN CORNEJO, ASST GENERAL COUNSEL               Debtor: EARTH FARE, INC.
2100 Q ST
SACRAMENTO, CA 95816

UNSECURED                   Claimed:                           $3,866.25 UNLIQ
STATON, EMILY J                                       Claim Number: 10235
210 S TREMONT DR                                      Claim Date: 08/08/2020
GREENSBORO, NC 27403                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,488.14
STEIN'S HONEY                                         Claim Number: 412
5345 W COLLINS RD                                     Claim Date: 08/26/2020
COLLINS, OH 44826                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 546 (01/14/2021)

UNSECURED                   Claimed:                      $10,257.00
STEIN'S HONEY                                         Claim Number: 10004
5345 WEST COLLINS ROAD                                Claim Date: 02/11/2020
COLLINS, OH 44826                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $10,257.00                Scheduled:              $10,257.00
STERNER, CHARLENE M                                   Claim Number: 20104
525 CHIPPEWA AVE NE                                   Claim Date: 08/24/2020
PALM BAY, FL 32907                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $254.60




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 201
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 586         Filed 04/07/21     Page 211 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



STEVE H LLC AND BOB J LLC                             Claim Number: 10135
C/O ELIZABETH T DECHANT, ESQ                          Claim Date: 06/29/2020
PO BOX 7647                                           Debtor: EARTH FARE, INC.
ASHEVILLE, NC 28802


UNSECURED                   Claimed:                     $326,389.00                    Scheduled:                 $25,032.50
STEVENSON, MICHAEL A                                  Claim Number: 391
508 SURREY RD                                         Claim Date: 08/24/2020
KNOXVILLE, TN 37915                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                           $245.99                  Scheduled:                   $245.99
STEVENSON, MICHAEL A                                  Claim Number: 50027
508 SURREY RD                                         Claim Date: 08/24/2020
KNOXVILLE, TN 37915                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $0.00 UNDET
STEWART, CARLA M                                      Claim Number: 10354
17 WINDING LN                                         Claim Date: 08/18/2020
RINGGOLD, GA 30736                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $22.48
STOCKELL, ANGELA C                                    Claim Number: 10463
1372 BUNTS RD, APT 2                                  Claim Date: 08/23/2020
LAKEWOOD, OH 44107                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $235.00




Epiq Bankruptcy Solutions, LLC                                                                                                               Page: 202
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 212 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



STONECIPHER, JESSICA JEAN                             Claim Number: 10283
614 SW 27TH CT                                        Claim Date: 08/12/2020
GAINESVILLE, FL 32601                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                             $69.00
STORES CONSULTING GROUP, THE                          Claim Number: 10042
ATTN RICK MARINO                                      Claim Date: 02/26/2020
1929 ROMBACH GROUP                                    Debtor: EARTH FARE, INC.
WILMINGTON, OH 45177


UNSECURED                   Claimed:                     $727,461.02 UNLIQ
SULLIVAN, CHRISTOPHER LEN                             Claim Number: 348
5619 NEUBERT SPRINGS RD                               Claim Date: 08/21/2020
KNOXVILLE, TN 37920                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $565.39             Scheduled:               $565.39
SUMMERVILLE COMMUNICATIONS                            Claim Number: 219
134 COLUMBUS ST                                       Claim Date: 08/11/2020
CHARLESTON, SC 29403                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $9,035.00            Scheduled:              $9,035.00
SUMSKI, GREGORY M                                     Claim Number: 10516
346 PEARL ST                                          Claim Date: 08/25/2020
PENDLETON, IN 46064                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,225.97




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 203
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 213 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SUMSKI, GREGORY M                                     Claim Number: 10517
346 PEARL ST                                          Claim Date: 08/25/2020
PENDLETON, IN 46064                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                            $298.00
SUNBEAM CANDLES, INC.                                 Claim Number: 10058
1514 MECKLENBURG RD                                   Claim Date: 03/10/2020
ITHACA, NY 14850                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $6,891.00
SUNBEAM CANDLES, INC.                                 Claim Number: 10059
1514 MECKLENBURG RD                                   Claim Date: 03/10/2020
ITHACA, NY 14850                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,723.51
SUNBEAN CANDLES, INC.                                 Claim Number: 10080
1514 MECKLENBURG RD                                   Claim Date: 03/25/2020
ITHACA, NY 14850                                      Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      AMENDS CLAIM #10058

ADMINISTRATIVE              Claimed:                           $6,146.40
UNSECURED                   Claimed:                             $744.60            Scheduled:              $10,142.30
SUNBELT RENTALS                                       Claim Number: 10
1275 W MOUND ST                                       Claim Date: 02/18/2020
COLUMBUS, OH 43223                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $12,211.30                Scheduled:              $12,211.30




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 204
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 214 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SUNBURST TROUT FARM LLC                               Claim Number: 20013
PO BOX 1484                                           Claim Date: 08/06/2020
WAYNESVILLE, NC 28786                                 Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                           $1,541.09
UNSECURED                   Claimed:                           $3,715.92            Scheduled:               $5,257.01
SUNRISE BROADCASING LLC                               Claim Number: 10525
25 N KERR AVE                                         Claim Date: 08/27/2020
WILMINGTON, NC 28405                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $8,446.45            Scheduled:               $8,446.45
SUNWARRIOR                                            Claim Number: 297
2250 N CORAL CANYON BLVD, #100                        Claim Date: 08/17/2020
WASHINGTON, UT 84780                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $14,304.72                Scheduled:              $12,041.61
SUPERMARKET SYSTEMS, INC.                             Claim Number: 20115
PO BOX 472513                                         Claim Date: 08/26/2020
CHARLOTTE, NC 28247-2513                              Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                      $53,979.90
UNSECURED                                                                           Scheduled:              $53,979.90
SUPPLIES DISTRIBUTORS INC                             Claim Number: 10506
C/O SHAPIRO BEIGING BARBER OTTESON LLP                Claim Date: 08/24/2020
ATTN JOHN C LEININGER                                 Debtor: EARTH FARE, INC.
5430 LYNDON B JOHNSON FWY, STE 1540
DALLAS, TX 75240

UNSECURED                   Claimed:                           $7,968.45




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 205
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 215 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SUPPLIES DISTRIBUTORS INC                             Claim Number: 20106
C/O SHAPIRO BIEGING BARBER OTTESON LLP                Claim Date: 08/24/2020
ATTN JOHN C LEININGER                                 Debtor: EARTH FARE, INC.
5430 LYNDON B JOHNSON FRWY, STE 1540                  Comments: DOCKET: 531 (12/08/2020)
DALLAS, TX 75240

ADMINISTRATIVE              Claimed:                           $1,485.49
SUPPLY CHAIN SERVICES                                 Claim Number: 20103
7800 3RD ST N, STE 920                                Claim Date: 08/24/2020
OAKDALE, MN 55128                                     Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                              $0.00 UNDET
SUSAN SCHMIDT                                         Claim Number: 281
D/B/A SCHMIDT FAMILY FARMS                            Claim Date: 08/17/2020
4282 STATE RD                                         Debtor: EARTH FARE, INC.
MEDINA, OH 44256                                      Comments: POSSIBLE DUPLICATE OF 10023


UNSECURED                   Claimed:                           $1,879.68
SUSAN SCHMIDT DBA SCHMIDT FAMILY FARMS                Claim Number: 10023
4282 STATE ROAD                                       Claim Date: 02/18/2020
MEDINA, OH 44256                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $1,879.68
SUSO 4 BATTLEGROUND LP                                Claim Number: 10497
C/O LIPPES MATHIAS WEXLER FRIEDMAN LLP                Claim Date: 08/24/2020
ATTN JOHN A MUELLER                                   Debtor: EARTH FARE, INC.
50 FOUNTAIN PLZ, STE 1700
BUFFALO, NY 14202

UNSECURED                   Claimed:                     $289,228.91




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 206
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 216 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SWANSON, ERIC                                         Claim Number: 177
25 TURNPIKE RDG                                       Claim Date: 08/10/2020
CANDLER, NC 28715                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $120.00             Scheduled:                $120.00
SWANSON, JAMES ERIC                                   Claim Number: 178
25 TURNPIKE RDG                                       Claim Date: 08/10/2020
CANDLER, NC 28715                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $4,225.74            Scheduled:               $4,225.74
SWANSON, KEVIN D                                      Claim Number: 387
2902 OAK CREST AVE SW                                 Claim Date: 08/24/2020
ROANOKE, VA 24015                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,241.92            Scheduled:               $1,241.92
SWEETWATER ORGANIC COFFEE COMPANY                     Claim Number: 10317
1331 S MAIN S                                         Claim Date: 08/14/2020
GAINESVILLE, FL 32601                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $13,704.71                Scheduled:              $10,476.64
SWEETWATER VALLEY FARM INC                            Claim Number: 263
17988 W LEE HWY                                       Claim Date: 08/14/2020
PHILADELPHIA, TN 37846                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $822.05             Scheduled:               $1,656.90




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 207
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 217 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



SYMONETTE, TERRANCE                                   Claim Number: 10471
PO BOX 621                                            Claim Date: 08/24/2020
DADE CITY, FL 33529                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                      $20,000.00
SYMONETTE, TERRANCE                                   Claim Number: 20090
PO BOX 621                                            Claim Date: 08/24/2020
DADE CITY, FL 33526                                   Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                              $0.00 UNDET
SYMPHONY NATURAL HEALTH, INC.                         Claim Number: 10073
2550 S. DECKER LAKE BLVD, UNIT 28                     Claim Date: 03/23/2020
WEST VALLEY CITY, UT 84119                            Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $5,493.58
TAHERI, FARYAL                                        Claim Number: 150
4140 PINE GLADES RD                                   Claim Date: 08/07/2020
WEST PALM BEACH, FL 33406                             Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                             $55.00             Scheduled:               $55.00
TAHERI, FARYAL                                        Claim Number: 153
4140 PINE GLADES RD                                   Claim Date: 08/07/2020
WEST PALM BEACH, FL 33406                             Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $55.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 208
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 218 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



TAHERI, NAJAM                                         Claim Number: 194
4140 PINE GLADES RD                                   Claim Date: 08/10/2020
WEST PALM BEACH, FL 33406                             Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $55.00
SECURED                     Claimed:                              $0.00
TAHERI, NAJAM                                         Claim Number: 50002
4140 PINE GLADES RD                                   Claim Date: 08/10/2020
WEST PALM BEACH, FL 33406                             Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $55.00
TAKACS, MARTIN A                                      Claim Number: 20042
4169 CLAGUE RD                                        Claim Date: 08/16/2020
NORTH OLMSTED, OH 44070                               Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,338.26            Scheduled:              $1,338.26
TARDY, JENNIFER                                       Claim Number: 20062
215 FLORES LN                                         Claim Date: 08/20/2020
MARTINEZ, GA 30907                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,992.32
TARDY, JENNIFER RENEE                                 Claim Number: 10396
215 FLORES LN                                         Claim Date: 08/20/2020
MARTINEZ, GA 30907                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,992.32




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 209
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586    Filed 04/07/21    Page 219 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



TAYLOR ENGLISH & DUMA LLP                             Claim Number: 213
1600 PARKWOOD CIR, STE 400                            Claim Date: 08/11/2020
ATLANTA, GA 30339                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $4,504.50            Scheduled:               $4,504.50
TAYLOR, DAVID MICHAEL                                 Claim Number: 415
1185 W MOUNTAIN VIEW RD, APT 1525                     Claim Date: 08/26/2020
JOHNSON CITY, TN 37604                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $5,463.63
TAYLOR, MARVIN C                                      Claim Number: 451
4016 TREHURST CT                                      Claim Date: 10/22/2020
CHARLOTTE, NC 28269                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $559.80
TEBEAU, LAUREN M                                      Claim Number: 426
1436 DAHLIA RD                                        Claim Date: 08/31/2020
COLUMBIA, SC 29205                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $636.60
TENNESSEE DEPARTMENT OF REVENUE                       Claim Number: 10227
TDOR                                                  Claim Date: 08/07/2020
C/O ATTORNEY GENERAL                                  Debtor: EARTH FARE, INC.
PO BOX 20207                                          Comments: POSSIBLY AMENDED BY 10557
NASHVILLE, TN 37202                                   DOCKET: 511 (11/10/2020)

PRIORITY                    Claimed:                   $2,634,286.63 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 210
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 220 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



TENNESSEE DEPARTMENT OF REVENUE                       Claim Number: 10557
C/O ATTORNEY GENERAL                                  Claim Date: 03/16/2021
PO BOX 20207                                          Debtor: EARTH FARE, INC.
NASHVILLE, TN 37202                                   Comments:
                                                      AMENDS CLAIM #10227

PRIORITY                    Claimed:                     $219,697.24 UNLIQ
TERAMO, FAITH P                                       Claim Number: 10454
3642 100 TER N                                        Claim Date: 08/23/2020
PINELLAS PARK, FL 33782                               Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:                $463.68
UNSECURED                   Claimed:                           $463.68
TERAMO, PASCUAL L                                     Claim Number: 20079
3642 100TH TER N                                      Claim Date: 08/23/2020
PINELLAS PARK, FL 33782                               Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $912.24              Scheduled:                $912.24
THOMAS SIGN & AWNING COMPANY INC                      Claim Number: 10217
C/O TRENAM LAW                                        Claim Date: 08/07/2020
ATTN STEPHANIE C LIEB                                 Debtor: EARTH FARE, INC.
101 E KENNEDY BLVD, STE 2700
TAMPA, FL 33602

UNSECURED                   Claimed:                      $31,598.80                Scheduled:              $31,598.80
THOMAS SIGN & AWNING COMPANY INC                      Claim Number: 20017
C/O TRENAM LAW                                        Claim Date: 08/07/2020
ATTN STEPHANIE C LIEB                                 Debtor: EARTH FARE, INC.
101 E KENNEDY BLVD, STE 2700                          Comments: DOCKET: 550 (01/19/2021)
TAMPA, FL 33602

UNSECURED                   Claimed:                      $15,665.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 211
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 221 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



THOMAS, HERB B                                        Claim Number: 10397
215 FLORES LN                                         Claim Date: 08/20/2020
MARTINEZ, GA 30907                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $2,519.99            Scheduled:              $2,519.99
THOMAS, KENNETH                                       Claim Number: 143
3937 WINDCHIME LN                                     Claim Date: 08/07/2020
LAKELAND, FL 33811                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $300.60             Scheduled:               $300.60
THOMPSON, CHANELL                                     Claim Number: 298
1190 CHESTER AVE                                      Claim Date: 08/17/2020
AKRON, OH 44314                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $412.00             Scheduled:               $412.00
THOMPSON, J K                                         Claim Number: 20105
27 OAKLEY PL                                          Claim Date: 08/24/2020
ASHEVILLE, NC 28806                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,089.42
THOMPSON, OGARTH                                      Claim Number: 299
1190 CHESTER AVE                                      Claim Date: 08/07/2020
AKRON, OH 44314                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                             $51.60             Scheduled:                $51.60




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 212
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 222 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



THORNLEY SERVICE DBA ROTO ROOTER                      Claim Number: 10057
3630 OLD CHARLESTON HIGHWAY                           Claim Date: 03/10/2020
APT 502                                               Debtor: EARTH FARE, INC.
JOHNS ISLAND, SC 29455


UNSECURED                   Claimed:                            $258.50
THOUSAND FACES COFFEE                                 Claim Number: 10319
510 N THOMAS ST                                       Claim Date: 08/14/2020
ATHENS, GA 30601                                      Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,420.41            Scheduled:               $2,420.41
THRESHOLD ENTERPRISES LTD                             Claim Number: 10178
PO BOX 775191                                         Claim Date: 08/05/2020
CHICAGO, IL 60677-5191                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $21,995.50
TICKIWOO FARM LLC                                     Claim Number: 255
ATTN PAULA TAPNER                                     Claim Date: 08/14/2020
945 COUNTY RD, 116                                    Debtor: EARTH FARE, INC.
ATHENS, TN 37308


UNSECURED                   Claimed:                           $1,102.50            Scheduled:               $1,102.50
TINY FOOTPRINT DISTRIBUTION LLC                       Claim Number: 10373
5310 E 25TH ST                                        Claim Date: 08/19/2020
INDIANAPOLIS, IN 46218                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $28,838.09                Scheduled:              $25,370.78




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 213
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 223 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



TKC-SMP STEELE CREEK LLC                              Claim Number: 10469
C/O MOORE & VAN ALLEN PLLC                            Claim Date: 08/24/2020
ATTN LUIS M LLUBERAS                                  Debtor: EARTH FARE, INC.
100 N TRYON ST, STE 4700
CHARLOTTE, NC 28202

ADMINISTRATIVE              Claimed:                           $0.00 UNLIQ
UNSECURED                   Claimed:                     $156,662.07 UNLIQ
TOKARZ, EVAN                                          Claim Number: 10240
17814 FALLOWFIELD DR                                  Claim Date: 08/08/2020
LUTZ, FL 33549                                        Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $80.00
TOOMER, KIMBERLY                                      Claim Number: 20091
PO BOX 621                                            Claim Date: 08/24/2020
DADE CITY, FL 33526                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


ADMINISTRATIVE              Claimed:                             $0.00 UNDET
TOOMER, KIMBERLY D                                    Claim Number: 10470
PO BOX 621                                            Claim Date: 08/24/2020
DADE CITY, FL 33526-0621                              Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

UNSECURED                   Claimed:                             $0.00 UNDET
TOP SHELF                                             Claim Number: 10257
3108 CLOVER HILL RIDGE RD                             Claim Date: 08/10/2020
MARYVILLE, TN 37801-9523                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $280.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 214
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 224 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



TOWN OF FLETCHER                                      Claim Number: 174
300 OLD CANE CREEK RD                                 Claim Date: 08/10/2020
FLETCHER, NC 28732                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                      $23,327.41                Scheduled:               $1,400.00 UNLIQ
SECURED                     Claimed:                           $0.00
TOWN OF HUNTERSVILLE                                  Claim Number: 381
PO BOX 664                                            Claim Date: 08/24/2020
HUNTERSVILLE, NC 28070                                Debtor: EARTH FARE, INC.



SECURED                     Claimed:                           $4,735.70
TRADE FIXTURES LLC                                    Claim Number: 8
1501 WESTPARK DR, STE 5                               Claim Date: 02/18/2020
LITTLE ROCK, AR 72204                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $48,151.64                Scheduled:              $48,151.64
TRADE LABELS INC                                      Claim Number: 363
28 COTTRELL ST                                        Claim Date: 08/21/2020
MYSTIC, CT 06355                                      Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:                 $120.48
UNSECURED                   Claimed:                           $2,895.40            Scheduled:               $2,207.65
TRADE WINDS DISTRIBUTION LLC                          Claim Number: 10509
1557 RUNNYMEADE RD NE                                 Claim Date: 08/24/2020
ATLANTA, GA 30319                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $12,867.08                Scheduled:              $11,367.72




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 215
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 225 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



TRANSCONTINENTAL ROBBIE INC                           Claim Number: 10221
ATTN MATT DUTCHER                                     Claim Date: 08/07/2020
10810 MID AMERICA AVE                                 Debtor: EARTH FARE, INC.
LENEXA, KS 66219


UNSECURED                   Claimed:                      $59,486.00
TREASURER OF VIRGINIA                                 Claim Number: 10324
C/O VA DEPT OF THE TREASURY                           Claim Date: 08/14/2020
ATTN UNCLAIMED PROPERTY DIVISION                      Debtor: EARTH FARE, INC.
PO BOX 2478
RICHMOND, VA 23218-2478

UNSECURED                   Claimed:                              $0.00 UNDET
TRIAD SERVICE CENTER                                  Claim Number: 10267
PO BOX 1803                                           Claim Date: 08/11/2020
GRAND RAPIDS, MI 49501                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,975.10            Scheduled:              $1,975.10
TRUE SHINE WINDOW WASHERS INC                         Claim Number: 218
5600 ST ELMO AVE                                      Claim Date: 08/11/2020
CHATTANOOGA, TN 37409                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $229.60             Scheduled:               $326.00
TRUSTWAVE HOLDINGS INC                                Claim Number: 86
70 W MADISON ST, STE 600                              Claim Date: 04/10/2020
CHICAGO, IL 60602                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $7,789.58




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 216
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 226 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



TRYON DISTRIBUTING LLC                                Claim Number: 20016
C/O JOHNSTON ALLISON & HORD PA                        Claim Date: 08/07/2020
ATTN SCOTT R MILLER                                   Debtor: EARTH FARE, INC.
1065 E MOREHEAD ST
CHARLOTTE, NC 28204

ADMINISTRATIVE              Claimed:                           $4,917.91
TWITTY, STEVIE RASHAD                                 Claim Number: 10359
17 MELTON DR                                          Claim Date: 08/18/2020
ASHEVILLE, NC 28805                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,660.17
TWO ROOSTERS LLC                                      Claim Number: 374
PO BOX 4488                                           Claim Date: 08/24/2020
ROANOKE, VA 24015                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $336.00             Scheduled:                $336.00
ULTIMA HEALTH PRODUCTS INC                            Claim Number: 10534
PO BOX 746                                            Claim Date: 09/01/2020
CORTLAND, OH 44410                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $25,082.80                Scheduled:              $18,994.12
UNITED BEVERAGES OF NC LLC                            Claim Number: 10342
PO BOX 818                                            Claim Date: 08/17/2020
HICKORY, NC 28603                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,185.36




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 217
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 227 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



UNITED NATURAL FOODS INC                              Claim Number: 10483
C/O LANDIS RATH & COBB LLP                            Claim Date: 08/24/2020
ATTN RICHARD S COBB & MATTHEW R PIERCE                Debtor: EARTH FARE, INC.
919 MARKET ST, STE 1800
WILMINGTON, DE 19801

ADMINISTRATIVE              Claimed:                   $5,425,761.47 UNLIQ
UNSECURED                   Claimed:                   $9,846,613.53 UNLIQ
UNITED TELEPHONE SOUTHEAST - TN                       Claim Number: 67
D/B/A CENTURYLINK                                     Claim Date: 03/17/2020
ATTN LEGAL-BKY                                        Debtor: EARTH FARE, INC.
1025 EL DORADO BLVD
BROOMFIELD, CO 80021

UNSECURED                   Claimed:                            $362.17
UNITREX LTD                                           Claim Number: 10060
5060 TAYLOR RD                                        Claim Date: 03/11/2020
BEDFORD HEIGHTS, OH 44128                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $19,359.00                Scheduled:              $19,482.60
USA NANFANG FOOD INDUSTRY INC                         Claim Number: 10402
ATTN BRIAN LIU                                        Claim Date: 08/20/2020
6905 ARAGON CIR                                       Debtor: EARTH FARE, INC.
BUENA PARK, CA 90620


UNSECURED                   Claimed:                           $1,752.17            Scheduled:               $1,752.17
USRP 1 LLC                                            Claim Number: 10490
C/O REGENCY CENTERS LP                                Claim Date: 08/24/2020
ATTN ERNST BELL, ESQ                                  Debtor: EARTH FARE, INC.
ONE INDEPENDENT DR                                    Comments: DOCKET: 550 (01/19/2021)
JACKSONVILLE, FL 32202

UNSECURED                   Claimed:                   $1,818,689.43




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 218
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 228 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



VACUUM PLUMBING SYSTEMS LLC                           Claim Number: 288
C/O VPS LLC                                           Claim Date: 08/17/2020
3504-361 HWY 153                                      Debtor: EARTH FARE, INC.
GREENVILLE, SC 29611


UNSECURED                   Claimed:                           $3,622.51            Scheduled:              $3,622.51
VAIL, TERRY S                                         Claim Number: 20049
1304 WOODLAND AVE                                     Claim Date: 08/17/2020
JOHNSON CITY, TN 37601                                Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,654.09
VARNER, STEVEN                                        Claim Number: 239
382 HWY 70 W                                          Claim Date: 08/13/2020
LENOIR CITY, TN 37771                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,993.20            Scheduled:              $1,993.20
VAUGHN, BRYAN                                         Claim Number: 10458
1110 HANCOCK ST                                       Claim Date: 08/23/2020
COLUMBIA, SC 29205                                    Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,625.40
VECTREN ENERGY DELIVERY                               Claim Number: 10143
ONE VECTREN SQ                                        Claim Date: 07/23/2020
EVANSVILLE, IN 47708                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                           $4,745.78




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 219
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 229 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



VEGAN HEAVENLY DELIGHTS INC                           Claim Number: 10544
3795 OLEANDER AVE                                     Claim Date: 09/17/2020
FORT PIERCE, FL 34982                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $504.00
VELAZQUEZ, MARC A                                     Claim Number: 10313
7705 HOLLISWOOD CT, APT 426                           Claim Date: 08/14/2020
CHARLOTTE, NC 28217                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/03/2020)


PRIORITY                    Claimed:                            $406.64
VELAZQUEZ, MARC A                                     Claim Number: 20032
7705 HOLLISWOOD CT, APT 426                           Claim Date: 08/14/2020
CHARLOTTE, NC 28217                                   Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $406.64
VILLAGES DAILY SUN, THE                               Claim Number: 10035
1100 MAIN STREET                                      Claim Date: 02/25/2020
THE VILLAGES, FL 32159                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $27,322.00
VILLARREAL, ANNETTE K                                 Claim Number: 148
2050 SHADY POND DR                                    Claim Date: 08/07/2020
LAKE WYLIE, SC 29710                                  Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $1,250.00
UNSECURED                   Claimed:                           $1,250.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 220
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 230 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



VITAL PLANET LLC                                      Claim Number: 10222
133 CANDY LN                                          Claim Date: 08/07/2020
PALM HARBOR, FL 34683                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,030.20            Scheduled:               $1,210.59
VITAL PROTEINS LLC                                    Claim Number: 10126
C/O COFACE NORTH AMERICA INS COMPANY                  Claim Date: 05/27/2020
650 COLLEGE RD E, STE 2005                            Debtor: EARTH FARE, INC.
PRINCETON, NJ 08540


UNSECURED                   Claimed:                      $74,653.84
VITALITY WORKS                                        Claim Number: 10093
8500 BLUEWATER RD NW                                  Claim Date: 04/15/2020
ALBUQUERQUE, NM 87121                                 Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                      $56,279.07                Scheduled:              $45,796.01
VITAMER LABORATORIES                                  Claim Number: 20060
46 CORPORATE PARK, STE 200                            Claim Date: 08/19/2020
IRVINE, CA 92606                                      Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


ADMINISTRATIVE              Claimed:                      $38,990.82
UNSECURED                   Claimed:                     $120,375.26
VOLTZ, ELAINE M                                       Claim Number: 10309
2407 SUMAC DR                                         Claim Date: 08/13/2020
AUGUSTA, GA 30906                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $642.39




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 221
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 231 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



VOYER, CLEMENT L III                                  Claim Number: 10191
11824 MCCOY RD                                        Claim Date: 08/05/2020
HUNTERSVILLE, NC 28078                                Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $958.27
WADE, DARRIUS                                         Claim Number: 351
520 S BULL ST                                         Claim Date: 08/21/2020
COLUMBIA, SC 29205                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                           $105.00
WAGENHEIM, LESLIE S                                   Claim Number: 289
9333 BILL REED RD                                     Claim Date: 08/17/2020
OOLTEWAH, TN 37363                                    Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $187.14
UNSECURED                   Claimed:                           $187.14
WAGNER, CODY J                                        Claim Number: 10520
12405 ST JOE RD                                       Claim Date: 08/26/2020
GRABILL, IN 46741                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $326.40
WALKER, SHURANDA                                      Claim Number: 10236
PO BOX 286                                            Claim Date: 08/08/2020
TOPPING, VA 23169                                     Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                           $183.59




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 222
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 232 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



WALL, MIEKE                                           Claim Number: 216
15137 TAYLOR RIDGE LN                                 Claim Date: 08/11/2020
CHARLOTTE, NC 28273                                   Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:               $85.50
UNSECURED                   Claimed:                            $85.50
WALLACE, DEANNA S                                     Claim Number: 10538
837 W JASMINE DR                                      Claim Date: 09/09/2020
LAKE PARK, FL 33403                                   Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $90.64
WALLS, SHEDERIAN D                                    Claim Number: 10157
PO BOX 37805                                          Claim Date: 08/04/2020
ROCK HILL, SC 29732                                   Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                             $0.00 UNDET
WALTERS, BRANDON M                                    Claim Number: 10545
804 STONE CIRCLE DR                                   Claim Date: 09/19/2020
AKRON, OH 44320                                       Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $407.88
WALTERS, JOHN M                                       Claim Number: 10315
2234 SUMMIT RIDGE LP                                  Claim Date: 08/14/2020
MORRISVILLE, NC 27560                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                           $656.08




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 223
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 586         Filed 04/07/21   Page 233 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



WARD, TIMOTHY SCOTT                                   Claim Number: 10331
60 EVENING DR                                         Claim Date: 08/15/2020
CANTON, NC 28716                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $3,959.60
WARNER, COLE G                                        Claim Number: 10343
11740 ASHWICK PL                                      Claim Date: 08/17/2020
ALPHARETTA, GA 30005                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                            $108.20                 Scheduled:                 $108.20
WARNER, COLE G                                        Claim Number: 20046
11740 ASHWICK PL                                      Claim Date: 08/17/2020
ALPHARETTA, GA 30005                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $108.20
WARNER, SEAN G                                        Claim Number: 396
11740 ASHWICK PL                                      Claim Date: 08/24/2020
ALPHARETTA, GA 30005                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $861.79                 Scheduled:                 $861.79
WARNER, SEAN G                                        Claim Number: 50032
11740 ASHWICK PL                                      Claim Date: 08/24/2020
ALPHARETTA, GA 30005                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                            $861.79




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 224
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 586         Filed 04/07/21    Page 234 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



WASHINGTON GAS                                        Claim Number: 441
ATTN BANKRUPTCY DEPT                                  Claim Date: 09/15/2020
6801 INDUSTRIAL RD                                    Debtor: EARTH FARE, INC.
SPRINFIELD, VA 22151                                  Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $6,033.88
WASTE MANAGEMENT NATIONAL SERVICES INC                Claim Number: 10144
C/O BANKRUPTCY DEPARTMENT                             Claim Date: 07/30/2020
ATTN JACQUOLYN MILLS                                  Debtor: EARTH FARE, INC.
1001 FANNIN ST
HOUSTON, TX 77002

UNSECURED                   Claimed:                     $179,938.30
WATAUGA COUNTY                                        Claim Number: 257
ATTN TAX OFFICE                                       Claim Date: 08/14/2020
814 W KING ST, STE 21                                 Debtor: EARTH FARE, INC.
BOONE, NC 28607


PRIORITY                    Claimed:                           $5,774.25
WATSON, REMEDIOS C                                    Claim Number: 375
5940 HERON'S LANDING DR                               Claim Date: 08/24/2020
ROCKLEDGE, FL 32955                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                            $147.29                 Scheduled:                  $147.29
WAYBRIGHT, JARON                                      Claim Number: 165
PO BOX 111                                            Claim Date: 08/10/2020
PROSPECT, TN 38477                                    Debtor: EARTH FARE, INC.
                                                      Comments:
                                                      Claim Out of Balance

PRIORITY                    Claimed:                           $1,598.80                Scheduled:                 $1,598.80




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 225
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 235 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



WEATHER CONTROL INC                                   Claim Number: 398
3905 WHEELER AVE                                      Claim Date: 08/24/2020
ALEXANDRIA, VA 22304                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,400.10            Scheduled:              $3,400.10
WEILER, DANIEL                                        Claim Number: 10374
342 EXPLORER DR                                       Claim Date: 08/19/2020
CHAPIN, SC 29036                                      Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                            $210.00
WEISS, IDA R                                          Claim Number: 10475
13514 MESSINA LP, UNIT 106                            Claim Date: 08/24/2020
LAKEWOOD RANCH, FL 34211                              Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                            $185.44
WELSH, ELIZABETH H                                    Claim Number: 10461
2514 SPRING GARDEN ST, APT A                          Claim Date: 08/23/2020
GREENSBORO, NC 27403                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,485.88
WELSH, ELIZABETH H                                    Claim Number: 20086
2514 SPRING GARDEN ST, APT A                          Claim Date: 08/23/2020
GREENSBORO, NC 27403                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,485.88




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 226
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 236 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



WEST VOLUSIA INVESTORS LLC                            Claim Number: 10123
C/O BALCH & BINGHAM LLP                               Claim Date: 05/20/2020
ATTN JEREMY L RETHERFORD                              Debtor: EARTH FARE, INC.
1901 6TH AVE N, STE 1500
BIRMINGHAM, AL 35203

UNSECURED                   Claimed:                     $471,942.00
WEST, JASON M                                         Claim Number: 20059
1009 WALTERS LN                                       Claim Date: 08/19/2020
COLUMBIA, SC 29209                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                            $557.60
WHITE REALTY AND SERVICE CORPORATION                  Claim Number: 315
D/B/A CERTIFIED COMMERCIAL SERV & EQUIP               Claim Date: 08/19/2020
PO BOX 10028                                          Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37939


UNSECURED                   Claimed:                      $54,140.00
WHITE, CHRISTOPHER                                    Claim Number: 10403
4210 EALY RD                                          Claim Date: 08/20/2020
CHATTANOOGA, TN 37412-2306                            Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,064.01
WHITE, CHRISTOPHER BRANDON                            Claim Number: 20063
6332 HARRISON OOLTEWAH RD                             Claim Date: 08/20/2020
HARRISON, TN 37341                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 227
Name of proof of claims where to
                                                   Case 20-10256-KBO              Doc 586         Filed 04/07/21    Page 237 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



WHITE, ELLA C                                         Claim Number: 10366
141 CUMBERLAND AVE, #6                                Claim Date: 08/18/2020
ASHEVILLE, NC 28801                                   Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)
                                                      Claim Out of Balance Claim out of balance

PRIORITY                    Claimed:                            $369.92
WHITTINGTON, GLENN A                                  Claim Number: 10202
2022 WOODLAWN DR SW                                   Claim Date: 08/06/2020
HUNTSVILLE, AL 35802                                  Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,204.80
WHITTINGTON, GLENN A                                  Claim Number: 20014
2022 WOODLAWN DR SW                                   Claim Date: 08/06/2020
HUNTSVILLE, AL 35802                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
WILLIAMS, KEVIN                                       Claim Number: 392
1700 JEKYLL LN                                        Claim Date: 08/24/2020
WAXHAW, NC 28173                                      Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $1,843.38                Scheduled:                 $1,843.38
WILLIAMS, KEVIN                                       Claim Number: 393
1700 JEKYLL LN                                        Claim Date: 08/24/2020
WAXHAW, NC 28173                                      Debtor: EARTH FARE, INC.



PRIORITY                                                                                Scheduled:                   $17.34
UNSECURED                   Claimed:                             $17.34




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 228
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 238 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



WILLIAMS, KEVIN                                       Claim Number: 50028
1700 JEKYLL LN                                        Claim Date: 08/24/2020
WAXHAW, NC 28173                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,843.38
WILLIAMS, KEVIN                                       Claim Number: 50029
1700 JEKYLL LN                                        Claim Date: 08/24/2020
WAXHAW, NC 28173                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $17.34
WILLOUGHBY, GAIL R                                    Claim Number: 10226
1417 PINEHURST BLVD                                   Claim Date: 08/07/2020
KALAMAZOO, MI 49006                                   Debtor: EARTH FARE, INC.



PRIORITY                                                                            Scheduled:              $360.40
UNSECURED                   Claimed:                            $360.40
WILSON, KEVIN T                                       Claim Number: 230
6701 MALLARDS COVE RD, APT 43D                        Claim Date: 08/10/2020
JUPITER, FL 33458                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,236.00
WIMPY, ASHLEY                                         Claim Number: 10448
5819 HWY 41                                           Claim Date: 08/23/2020
RINGGOLD, GA 30736                                    Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $147.60




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 229
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 239 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



WIMPY, ASHLEY                                         Claim Number: 20076
5819 HWY 41                                           Claim Date: 08/23/2020
RINGGOLD, GA 30736                                    Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $434.53
WINDSTREAM                                            Claim Number: 10119
1450 N CENTER POINT RD                                Claim Date: 05/19/2020
HIAWATHA, IA 52233                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $178.75
WINDWARD PRINT STAR INC                               Claim Number: 131
D/B/A ADPLEX                                          Claim Date: 07/20/2020
ATTN KEN SCHWERTNER                                   Debtor: EARTH FARE, INC.
2981 MAPLE BRANCH DR
HIGH POINT, NC 27265

UNSECURED                   Claimed:                     $137,274.89
WINDWARD PRINT STAR INC                               Claim Number: 139
D/B/A ADPLEX INC                                      Claim Date: 08/06/2020
C/O IMGS                                              Debtor: EARTH FARE, INC.
PO BOX 3324                                           Comments: EXPUNGED
GREENSBORO, NC 27402                                  DOCKET: 546 (01/14/2021)

UNSECURED                   Claimed:                     $137,274.89
WINEBOW                                               Claim Number: 431
12305 N LAKERIDGE PWKY                                Claim Date: 09/08/2020
ASHLAND, VA 23005                                     Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $1,780.91




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 230
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21    Page 240 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



WINHOLT EQUIPMENT                                     Claim Number: 10001
ATTN: REBECCA BOSQUES                                 Claim Date: 02/07/2020
20 CROSSWAYS PARK N.                                  Debtor: EARTH FARE, INC.
SUITE# 205                                            Comments: DOCKET: 531 (12/08/2020)
WOODBURY, NY 11797

ADMINISTRATIVE              Claimed:                      $18,919.37
UNSECURED                   Claimed:                      $40,684.65
WINKLEPLECK, ANGEL M                                  Claim Number: 20075
3583 HARRISON LN                                      Claim Date: 08/22/2020
LENOIR CITY, TN 37772                                 Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
WISE, JULIE                                           Claim Number: 20019
340 EDISTO DR                                         Claim Date: 08/08/2020
NORTH AUGUSTA, SC 29841                               Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,847.42            Scheduled:              $1,847.42
WISHGARDEN HERBS, INC.                                Claim Number: 10069
321 S. TAYLOR AVE., SUITE 100                         Claim Date: 03/19/2020
LOUISVILLE, CO 80027                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $3,709.50            Scheduled:              $3,444.00
WITTE, MORGAN P                                       Claim Number: 10413
4348 EVARD RD                                         Claim Date: 08/21/2020
FORT WAYNE, IN 46835                                  Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $1,987.44




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 231
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 241 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



WITTE, MORGAN P                                       Claim Number: 20065
4348 EVARD RD                                         Claim Date: 08/21/2020
FORT WAYNE, IN 46835                                  Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                              $0.00 UNDET
WOLFE, ASHLEY                                         Claim Number: 10171
50 FARIS CIR                                          Claim Date: 08/05/2020
GREENVILLE, SC 29605                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $2,005.20
WOLFE, ASHLEY                                         Claim Number: 10172
50 FARIS CIR                                          Claim Date: 08/05/2020
GREENVILLE, SC 29605                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                             $28.37
WOOLLEY, KAREN S                                      Claim Number: 141
289 LEE RD 45                                         Claim Date: 08/06/2020
OPELIKA, AL 36804                                     Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                            $478.95
WRIGHT, REBECCA K                                     Claim Number: 10323
749 WICKHAMS FANCY DR                                 Claim Date: 08/14/2020
CANDLER, NC 28715                                     Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                           $6,972.13
UNSECURED                   Claimed:                               $0.18




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 232
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21     Page 242 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



YALE HUNTSVILLE LLC                                   Claim Number: 10503
C/O YALE REALTY SERVICES                              Claim Date: 08/24/2020
ATTN LUKE GORZ                                        Debtor: EARTH FARE, INC.
10 NEW KING ST, STE 102
WHITE PLAINS, NY 10604

UNSECURED                   Claimed:                     $381,431.96                Scheduled:              $73,062.37
YELLOW BRANCH FARM                                    Claim Number: 10422
136 YELLOW BRANCH CIR                                 Claim Date: 08/21/2020
ROBBINSVILLE, NC 28771                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $797.60
YERBA MATE CO, THE                                    Claim Number: 10371
C/O BARNES & THORNBURG                                Claim Date: 08/19/2020
ATTN JOSEPH MATTEO                                    Debtor: EARTH FARE, INC.
445 PARK AVE, STE 700
NEW YORK, NY 10022

ADMINISTRATIVE              Claimed:                           $8,633.18
UNSECURED                   Claimed:                              $59.70
YORK ELECTRIC COOPERATIVE INC                         Claim Number: 10046
1385 E ALEXANDER LOVE HWY                             Claim Date: 02/27/2020
YORK, SC 29745                                        Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                              $0.00 UNDET
YOU, M.D. LLC                                         Claim Number: 10028
ANGELA C. HIND, M.D.                                  Claim Date: 02/19/2020
15 RANKIN AVENUE                                      Debtor: EARTH FARE, INC.
#103                                                  Comments: DOCKET: 531 (12/08/2020)
ASHEVILLE, NC 28801

UNSECURED                   Claimed:                      $13,170.00




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 233
Name of proof of claims where to
                                                   Case 20-10256-KBO             Doc 586   Filed 04/07/21   Page 243 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)



YOUNG ELECTRIC CO INC                                 Claim Number: 224
C/O CAMERON HILL, ESQ                                 Claim Date: 08/11/2020
633 CHESTNUT ST, STE 1900                             Debtor: EARTH FARE, INC.
CHATTANOOGA, TN 37450


UNSECURED                   Claimed:                      $28,742.95
ZERO ZONE INC                                         Claim Number: 449
ATTN KENNETH SPIREWKA                                 Claim Date: 10/06/2020
110 N OAKRIDGE DR                                     Debtor: EARTH FARE, INC.
NORTH PRAIRIE, WI 53153


UNSECURED                   Claimed:                     $576,503.55
ZIEBA, KLAUS G                                        Claim Number: 20080
99 TOWNE PL                                           Claim Date: 08/23/2020
CLYDE, NC 28721                                       Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 550 (01/19/2021)

ADMINISTRATIVE              Claimed:                            $195.52
ZIEBA, KLAUS G                                        Claim Number: 20081
99 TOWNE PL                                           Claim Date: 08/23/2020
CLYDE, NC 28721                                       Debtor: EARTH FARE, INC.
                                                      Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $1,153.85
ZUMBO, JOE                                            Claim Number: 20050
4627 WATERBELL LN                                     Claim Date: 08/17/2020
WAXHAW, NC 28173                                      Debtor: EARTH FARE, INC.
                                                      Comments: EXPUNGED
                                                      DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $1,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 234
Name of proof of claims where to
                                                   Case 20-10256-KBO     Doc 586         Filed 04/07/21    Page 244 of 264            Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (20-10256)




                                                                      Summary Page

                 Total Number of Filed Claims:                 1170                                       Claimed Amount      Allowed Amount

                                                                       Administrative:                       $38,418,832.51              $0.00
                                                                       Priority:                             $15,685,100.22              $0.00
                                                                       Secured:                              $60,267,776.32              $0.00
                                                                       Unsecured:                            $91,175,599.99              $0.00
                                                                       Total:                               $205,547,309.04              $0.00
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 245 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



ADS SECURITY                                         Claim Number: 383
3001 ARMORY DR, STE 100                              Claim Date: 08/24/2020
NASHVILLE, TN 37204                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $3,588.86
ALQIWAMI, SALEM ALI O                                Claim Number: 50020
1522 NORTHSHORE WOODS DR                             Claim Date: 08/19/2020
KNOXVILLE, TN 37919                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $612.42
BARANOSKI, WENDY M                                   Claim Number: 439
2412 DUCK POND CIR, APT D                            Claim Date: 09/18/2020
MORRISVILLE, NC 27560                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                             $0.00 UNDET
BATTLE-AXE COFFEE COMPANY                            Claim Number: 50003
ATTN BETSY VALINE                                    Claim Date: 08/10/2020
1221 KIRBY HOLLOW RD                                 Debtor: EARTH FARE, INC.
DORSET, VT 05251                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $330.00
BENJAMIN, JONATHAN W                                 Claim Number: 50025
427 BLUE RIDGE DR, APT C44                           Claim Date: 08/21/2020
MARTINEZ, GA 30907                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $1,595.43




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 1
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 246 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



BISHOP, MIRELVIS                                     Claim Number: 50011
20 OAKCREST DR                                       Claim Date: 08/14/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $1,687.14
BODDIE, MARY L                                       Claim Number: 458
3212 EASTOVER RIDGE DR, #716                         Claim Date: 02/26/2021
CHARLOTTE, NC 28211                                  Debtor: EARTH FARE, INC.



SECURED                     Claimed:                             $0.00 UNDET
BRADLEY, NESHUN                                      Claim Number: 404
4903 MASTIN LAKE RD                                  Claim Date: 08/24/2020
HUNTSVILLE, AL 35810                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                             $0.00 UNDET
BYNE BLUEBERRY FARMS INC                             Claim Number: 50037
537 JONES AVE                                        Claim Date: 09/02/2020
WAYNESBORO, GA 30830                                 Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                           $117.00 UNDET
CAFFEY DISTRIBUTING COMPANY INC                      Claim Number: 227
8749 W MARKET ST                                     Claim Date: 08/12/2020
GREENSBORO, NC 27409                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                           $833.33




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 2
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586    Filed 04/07/21   Page 247 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



CAROLINA REFRIGERATION                               Claim Number: 50008
PO BOX 2013                                          Claim Date: 08/12/2020
LEXINGTON, SC 29071                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $0.00 UNDET
CAROLINA WATER CONSULTANTS LLC                       Claim Number: 182
ATTN KALA WOLFIE                                     Claim Date: 08/10/2020
PO BOX 1469                                          Debtor: EARTH FARE, INC.
ARDEN, NC 28704


UNSECURED                   Claimed:                           $249.85
CARROLL DISTRIBUTING COMPANY                         Claim Number: 453
1553 CHAD CARROLL WAY                                Claim Date: 11/23/2020
MELBOURNE, FL 32940                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $521.00
CITY OF ROCK HILL                                    Claim Number: 378
155 JOHNSON ST                                       Claim Date: 08/24/2020
ROCK HILL, SC 29730                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $9,688.95
CITY OF ROCK HILL                                    Claim Number: 435
155 JOHNSTON ST                                      Claim Date: 09/14/2020
ROCK HILL, SC 29730                                  Debtor: EARTH FARE, INC.
                                                     Comments: POSSIBLE DUPLICATE OF 378
                                                     DOCKET: 546 (01/14/2021)

UNSECURED                   Claimed:                          $9,688.95




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 3
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 248 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



COOK, DEBRA L                                        Claim Number: 50016
1700 NE 115TH AVE, LOT 23                            Claim Date: 08/17/2020
SILVER SPRINGS, FL 34488                             Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $0.00 UNDET
DADDANO, MICHELLE                                    Claim Number: 50022
7801 MAPLEWOOD DR, UNIT 915                          Claim Date: 08/20/2020
WEST MELBOURNE, FL 32904                             Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $113.30
DAVIS, BRENDA MITCHELL                               Claim Number: 342
3711 E MARSHFIELD RD                                 Claim Date: 08/20/2020
JOHN'S ISLAND, SC 29455                              Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                            $0.00 UNDET
DOUGLAS, RAFAEL                                      Claim Number: 359
603 STONEBURY CIR                                    Claim Date: 08/21/2020
BLYTHEWOOD, SC 29016                                 Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $315.00
FAZAL AHMED SARWARI, GUL GHUTI                       Claim Number: 50019
537 SHADY PINE WAY, APT C2                           Claim Date: 08/19/2020
GREENACRES, FL 33415                                 Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                            $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 4
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 249 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



FISHER, JAMES F                                      Claim Number: 50009
1222 STEWART AVE SE                                  Claim Date: 08/12/2020
ROANOKE, VA 24013                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $1,271.20
FORCELLEDO, RITA                                     Claim Number: 50001
127 WALNUT CREEK RD                                  Claim Date: 08/10/2020
SUMMERVILLE, SC 29483                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $105.12
FOUT, REBEKA F                                       Claim Number: 382
14025 MARIELLEN RD SW                                Claim Date: 08/24/2020
HUNTSVILLE, AL 35803                                 Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                           $202.50
GEORGIA AIR SOLUTIONS LLC                            Claim Number: 457
144 BROOKWOOD AVE                                    Claim Date: 01/25/2021
JACKSON, GA 30233                                    Debtor: EARTH FARE, INC.
                                                     Comments:
                                                     AMENDS CLAIM #28

UNSECURED                   Claimed:                     $146,077.22
HAIMBAUGH, JAMES S                                   Claim Number: 238
7969 SOMERSET DR                                     Claim Date: 08/13/2020
LARGO, FL 33773                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                           $325.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 5
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 250 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



HALDEMAN, DAN E                                      Claim Number: 406
PO BOX 20552                                         Claim Date: 08/24/2020
BRADENTON, FL 34204-0552                             Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                          $314.60
HALDEMAN, JENNIE L                                   Claim Number: 403
PO BOX 20552                                         Claim Date: 08/24/2020
BRADENTON, FL 34204-0552                             Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                          $197.01
HARVEST MOON DISTRIBUTORS LLC                        Claim Number: 440
3451 PARKWAY CENTER CT                               Claim Date: 09/21/2020
ORLANDO, FL 32808                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $273.00
HAYWOOD, LINDA C                                     Claim Number: 266
4956 WINDMILL MANOR AVE                              Claim Date: 08/17/2020
BRADENTON, FL 34203                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                          $225.00
HOODZ OF FORT WAYNE                                  Claim Number: 50036
7750 ZIONSVILLE RD, STE 350                          Claim Date: 08/28/2020
INDIANAPOLIS, IN 46268                               Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $800.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 6
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 251 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



IB MEDIA LLC                                         Claim Number: 19
7420 CLOUDS REST DR                                  Claim Date: 02/24/2020
FORT MILL, SC 29707                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $10,000.00
JAMISON, FRANKLYN                                    Claim Number: 414
3256 CAUSEY RD                                       Claim Date: 08/26/2020
AUSTELL, GA 30106                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                            $0.00 UNDET
JAMISON, FRANKLYN                                    Claim Number: 50034
3256 CAUSEY RD                                       Claim Date: 08/26/2020
AUSTELL, GA 30106                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $0.00 UNDET
JANEIRO, AVA                                         Claim Number: 50004
239 WALCOTT DR                                       Claim Date: 08/10/2020
LYMAN, SC 29365                                      Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $213.21
JOHNSON, BILLY L                                     Claim Number: 292
332 B PLEASANT CIRCLE                                Claim Date: 08/17/2020
OPELIKA, AL 36801                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                          $400.00
SECURED                     Claimed:                            $0.00




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 7
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 252 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



JOHNSTONE, PAULETTE M                                Claim Number: 322
17626 GAWTHROP DR, #301                              Claim Date: 08/19/2020
BRADENTON, FL 34211                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $637.74
JONES, PAULINE WENDY                                 Claim Number: 137
3846 NIGHTHAWK DR                                    Claim Date: 08/06/2020
PALM HARBOR, FL 34684                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $0.00 UNDET
JONES, PAULINE WENDY                                 Claim Number: 138
3846 NIGHTHAWK DR                                    Claim Date: 08/06/2020
PALM HARBOR, FL 34684                                Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

UNSECURED                   Claimed:                             $0.00 UNDET
KELLER, NORA                                         Claim Number: 444
12040 LORENZA LN                                     Claim Date: 09/28/2020
ORLANDO, FL 32827                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                          $1,500.00
KINMAN, ANGELA                                       Claim Number: 50007
1290 FOXTRAIL DR E                                   Claim Date: 08/11/2020
NEW PALESTINE, IN 46163                              Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $584.85




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 8
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21    Page 253 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



LOMONACO, MICHAEL                                    Claim Number: 405
10933 117 ST N                                       Claim Date: 08/24/2020
LARGO, FL 33778                                      Debtor: EARTH FARE, INC.



PRIORITY                    Claimed:                          $1,025.60            Scheduled:              $1,025.60
M&J WINES AND MICROBREW                              Claim Number: 211
26355 FALL RD                                        Claim Date: 08/10/2020
ELBERTA, AL 36530                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                           $299.00
MANATEE COUNTY UTILITIES DEPARTMENT                  Claim Number: 390
PO BOX 25010                                         Claim Date: 08/24/2020
BRADENTON, FL 34206-5010                             Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $2,734.85            Scheduled:              $1,036.01
MARTIN, FRANK                                        Claim Number: 50014
101 OLYMPIC DR                                       Claim Date: 08/17/2020
CARY, NC 27513                                       Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 550 (01/19/2021)


PRIORITY                    Claimed:                           $673.00
MELATTA INC                                          Claim Number: 233
1504 MAX HOOKS RD, STE I                             Claim Date: 08/13/2020
GROVELAND, FL 34736                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 550 (01/19/2021)


UNSECURED                   Claimed:                           $279.76




Epiq Bankruptcy Solutions, LLC                                                                                                        Page: 9
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21    Page 254 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



MENDEZ, LIDENIA SALMERON                             Claim Number: 50039
210 JOHNSTON BLVD, LOT 20                            Claim Date: 09/14/2020
ASHEVILLE, NC 28806                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $550.40
MILLIGAN, ISAAC L                                    Claim Number: 417
4534 CORBETT ST                                      Claim Date: 08/27/2020
COLUMBIA, SC 29209                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

SECURED                     Claimed:                             $0.00 UNDET
MILLIGAN, ISAAC LEROY                                Claim Number: 50035
4534 CORBETT ST                                      Claim Date: 08/27/2020
COLUMBIA, SC 29209                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                             $0.00 UNDET
NORTHERN AIR HEAT & REFRIGERATION INC                Claim Number: 199
3230 59TH DR E, #106                                 Claim Date: 08/10/2020
BRADENTON, FL 34203                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


UNSECURED                   Claimed:                          $1,529.41            Scheduled:              $1,529.41
NORTHERN AIR HEAT & REFRIGERATION INC                Claim Number: 50005
3230 59TH DR E, #106                                 Claim Date: 08/10/2020
BRADENTON, FL 34203                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $1,529.41




Epiq Bankruptcy Solutions, LLC                                                                                                       Page: 10
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586    Filed 04/07/21     Page 255 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



OREGON'S WILD HARVEST                                Claim Number: 109
1601 NE HEMLOCK AVE                                  Claim Date: 05/06/2020
REDMOND, OR 97756                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                      $38,573.54               Scheduled:               $15,298.48
PEIRCE, JULIE                                        Claim Number: 188
11270 RANCH CREEK TER, #111                          Claim Date: 08/10/2020
BRADENTON, FL 34211                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                      $13,650.00
PEPIN, MICHELLE                                      Claim Number: 301
C/O OLSEN LAW FIRM PA                                Claim Date: 08/13/2020
1030 SE 17TH ST                                      Debtor: EARTH FARE, INC.
OCALA, FL 34471                                      Comments: POSSIBLE DUPLICATE OF 314


UNSECURED                   Claimed:                     $750,000.00
PIERCE, JOSEPH T                                     Claim Number: 184
171 VALLEYVIEW RD                                    Claim Date: 08/10/2020
THOMASVILLE, NC 27360                                Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $3,000.00
RANDALL, THOMAS FRANCIS                              Claim Number: 50038
2245 IRONSTONE DR W                                  Claim Date: 09/04/2020
JACKSON, FL 32246                                    Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                             $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                         Page: 11
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 256 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



RAPID ROOTER SEWER & DRAIN SERVICE INC               Claim Number: 162
ATTN DONNA JOHNSON                                   Claim Date: 08/10/2020
22 SUNNY HILLS DR                                    Debtor: EARTH FARE, INC.
ATHENS, GA 30601


UNSECURED                   Claimed:                           $350.00
REPUBLIC NATIONAL DISTRIBUTING COMPANY               Claim Number: 235
14038 WASHINGTON HWY                                 Claim Date: 08/13/2020
ASHLAND, VA 23005                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $1,312.44
REVENUE COMMISSIONER OF LEE COUNTY AL                Claim Number: 438
C/O OLINE W PRICE ACTA, REV COMMISSIONER             Claim Date: 09/14/2020
PO BOX 2413                                          Debtor: EARTH FARE, INC.
OPELIKA, AL 36803                                    Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

PRIORITY                    Claimed:                          $9,594.72
RGIS LLC                                             Claim Number: 427
345 OWEN LN STE 131                                  Claim Date: 09/01/2020
WACO, TX 76710-5587                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 546 (01/14/2021)

UNSECURED                   Claimed:                      $19,500.00
RICKEY HUNT SERVICES                                 Claim Number: 76
D/B/A ROTO-ROOTER                                    Claim Date: 03/23/2020
PO BOX 27031                                         Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37927


UNSECURED                   Claimed:                          $1,172.76




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 12
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 257 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



RICKEY HUNT SERVICES                                 Claim Number: 264
D/B/A ROTO ROOTER                                    Claim Date: 08/17/2020
PO BOX 27031                                         Debtor: EARTH FARE, INC.
KNOXVILLE, TN 37927                                  Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

UNSECURED                   Claimed:                          $1,172.76
ROANOKE GAS COMPANY                                  Claim Number: 157
519 KIMBALL AVE NE                                   Claim Date: 08/10/2020
ROANOKE, VA 24016                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 550 (01/19/2021)


UNSECURED                   Claimed:                          $1,632.14
ROBBINS, RYAN                                        Claim Number: 50026
2614 RAVENS GLASS CT                                 Claim Date: 08/21/2020
WILMINGTON, NC 28411                                 Debtor: EARTH FARE, INC.



ADMINISTRATIVE              Claimed:                             $0.00 UNDET
SAWNEE EMC                                           Claim Number: 377
543 ATLANTA HWY                                      Claim Date: 08/24/2020
CUMMING, GA 30040                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $2,722.29
SCHAAF, RODNEY                                       Claim Number: 185
4296 BABYLON AVE SW                                  Claim Date: 08/10/2020
MASSILLON, OH 44646                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                          $1,244.66




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 13
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 258 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



SCHALLER, MICHELE M                                  Claim Number: 50030
4005 BELAIR RD                                       Claim Date: 08/24/2020
AUGUSTA, GA 30909                                    Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $1,913.52
SCHNEIDER, JOHN D JR                                 Claim Number: 144
5112 TIVOLI RUN                                      Claim Date: 08/07/2020
LAKEWOOD RANCH, FL 34211                             Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                           $568.70
SCHUBERT, KARINA                                     Claim Number: 369
RODENSLEINER STR 29                                  Claim Date: 08/24/2020
REICHELSHEIM, 64385                                  Debtor: EARTH FARE, INC.
GERMANY


UNSECURED                   Claimed:                             $0.00 UNDET
SEA OF GLASS INC                                     Claim Number: 180
D/B/A FISH WINDOW CLEANING                           Claim Date: 08/10/2020
PO BOX 111                                           Debtor: EARTH FARE, INC.
OSHTEMO, MI 49077


UNSECURED                   Claimed:                           $975.00
SHOAF, ELIZABETH ARLENE                              Claim Number: 50024
2268 TYRO RD                                         Claim Date: 08/20/2020
LEXINGTON, NC 27295                                  Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                           $232.76




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 14
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 259 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



SIX RIVERS MEDIA LLC                                 Claim Number: 327
701 LYNN GARDEN DR                                   Claim Date: 08/19/2020
KINGSPORT, TN 37660                                  Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                             $0.00 UNDET
SLATON, SANDRA KAY                                   Claim Number: 50012
172 COUNTRY WALK DR                                  Claim Date: 08/14/2020
POWELL, TN 37849                                     Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                          $1,967.99
SMITH, HEATHER M                                     Claim Number: 409
12807 ATKINS CIR, DR #308                            Claim Date: 08/25/2020
CHARLOTTE, NC 28277                                  Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                          $1,349.60
SNIPE, HENRIETTA                                     Claim Number: 274
722 LONGFELLOW RD                                    Claim Date: 08/17/2020
CHARLESTON, SC 29407                                 Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                             $0.27
SPENCER, ELENA T                                     Claim Number: 155
3247 53RD TER N                                      Claim Date: 08/10/2020
SAINT PETERSBURG, FL 33714                           Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                             $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 15
Name of proof of claims where to
                                                   Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 260 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



TAHERI, NAJAM                                        Claim Number: 194
4140 PINE GLADES RD                                  Claim Date: 08/10/2020
WEST PALM BEACH, FL 33406                            Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $55.00
SECURED                     Claimed:                             $0.00
TAHERI, NAJAM                                        Claim Number: 50002
4140 PINE GLADES RD                                  Claim Date: 08/10/2020
WEST PALM BEACH, FL 33406                            Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 530 (12/08/2020)

ADMINISTRATIVE              Claimed:                            $55.00
TOWN OF HUNTERSVILLE                                 Claim Number: 381
PO BOX 664                                           Claim Date: 08/24/2020
HUNTERSVILLE, NC 28070                               Debtor: EARTH FARE, INC.



SECURED                     Claimed:                          $4,735.70
WADE, DARRIUS                                        Claim Number: 351
520 S BULL ST                                        Claim Date: 08/21/2020
COLUMBIA, SC 29205                                   Debtor: EARTH FARE, INC.
                                                     Comments: EXPUNGED
                                                     DOCKET: 531 (12/08/2020)

PRIORITY                    Claimed:                           $105.00
WINEBOW                                              Claim Number: 431
12305 N LAKERIDGE PWKY                               Claim Date: 09/08/2020
ASHLAND, VA 23005                                    Debtor: EARTH FARE, INC.



UNSECURED                   Claimed:                          $1,780.91




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 16
Name of proof of claims where to
                                                   Case 20-10256-KBO         Doc 586      Filed 04/07/21   Page 261 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)



WOOLLEY, KAREN S                                     Claim Number: 141
289 LEE RD 45                                        Claim Date: 08/06/2020
OPELIKA, AL 36804                                    Debtor: EARTH FARE, INC.
                                                     Comments: DOCKET: 531 (12/08/2020)


PRIORITY                    Claimed:                          $478.95




Epiq Bankruptcy Solutions, LLC                                                                                                      Page: 17
Name of proof of claims where to
                                                   Case 20-10256-KBO     Doc 586         Filed 04/07/21    Page 262 of 264            Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NO CASE)




                                                                   Summary Page

                 Total Number of Filed Claims:                81                                          Claimed Amount      Allowed Amount

                                                                       Administrative:                          $13,148.90               $0.00
                                                                       Priority:                                $32,678.09               $0.00
                                                                       Secured:                                  $4,735.70               $0.00
                                                                       Unsecured:                             $1,008,670.13              $0.00
                                                                       Total:                                 $1,059,232.82              $0.00
Name of proof of claims where to
                                                 Case 20-10256-KBO            Doc 586   Filed 04/07/21   Page 263 of 264   Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NON-DEBTOR)



MAPLE VIEW MILK CO LLC                             Claim Number: 33
3109 DAIRYLAND RD                                  Claim Date: 03/03/2020
HILLSBOROUGH, NC 27278                             Debtor: EARTH FARE, INC.



UNSECURED                  Claimed:                      $2,416.20




Epiq Bankruptcy Solutions, LLC                                                                                                     Page: 1
Name of proof of claims where to
                                                 Case 20-10256-KBO     Doc 586         Filed 04/07/21    Page 264 of 264           Date: 04/02/2021
Alphabetical Claims Register for Earth Fare, Inc. (NON-DEBTOR)




                                                                     Summary Page

                Total Number of Filed Claims:                    1                                      Claimed Amount     Allowed Amount

                                                                     Administrative:                               $0.00              $0.00
                                                                     Priority:                                     $0.00              $0.00
                                                                     Secured:                                      $0.00              $0.00
                                                                     Unsecured:                                $2,416.20              $0.00
                                                                     Total:                                    $2,416.20              $0.00
